EXHIBIT 10.2

 

Execution Version

 

 

 

 

AEGERION PHARMACEUTICALS, INC.

 

AND

 

AMRYT PHARMA PLC

 

 

PLAN FUNDING AGREEMENT

 

May 20, 2019

 

 

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I. DEFINITIONS

 

5

 

 

 

Section 1.1.

Definitions

 

5

Section 1.2.

Other Definitions

 

17

 

 

 

 

ARTICLE II. ACQUISITION; ISSUANCE OF CLOSING SHARES

 

18

 

 

 

Section 2.1.

Acquisition

 

18

Section 2.2.

Transaction Consideration

 

19

 

 

 

ARTICLE III. THE CLOSING

 

19

 

 

 

Section 3.1.

The Closing

 

19

Section 3.2.

Closing Deliverables

 

19

 

 

 

ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

20

 

 

 

Section 4.1.

Organization

 

20

Section 4.2.

Qualification; Due Authorization; Power and Authority

 

21

Section 4.3.

Consents and Approvals

 

21

Section 4.4.

Capitalization

 

21

Section 4.5.

Financial Statements

 

22

Section 4.6.

No Undisclosed Liabilities

 

23

Section 4.7.

Recent Events

 

23

Section 4.8.

Contracts and Commitments

 

24

Section 4.9.

Real Property

 

26

Section 4.10.

Intellectual Property

 

26

Section 4.11.

Privacy and Data Security

 

28

Section 4.12.

Legal Compliance Permits

 

28

Section 4.13.

Environmental Compliance and Conditions

 

29

Section 4.14.

Litigation

 

29

Section 4.15.

Tax Matters

 

30

Section 4.16.

Insurance

 

31

Section 4.17.

Illegal or Improper Payments

 

31

Section 4.18.

Related Party Transactions

 

32

Section 4.19.

Brokers’ Fees

 

32

Section 4.20.

Employees

 

32

Section 4.21.

Healthcare Compliance Matters

 

33

Section 4.22.

No Other Representations or Warranties

 

35

 

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES OF THE PLAN INVESTOR

 

35

 

 

 

Section 5.1.

Organization

 

35

Section 5.2.

Qualification; Due Authorization; Power and Authority

 

36

Section 5.3.

Consents and Approvals

 

36

Section 5.4.

Capitalization

 

36

Section 5.5.

Financial Statements

 

38

Section 5.6.

No Undisclosed Liabilities

 

38

Section 5.7.

Recent Events

 

38

Section 5.8.

Contracts and Commitments

 

39

Section 5.9.

Real Property

 

42

 

--------------------------------------------------------------------------------



 

Section 5.10.

Intellectual Property

 

42

Section 5.11.

Privacy and Data Security

 

44

Section 5.12.

Legal Compliance; Permits

 

44

Section 5.13.

Environmental Compliance and Conditions

 

45

Section 5.14.

Litigation

 

45

Section 5.15.

Tax Matters

 

46

Section 5.16.

Insurance

 

47

Section 5.17.

Illegal or Improper Payments

 

47

Section 5.18.

Related Party Transactions

 

48

Section 5.19.

Brokers’ Fees

 

48

Section 5.20.

Employees

 

48

Section 5.21.

Healthcare Compliance Matters

 

49

Section 5.22.

No Other Representations or Warranties

 

51

 

 

 

ARTICLE VI. COVENANTS

 

51

 

 

 

Section 6.1.

Conduct of Business of the Company Pending the Closing

 

51

Section 6.2.

Conduct of Business of the Plan Investor Pending the Closing

 

53

Section 6.3.

Cooperation; Access to Information; Interim Financial Information

 

55

Section 6.4.

Further Actions; Reasonable Efforts

 

56

Section 6.5.

Listing on AIM

 

57

Section 6.6.

U.S. Registration

 

58

Section 6.7.

Regulatory Filings

 

59

Section 6.8.

Financing

 

60

Section 6.9.

Company Solicitations; Company Alternative Transactions

 

61

Section 6.10.

Plan Investor Solicitations; Plan Investor Alternative Transactions

 

64

Section 6.11.

Plan Investor Stockholder Approval

 

64

Section 6.12.

Intercompany Obligations

 

65

Section 6.13.

Scheme

 

65

Section 6.14.

Other Governance Matters

 

66

Section 6.15.

Communication Materials

 

66

Section 6.16.

American Depository Shares

 

66

 

 

 

ARTICLE VII. CONDITIONS TO CLOSING

 

66

 

 

 

Section 7.1.

Conditions to the Obligations of Each Party

 

66

Section 7.2.

Conditions to the Obligations of the Plan Investor

 

68

Section 7.3.

Conditions to the Obligations of the Company

 

68

Section 7.4.

Frustration of Closing Conditions

 

69

 

 

 

ARTICLE VIII. TERMINATION

 

69

 

 

 

Section 8.1.

Termination

 

69

Section 8.2.

Effect of Termination

 

72

Section 8.3.

Fees and Expenses

 

72

 

 

 

ARTICLE IX. BANKRUPTCY COURT MATTERS

 

74

 

 

 

Section 9.1.

PFA Order

 

74

 

 

 

ARTICLE X. MISCELLANEOUS

 

74

 

 

 

Section 10.1.

Governing Law

 

74

Section 10.2.

Jurisdiction; Forum; Service of Process; Waiver of Jury Trial

 

74

Section 10.3.

Successors and Assigns

 

74

Section 10.4.

Entire Agreement; Amendment

 

75

 

--------------------------------------------------------------------------------



 

Section 10.5.

Disclosure Schedule References; Data Room Disclosures

 

75

Section 10.6.

Notices

 

75

Section 10.7.

Delays or Omissions

 

76

Section 10.8.

Counterparts

 

76

Section 10.9.

Severability

 

77

Section 10.10.

Headings

 

77

Section 10.11.

No Third-Party Beneficiaries

 

77

Section 10.12.

No Survival

 

77

Section 10.13.

Fees and Expenses

 

77

Section 10.14.

No Public Announcement

 

77

Section 10.15.

Specific Performance

 

77

Section 10.16.

Construction

 

77

 

Exhibits

 

Exhibit A: Form of Voting Agreement

 

Exhibit B: Form of Shared Services Agreement

 

Exhibit C: Form of CVR Instrument

 

Exhibit D: Form of Loan Notes Deed Poll

 

Exhibit E: Form of Registration Rights Agreement

 

Disclosure Schedules

 

Company Disclosure Schedule
Plan Investor Disclosure Schedule

 

--------------------------------------------------------------------------------



 

PLAN FUNDING AGREEMENT

 

THIS PLAN FUNDING AGREEMENT (as it may be amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is made as of May 20,
2019, by and between Aegerion Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and Amryt Pharma plc, a company incorporated in England and Wales
with the registered number 05316808 and registered address at Dept 920a 196 High
Road, Wood Green, London, England, N22 8HH (the “Plan Investor” and, together
with the Company, the “Parties” and each a “Party”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to them
in Article I hereof.

 

RECITALS

 

WHEREAS, the Company is a wholly-owned indirect subsidiary of Novelion
Therapeutics Inc., a Canadian corporation (“Novelion”);

 

WHEREAS, Novelion holds the Novelion Intercompany Loan Claim;

 

WHEREAS, the Company and the Plan Investor desire to undertake the transactions
contemplated by this Agreement and the other Transaction Documents;

 

WHEREAS, in order to facilitate the transactions contemplated by the Transaction
Documents, the Company intends to take certain actions, including filing
voluntary petitions for relief along with Aegerion Pharmaceuticals
Holdings, Inc. (the “Bankruptcy Cases”) under chapter 11 of Title 11 of the
United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), in the
United States Bankruptcy Court for the Southern District of New York (the
“Bankruptcy Court”);

 

WHEREAS, in support of the Bankruptcy Cases, the Plan Investor, the Company and
certain lenders to the Company (including Novelion) have entered into the
Restructuring Support Agreement, dated as of the date hereof (as it may be
amended, modified or supplemented from time to time in accordance with its
terms, the “Restructuring Support Agreement”);

 

WHEREAS, to implement the restructuring described in the Restructuring Support
Agreement (the “Restructuring”) and in connection with the transactions
contemplated by the Transaction Documents, (i) the Plan Investor desires to
purchase the Reorganized Company Interests (the “Acquisition”) in consideration
for the Closing Shares (as hereinafter defined), upon the terms and subject to
the conditions set forth herein, and (ii) simultaneously with the Acquisition
and the issuance of the Closing Shares, the Company desires to distribute the
Closing Shares to Novelion and certain other lenders or creditors of the Company
in satisfaction of certain obligations of the Company to such Persons upon the
terms and subject to the conditions set forth in this Agreement, the Plan and
the other Transaction Documents;

 

WHEREAS, contemporaneously with the execution of this Agreement, certain
stockholders of the Plan Investor have entered into a Voting Support Agreement
(the “Voting Agreement”), a form of which is attached hereto as Exhibit A;

 

WHEREAS, contemporaneously with the execution of this Agreement, the Company and
Novelion have entered into an amendment to that certain Master Service
Agreement, dated as of December 1, 2016, by and between the Company and Novelion
(as so amended, the “Shared Services Agreement”), a form of which is attached
hereto as Exhibit B;

 

4

--------------------------------------------------------------------------------



 

WHEREAS, upon the recommendation of the Restructuring Committee, the Company
Board has unanimously approved the Transaction Documents and transactions
contemplated thereby;

 

WHEREAS, the Plan Investor Board has unanimously approved the Transaction
Documents and transactions contemplated thereby and will recommend that the
holders of the voting securities (the “Plan Investor Shares”) of the Plan
Investor (the “Plan Investor Stockholders”) vote in favor of the Acquisition and
other transactions contemplated by the Transaction Documents; and

 

WHEREAS, in order to facilitate the transactions contemplated by this Agreement
and the Transaction Documents, the Plan Investor proposes to enter into a scheme
of arrangement under Part 26 of the Companies Act with the Plan Investor
Stockholders whereby the Plan Investor Stockholders (and the holders of options
over Plan Investor Shares (the “Plan Investor Options”) (and the holders of the
Plan Investor Options, the “Plan Investor Optionholders”) will exchange the Plan
Investor Shares held by such Plan Investor Stockholders (and the Plan Investor
Options held by such Plan Investor Optionholders) for new ordinary shares (or
new options over such ordinary shares) issued by a special purpose vehicle,
together with one (1) CVR Security for each Plan Investor Share (or Plan
Investor Option), incorporated to be the new ultimate holding company of the
Plan Investor Group (“New Atlas TopCo”), whereupon the rights and obligations of
the Plan Investor under this Agreement shall be assumed by New Atlas TopCo in
accordance with the terms and conditions of this Agreement and the Scheme
Document (such scheme of arrangement, the “Scheme”).

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

Section 1.1.           Definitions.  For the purposes of this Agreement, the
following terms shall have the meanings set forth below.  Capitalized terms used
but not defined herein shall have the meanings attributed to them in the
Restructuring Support Agreement or the Plan that is attached to the
Restructuring Support Agreement.

 

“Acceptable Confidentiality Agreement” means a confidentiality agreement
containing terms and conditions no less favorable to the Company, in any
material respect, than the terms set forth in the Confidentiality Agreement;
provided, however, that such confidentiality agreement shall not (x) limit or
adversely affect the rights of the Company pursuant to Section 6.9 or
(y) otherwise prohibit compliance by the Company with any provision of this
Agreement or any of the Transaction Documents.

 

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person.  As used in this definition, the
term “control,” including the correlative terms “controlling,” “controlled by”
and “under common control with,” means the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of
an entity, whether through ownership of voting securities, by Contract, by
Charter Documents or otherwise.  Following the Closing, the Reorganized Company
Group Members shall be deemed to be Affiliates of the Plan Investor.  For
purposes of this Agreement, except where expressly set forth to the contrary,
Novelion shall not be deemed an Affiliate of any Company Group Member.

 

5

--------------------------------------------------------------------------------



 

“AIM” means the Alternative Investment Market operated by the London Stock
Exchange plc.

 

“Anti-corruption Laws” means Laws relating to anti-bribery or anti-corruption
(governmental or commercial), including Laws that prohibit the corrupt payment,
offer, promise or authorization of the payment or transfer of anything of value
(including gifts or entertainment), directly or indirectly, to any foreign
Government Official or other Person to obtain a business advantage, including
the FCPA, the U.K. Bribery Act of 2010 and all national and international Laws
enacted to implement the OECD Convention on Combating Bribery of Foreign
Officials in International Business Transactions.

 

“Athyrium” means Athyrium Opportunities II Acquisition LP, a Delaware limited
partnership and Athyrium Opportunities III Acquisition LP, a Delaware limited
partnership;

 

“Backstop Agreement” means the agreement to be entered into between the Plan
Investor and certain lenders of the Company on or about the date of this
Agreement in connection with the Plan Investor Equity Raise;

 

“Business Day” means any day other than a Saturday, Sunday, a “legal holiday,”
as defined in Federal Rule of Bankruptcy Procedure 9006(a), or a day on which
banks are not open for general business in Dublin, Ireland, New York, New York
or London, United Kingdom, as applicable in the context.

 

“Charter Documents” means (i) the articles of incorporation, the certificate of
incorporation or the articles of association and the bylaws of a corporation;
(ii) the partnership agreement and any statement of partnership of a general
partnership; (iii) the limited partnership agreement and the certificate of
limited partnership of a limited partnership; (iv) the limited liability company
agreement, the operating agreement and the certificate of organization of a
limited liability company; or (v) any document adopted or filed with any
Governmental Entity in connection with the creation, formation or organization
of the applicable Person; together with any amended, amended and restated or
otherwise modified or supplemented version of any of the foregoing.

 

“Claim” shall have the meaning set forth in Section 101(5) of the Bankruptcy
Code.

 

“Closing Shares” means a number of newly issued ordinary shares of the Plan
Investor (or, at the election of the Plan Investor, American Depositary Shares
representing such ordinary shares or, if applicable, equivalent ordinary shares
in New Atlas Topco), equal to (a) 1.59 multiplied by (b) the aggregate amount of
all issued and outstanding ordinary shares of the Plan Investor (or New Atlas
Topco as appropriate) immediately prior to the Closing (but prior to giving
effect to the Plan Investor Equity Raise and the Company Rights Offering
Transactions and any ordinary shares issuable upon conversion of the New
Convertible Notes) plus an amount of shares equal to the additional shares
represented by all warrants and/or options outstanding immediately prior to the
Closing (excluding any warrants and/or options issued under the existing Amryt
Pharma plc Employee Share Option Plan, as amended on 25 May 2017).  The Closing
Shares shall be calculated based on information available as of the date five
(5) Business Days prior to the Closing; provided from and after the date of such
calculation the Plan Investor shall take all actions reasonably necessary not to
alter the amounts used therefor other than in de minimis amounts.  By way of
illustration, this would result in the Closing Shares being equal to 61.4% of
the issued and outstanding ordinary shares of the Plan Investor determined as
provided above, after giving effect to such issuance of Closing Shares
calculated as provided above.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

6

--------------------------------------------------------------------------------



 

“Companies Act” means the Companies Act 2006 (UK);

 

“Company Alternative Proposal” means any solicited bona fide proposal or offer
during the Go-Shop Period or any unsolicited bona fide proposal or offer other
than during the Go-Shop Period, from any Person (other than the Plan Investor or
any of its Affiliates) with respect to a Company Alternative Transaction.

 

“Company Board” means the board of directors of the Company.

 

“Company Business” means the business of the Company Group substantially as
conducted as of the date hereof.

 

“Company Employee Benefit Plan” means any:  (a) employee benefit plan (within
the meaning of Section 3(3) of ERISA, whether or not subject to ERISA) that is
maintained or sponsored by any Company Group Member or to which any such Person
contributes (or is required to contribute) or for which any Company Group Member
otherwise has or may have any Liability, either directly or as a result of being
an ERISA Affiliate or otherwise, whether or not funded and whether or not
terminated, (b) personnel policies of any Company Group Member (including any
employee handbooks), and (c) fringe or other benefit or compensation plans,
policies, programs and arrangements, whether or not subject to ERISA, whether or
not funded and whether or not terminated, including stock bonus or other equity
compensation, deferred compensation, incentive compensation, pension, severance,
retention, change of control, bonus, vacation, travel, incentive, and health or
other medical, disability, life and welfare plans or insurance (whether insured
or self-insured), policies, programs or arrangements, share purchase, share
option, stock appreciation, phantom stock, savings, profit sharing or
termination pay, supplementary unemployment benefit, retirement and
supplementary retirement plans, programs, agreements and arrangements, that are
maintained or sponsored by any Company Group Member or to which any such Person
contributes (or is required to contribute), or, in each case, for which any
Company Group Member has any Liability, either directly or as a result of being
an ERISA Affiliate or otherwise.

 

“Company Fundamental Representations” means the representations set forth in
Section 4.1 (Organization), Section 4.2 (Qualification; Due Authorization; Power
and Authority), and Section 4.19 (Brokers’ Fees).

 

“Company Group” means the Company and its direct or indirect Subsidiaries, as of
the date hereof and prior to the Effective Date.

 

“Company Group Member” means each of the Company and its direct or indirect
Subsidiaries, in each case, as of the date hereof and prior to the Effective
Date.

 

“Company’s Knowledge” or other words of similar import means the actual
knowledge, after a reasonable best efforts inquiry, of those individuals
identified in Section 1.1(b) of the Company Disclosure Schedule.

 

“Company Latest Balance Sheet” means the unaudited consolidated balance sheet of
Novelion and its Subsidiaries as of March 31, 2019 as set forth on
Section 1.1(a) of the Company Disclosure Schedule.

 

“Company Material Adverse Effect” means any consideration, effect, occurrence,
condition, change, development, event, state of facts or circumstance that:
(a) has had, or would reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the business, results of operations,
financial condition, assets or Liabilities or property of the Company Group,
taken as

 

7

--------------------------------------------------------------------------------



 

a whole, or (b) has impacted or would reasonably be expected to impact, the
ability of the Company to consummate the transactions set forth in, or perform
its obligations under, any Transaction Document, in each case in any material
respect; provided, that none of the following, either alone or in combination,
shall be deemed to constitute, or be taken into account in determining whether
there has been, a Company Material Adverse Effect: any consideration, effect,
occurrence, condition, change, development, event, state of facts or
circumstance (i) arising from general economic or political conditions or
financial, banking, credit or securities market conditions, including any
disruption thereof and any interest or exchange rate fluctuations;
(ii) directly arising from the announcement or performance of, or compliance
with, the pendency of, or the public or industry knowledge of, this Agreement or
the transactions contemplated by this Agreement (other than compliance with
Article IV and it being understood that this clause (b)(ii) shall not apply with
respect to any representation or warranty contained in this Agreement to the
extent the purpose of such representation or warranty is to address the
consequences resulting from the execution and delivery of this Agreement or the
consummation of the transactions contemplated by this Agreement or the
compliance with the terms of this Agreement) or the filing of the Bankruptcy
Cases; (iii) arising from any changes in Laws or GAAP that the Company Group is
required to adopt; (iv)  arising from natural disasters, acts of terrorism or
war (whether or not declared) or epidemics or pandemics; (v) arising from the
failure to meet any projections or forecasts (but not the underlying causes
thereof which shall be considered in determining whether a Company Material
Adverse Effect has occurred unless otherwise excluded pursuant to this
definition); or (vi) arising out of any action taken or omitted to be taken at
the written request or with the written consent of the other Party; provided
that in each case of the clauses (i), (iii), (iv) and (v) above, such
consideration, effect, occurrence, condition, change, development, event, state
of facts or circumstance does not have a disproportionate impact on the Company
Group, taken as a whole, compared to other companies operating in the industry
in which the Company Group operates and in such event, only any such
disproportionate impact shall be considered in determining whether a Company
Material Adverse Effect has occurred.  For the avoidance of doubt, any
Proceeding brought before the Bankruptcy Court (whether under the Bankruptcy
Cases or otherwise) shall not constitute a Company Material Adverse Effect as
long as the Company has the ability to consummate the transactions contemplated
by this Agreement and the other Transaction Documents in accordance with their
respective terms and the Confirmation Order, in each case, in all material
respects; provided, such consideration, effect, occurrence, condition, change,
development, event, state of facts or circumstance of such Proceeding may be
taken into account when determining whether a Company Material Adverse Effect
has occurred.

 

“Company Rights Offering Transactions” means the Rights Offering as defined in
the Plan.

 

“Company Superior Proposal” means a written Company Alternative Proposal in
which any Person or group of Persons would acquire  fifty percent (50%) or more
of the outstanding equity securities of the Reorganized Company or fifty percent
(50%) or more of the assets of the Company and its Subsidiaries, taken as a
whole, that the Company Board determines in good faith (after consultation with
the Company’s outside counsel and financial advisors) (w) is not subject to any
financing or due diligence contingency of any kind, (x) was not made as a result
of, or otherwise in connection with, any breach of this Agreement (y) is
reasonably likely to be consummated in accordance with its terms and (z) if
consummated, would result in a transaction that is more favorable to the Company
from a financial point of view, after taking into account all relevant factors
(including the timing, financing and other legal and regulatory aspects of such
Company Alternative Proposal (including the identity of the Person or group
making such proposal)), than the transactions contemplated by this Agreement and
the other Transaction Documents (after giving effect to all adjustments to the
terms hereof and thereof that may be offered by the Plan Investor pursuant to
Section 6.9(f)).

 

“Company Termination Fee” shall be an amount equal to $11,850,000.

 

8

--------------------------------------------------------------------------------



 

“Confidentiality Agreement” means that certain Confidentiality Agreement, dated
April 11, 2019, by and among the Company, Novelion, Plan Investor and certain
creditors of the Company.

 

“Confirmation Order” shall have the meaning set forth in the Plan.

 

“Contracts” means all contracts, agreements, leases, understandings and
arrangements to which any Person is a party or by which any such Person or any
of its assets is bound or under which any such Person has rights, including any
Real Property Leases, in each case including any amendments, amendments and
restatements and other modifications and supplements thereto.

 

“CVR Instrument” means the deed poll to be entered into by New Atlas TopCo
constituting the CVR Securities to be issued to the Plan Investor Stockholders
and the Plan Investor Optionholders in relation to the Scheme in accordance with
the terms and conditions of the Scheme Document, in the form attached hereto as
Exhibit C, containing the Loan Notes Deed Poll in the form attached hereto as
Exhibit D.

 

“Data Protection Laws” means all applicable laws pertaining to data protection,
data privacy, data security, data breach notification, and cross-border data
transfer in the United States of America and elsewhere in the world, including
the EU General Data Protection Regulation (EU) 2016/679 as implemented on
May 25, 2018.

 

“Data Protection Requirements” means all applicable (i) Data Protection Laws;
(ii) Privacy Policies; (iii) terms of any Contracts relating to the Party’s
collection, use, storage, disclosure, or cross-border transfer of Personal Data;
and (iv) industry standards and/or codes-of-conduct to which the Party is bound
which govern the collection, use, storage, disclosure, or cross-border transfer
of Personal Data.

 

“Debtors” shall have the meaning set forth in the Plan.

 

“DIP Financing Agreement” shall have the meaning set forth in the Plan.

 

“Distribution Agreement” means a distribution agreement entered into by Plan
Investor or any of its Subsidiaries and a distributor, in any applicable
territory, for the sales and marketing (if and when applicable), importation
into a territory and distribution of a Plan Investor product or Plan Investor
licensed product within a territory covered by the applicable license agreement
in the ordinary course of business.

 

“DTIF Agreement” means an agreement that the Plan Investor may enter into with
respect to the Plan Investor’s collaborative Disruptive Technology Innovation
Fund agreement relating to Plan Investors AP103 product.

 

“Effective Date” shall have the meaning set forth in the Plan.

 

“Electronic Data Room” means the electronic data rooms established by the Plan
Investor or Company as the case may be, in connection with the transactions
contemplated by this Agreement.

 

“Encumbrance” means any mortgage, deed of trust, lien, pledge, security
interest, hypothecation, transfer restriction, easement, purchase right, right
of first refusal, conditional sale agreement or any other encumbrance.

 

9

--------------------------------------------------------------------------------



 

“Environmental Claim” means any Proceeding by any Person or entity alleging
actual or potential Liability (including actual or potential liability for
investigatory costs, cleanup costs, response costs, natural resources damages,
property damages, personal injuries, attorneys’ fees or penalties) arising out
of, based on, resulting from or relating to any Environmental Laws,
Environmental Permits or the presence, or Release into the environment, of, or
exposure to, any Hazardous Materials at any location, but shall not include any
claims relating to products liability.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and all rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any Person and that, together with such Person and any
of the Subsidiaries of such Person, is or was at any time treated as a “single
employer” under Section 414 of the Code or Section 4001(b)(1) of ERISA. 
Notwithstanding the foregoing, Novelion shall not be considered an ERISA
Affiliate of the Company Group.

 

“Euronext” means the Euronext Growth Market of Euronext Dublin.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Fairly Disclosed” means disclosed in such manner to enable the Plan Investor or
the Company (as the case may be) to identify the nature and scope of the matter
so disclosed.

 

“FCPA” means the United States Foreign Corrupt Practices Act of 1977.

 

“Final Order” shall have the meaning set forth in the Plan.

 

“Financing” means any financing procured, or proposed to be procured, by the
Plan Investor or any of its Affiliates in connection with the transactions
contemplated by this Agreement.

 

“GAAP” means generally accepted accounting principles and practices, as in
effect on the date hereof, in the United States or Canada, as applicable.

 

“Government Official” means (i) any official, officer, employee, representative
or any person acting in an official capacity for or on behalf of any
Governmental Entity; (ii) any political party or party official or candidate for
political office; (iii) any public international organization or any department
or agency thereof; or (iv) any Person or other entity owned in whole or in part,
or controlled by any Person described in the foregoing clauses (i), (ii) or
(iii) of this definition.

 

“Governmental Entity” means any supranational, national, foreign, federal,
state, provincial or local judicial, legislative, executive, administrative,
regulatory or arbitral body or authority or other instrumentality of the United
States of America, any foreign jurisdiction, or any state, provincial, county,
municipality or local governmental unit thereof, including any Tax authority.

 

“Health Care Laws” means: (i) the Federal Food, Drug, and Cosmetic Act (21
U.S.C. § 301 et seq.); (ii) the Controlled Substances Act (21 U.S.C. § 801 et
seq.); (iii) the Public Health Service Act (42 U.S.C. § 201 et seq.); (iv) all
federal, state, local and all applicable foreign health care related fraud and
abuse, false claims, and anti-kickback laws, including, without limitation, the
U.S. Anti-Kickback Statute (42 U.S.C. § 1320a-7b(b)), the U.S. Physician Payment
Sunshine Act (42 U.S.C. § 1320a-7h) and similar gift and disclosure Laws, the
U.S. Civil False Claims Act (31 U.S.C. § 3729 et seq.), the criminal False
Claims Law (42 U.S.C. § 1320a-7b(a)), all criminal laws relating to health care
fraud and abuse, including but not limited to 18 U.S.C. §§ 286 and 287, and the
health care fraud criminal

 

10

--------------------------------------------------------------------------------



 

provisions under the U.S. Health Insurance Portability and Accountability Act of
1996 (42 U.S.C. § 1320d et seq.), the exclusion laws (42 U.S.C. § 1320a-7), the
civil monetary penalties law (42 U.S.C. § 1320a-7a), and Laws relating to price
reporting requirements and the requirements relating to the processing of any
applicable rebate, chargeback or adjustment, under applicable rules and
regulations relating to the Medicaid Drug Rebate Program (42 U.S.C. § 1396r-8),
any state supplemental rebate program, and Medicare average sales price
reporting (42 U.S.C. § 1395w-3a); (v) state Laws relating to the manufacture,
sale and distribution of pharmaceutical and medical products; (vi) Medicare
(Title XVIII of the Social Security Act); and (vii) Medicaid (Title XIX of the
Social Security Act).

 

“Highbridge” means Highbridge MSF International Ltd., an exempted company
incorporated under the laws of the Cayman Islands, and 1992 Tactical Credit
Master Fund, L.P., an exempted limited partnership organized under the laws of
the Cayman Islands and Highbridge SCF Special Situations SPV, L.P., an exempted
limited partnership formed under the laws of the Cayman Islands.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

 

“IFRS” means International Financial Reporting Standards as adopted by the
European Union.

 

“Independent” means a person who has been proposed as a Director of the Plan
Investor who satisfies the criteria of an ‘independent director’ for the
purposes of the NASDAQ rules, the AIM Rules, the Euronext Rules and standards
and the Quoted Companies Alliance corporate governance code.

 

“Intellectual Property” means all intellectual property and rights related
thereto, whether or not registrable, patentable or otherwise formally
protectable, and whether or not registered, patented, otherwise formally
protected or the subject of a pending application for registration, patent or
any other formal protection, including:  (a) patents, patent applications,
statutory invention registrations, including reissues, divisionals,
continuations, continuations-in-part, and reexaminations; (b) trademarks,
trademark applications, trademark registrations, trade names, fictitious
business names (d/b/as), service marks, service mark applications, service mark
registrations, URLs, domain names, trade dress, logos, and other indicia of
source or origin, and all goodwill associated with the foregoing; (c) copyrights
and original works of authorship, whether or not registered, copyright
registrations, and copyright applications; (d) computer software programs and
software systems and related documentation, whether in source code or object
code form; (e) data and database rights; and (f) trade secret and confidential
information, including all confidential source code, know-how, processes,
formulae, customer lists, inventions, and marketing information.

 

“IT Assets” means computers, software, servers, workstations, routers, hubs,
switches, circuits, networks, data communications lines and all other
information technology equipment.

 

“Law” or “Laws” means any applicable law, statute, ordinance, rule, regulation,
order, judgment or decree of any Governmental Entity.

 

“Liability” or “Liabilities” means any and all assessments, charges, costs,
damages, debts, obligations, expenses, fines, liabilities, losses and penalties,
accrued or fixed, absolute or contingent, matured or unmatured or determined or
determinable, liquidated or unliquidated, asserted or unasserted, disputed or
undisputed, due or to become due, including those arising under any Law or in
connection with any counterclaim or class action with respect to any claim by
any Governmental Entity and those arising under any Contract and costs and
expenses of any proceeding, assessment, judgment,

 

11

--------------------------------------------------------------------------------



 

settlement or compromise relating thereto, and all interest, fines and penalties
and reasonable legal fees and expenses incurred in connection therewith.

 

“NASDAQ” means the NASDAQ Global Select Market.

 

“New Convertible Notes” shall have the meaning set forth in the Plan.

 

“New Term Loan Agreement” shall have the meaning set forth in the Plan.

 

“Novelion Intercompany Loan Claim” shall have the meaning set forth in the Plan.

 

“Other Covered Party” means any political party or party official, or any
candidate for political office.

 

“Outside Date” means the date that is one hundred and fifty (150) days after the
Petition Date, as extended in accordance with Section 8.1(b)(ii).

 

“Permit” means any authorization, approval, consent, certificate, declaration,
clearance, filing, notification, qualification, registration, license, permit or
franchise or any waiver or exemption of any of the foregoing, of or from, or to
be filed with or delivered to, any Person or pursuant to any Law.

 

“Permitted Encumbrances” means: (a) any Encumbrance permitted under the Plan or
the Restructuring Support Agreement; (b) mechanics’, materialmen’s, and similar
liens arising by operation of law and incurred in the ordinary course of
business; (c) liens for Taxes not yet due and payable or for Taxes that the
taxpayer is contesting through appropriate proceedings and for which adequate
accruals or reserves have been established in accordance with GAAP (in the case
of the Company or IFRS (in the case of the Plan Investor)); (d) purchase money
liens with respect to equipment and liens securing rental payments under capital
lease arrangements with respect to equipment, in each case, incurred in the
ordinary course of business; (e) liens incurred in connection with any
indebtedness for borrowed money, as identified in the Plan (including the DIP
Financing Agreement), that shall be released at or prior to the Closing;
(f) liens identified on Section 1.1(c) of the Company Disclosure Schedule;
provided, however, for purposes of this definition as it is applied on the
Closing Date, only those Encumbrances identified on Section 1.1(c) of the
Company Disclosure Schedule that the Company designates pursuant to the Plan
that will survive the Closing Date shall be deemed “Permitted Encumbrances”, and
(g) restrictions on transfer imposed by federal and state securities laws.

 

“Person” shall have the meaning set forth in the Plan.

 

“Personal Data” has the same meaning as the terms “personal data,” “personal
information,” or the equivalent under the applicable Data Protection
Requirement.

 

“Petition Date” shall have the meaning set forth in the Plan.

 

“PFA Order” means an order of the Bankruptcy Court approving (i) the allowance
and payment of the Company Termination Fee and the Company Expense Reimbursement
Amount payable to the Plan Investor as permitted pursuant to Section 8.3 of this
Agreement, as actual, necessary costs and expenses of preserving the Debtors’
estates entitled to priority as administrative expense claims against the
Debtors under sections 503(b) and 507(a)(2) of the Bankruptcy Code and which
amounts shall be senior in the Bankruptcy Cases to (x) all other administrative
expense claims, (y) all liens securing any prepetition collateral, other than
Prepetition Prior Liens (as defined in the Final DIP Order (as defined in the
Restructuring Support Agreement)), and (z) any and all adequate protection liens
and claims, in each

 

12

--------------------------------------------------------------------------------



 

case other than any DIP Lien pursuant to section 364(d)(1) of the Bankruptcy
Code or DIP Superpriority Claim (each as defined in the Final DIP Order) granted
in connection with the DIP Financing Agreement and the indebtedness thereunder
(ii) the market-check procedures as provided in Section 6.9 of this Agreement,
and (iii) the termination and remedy provisions of this Agreement and the
Restructuring Support Agreement, including that the automatic stay provided in
section 362 of the Bankruptcy Code shall be deemed automatically lifted and/or
vacated with respect to any Plan Investor action related thereto, including,
without limitation, exercise all of its rights and remedies pursuant to the
terms of this Agreement, without further action or order of the Bankruptcy
Court; provided, however, that any Company Termination Fee or Company Expense
Reimbursement Amount shall be paid to the Plan Investor as required pursuant to
Section 8.3 of this Agreement.

 

“Plan” means the proposed chapter 11 plan for the Company and Aegerion
Pharmaceuticals Holdings, Inc., in the form attached to the Restructuring
Support Agreement and as amended, as permitted in the Restructuring Support
Agreement.

 

“Plan Investor Additional Equity Issuance” means the issuance, after the date of
this Agreement and prior to the Closing, by the Plan Investor to certain Plan
Investor Stockholders or other Persons, of a number of Plan Investor Shares
representing, in the aggregate, no more than 10% of the total number of the
issued and outstanding Plan Investor Shares as of the date of the Plan Investor
Additional Equity Issuance, determined on a fully diluted basis, in exchange for
cash, in circumstances where the approval of the Plan Investor Stockholders is
not required in connection with such issuance; provided in such issuance, the
Plan Investor shall use reasonable best efforts to obtain assurances from the
Plan Investor Stockholders or other Persons, as applicable, obtaining Plan
Investor Shares that such Plan Investor Stockholder or other Person will execute
and become party to the Voting Agreement.

 

“Plan Investor Alternative Transaction” means any (a) firm offer made by any
Person (other than the Company or any of its Affiliates or any other Person who
is party to the Restructuring Support Agreement) to acquire the entire issued
share capital of the Plan Investor in accordance with the requirements of the
Takeover Code or (b) scheme of arrangement proposed by the Plan Investor to the
Plan Investor Stockholders (other than the Scheme) pursuant to which any Person
(other than the Company or any of its Affiliates or any other Person who is a
party to the Restructuring Support Agreement) would acquire the entire issued
share capital of the Plan Investor.

 

“Plan Investor Board” means the board of directors of the Plan Investor.

 

“Plan Investor Business” means the business of the Plan Investor Group
substantially as conducted as of the date hereof.

 

“Plan Investor Employee Benefit Plan” means any:  (a) employee benefit plan
(within the meaning of Section 3(3) of ERISA, whether or not subject to ERISA)
that is maintained or sponsored by any Plan Investor Group Member or to which
any such Person contributes (or is required to contribute) or for which any Plan
Investor Group Member otherwise has or may have any Liability, either directly
or as a result of being an ERISA Affiliate or otherwise, whether or not funded
and whether or not terminated, (b) personnel policies of any Plan Investor Group
Member (including any employee handbooks), and (c) fringe or other benefit or
compensation plans, policies, programs and arrangements, whether or not subject
to ERISA, whether or not funded and whether or not terminated, including stock
bonus or other equity compensation, deferred compensation, incentive
compensation, pension, severance, retention, change of control, bonus, vacation,
travel, incentive, and health or other medical, disability, life and welfare
plans or insurance (whether insured or self-insured), policies, programs or
arrangements, share purchase, share option, stock appreciation, phantom stock,
savings, profit sharing or termination pay, supplementary unemployment benefit,
retirement and supplementary retirement plans, programs, agreements and
arrangements, that are maintained or sponsored by any Plan Investor Group Member
or to which any such Person contributes (or is required to contribute), or, in
each case, for which any Plan Investor Group Member has any Liability, either
directly or as a result of being an ERISA Affiliate or otherwise, and includes
the Employee Share Option Plan (as adopted 18 April 2016 by the Plan Investor

 

13

--------------------------------------------------------------------------------



 

and as amended 25 May 2017), pursuant to which the Plan Investor Optionholders
have been issued the Plan Investor Options.

 

“Plan Investor Equity Raise” shall have the meaning set forth in the Plan.

 

“Plan Investor Fundamental Representations” means the representations set forth
in Section 5.1 (Organization), Section 5.2 (Qualification; Due Authorization;
Power and Authority), and Section 5.19 (Brokers’ Fees).

 

“Plan Investor Group” means Plan Investor and its direct or indirect
Subsidiaries.

 

“Plan Investor Group Member” means each of the Plan Investor and its direct or
indirect Subsidiaries.

 

“Plan Investor’s Knowledge” or other words of similar import means the actual
knowledge, after a reasonable best efforts inquiry, of those individuals
identified in Section 1.1(a) of the Plan Investor Disclosure Schedule.

 

“Plan Investor Latest Balance Sheet” means the unaudited consolidated balance
sheet of the Plan Investor and its Subsidiaries as of March 31, 2019 as set
forth on Section 1.1(b) of the Plan Investor Disclosure Schedule.

 

“Plan Investor Material Adverse Effect” means any consideration, effect,
occurrence, condition, change, development, event, state of facts or
circumstance that: (a) has had, or would reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the business,
results of operations, financial condition, assets or Liabilities or property of
the Plan Investor Group, taken as a whole, or (b) has impacted or would
reasonably be expected to impact, the ability of the Plan Investor to consummate
the transactions set forth in, or perform its obligations under, any Transaction
Document, in each case in any material respect; provided, that none of the
following, either alone or in combination, shall be deemed to constitute, or be
taken into account in determining whether there has been, a Plan Investor
Material Adverse Effect: any consideration, effect, occurrence, condition,
change, development, event, state of facts or circumstance (i) arising from
general economic or political conditions or financial, banking, credit or
securities market conditions, including any disruption thereof and any interest
or exchange rate fluctuations; (ii) directly arising from the announcement or
performance of, or compliance with, the pendency of, or the public or industry
knowledge of, this Agreement or the transactions contemplated by this Agreement
(other than compliance with Article V and it being understood that this clause
(b)(ii) shall not apply with respect to any representation or warranty contained
in this Agreement to the extent the purpose of such representation or warranty
is to address the consequences resulting from the execution and delivery of this
Agreement or the consummation of the transactions contemplated by this Agreement
or the compliance with the terms of this Agreement) or the Bankruptcy Cases;
(iii) arising from any changes in Laws or IFRS that the Plan Investor Group is
required to adopt; (iv) arising from any actions required to be taken or not
taken under this Agreement; (v) arising from natural disasters, acts of
terrorism or war (whether or not declared) or epidemics or pandemics;
(vi) arising from the failure to meet any projections or forecasts (but not the
underlying causes thereof which shall be considered in determining whether a
Plan Investor Material Adverse Effect has occurred unless otherwise excluded
pursuant to the terms of this definition); or (vii) arising out of any action
taken or omitted to be taken at the written request or with the written consent
of the other Party; provided that in each case of the clauses (i), (iii), (iv),
(v), and (vi) above, such consideration, effect, occurrence, condition, change,
development, event, state of facts or circumstance does not have a
disproportionate impact on the Plan Investor Group, taken as a whole compared to
other companies operating in the industry in which the Plan Investor Group
operate and in such event, only any such

 

14

--------------------------------------------------------------------------------



 

disproportionate impact shall be considered in determining whether a Plan
Investor Material Adverse Effect has occurred.

 

“Plan Investor Stockholder Approval” means the requisite approval by resolution
of the Plan Investor Stockholders to (i) approve, effect and implement the
Acquisition and the other transactions contemplated by the Transaction
Documents; (ii) approve the Plan Investor Equity Raise; (iii) confer authorities
for the issue and allotment of the Closing Shares to be issued in connection
with the Acquisition and the Plan Investor Shares to be issued in connection
with the Plan Investor Equity Raise; (iv) dis-apply all relevant preemption
rights in respect of the allotment of the Closing Shares to be issued in
connection with the Acquisition and the allotment of the Plan Investor Shares to
be issued in connection with the Plan Investor Equity Raise; and (iv) approve
any amendment of the Charter Documents of the Plan Investor required in
connection with the foregoing.

 

“Plan Investor Termination Fee” shall be $2,050,000.

 

“Privacy Policies” means all published, posted and internal policies,
procedures, agreements and notices relating to the Party’s collection, use,
storage, disclosure, or cross-border transfer of Personal Data.

 

“Proceeding” means any suit, action, proceeding, arbitration, mediation, audit,
hearing, inquiry or, to the knowledge of the Person in question, investigation
(in each case, whether civil, criminal, administrative, investigative, formal or
informal) commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Entity.

 

“Real Property Leases” means Company Real Property Leases and Plan Investor Real
Property Leases.

 

“Registration Rights Agreement” means the agreement to be entered into between
the Plan Investor or New Atlas Topco and certain lenders of the Company
substantially in the form of which is attached hereto as Exhibit E.

 

“Release” means disposing, discharging, injecting, spilling, leaking, pumping,
pouring, leaching, dumping, emitting, escaping or emptying into or upon the
indoor or outdoor environmental, including any soil, sediment, subsurface
strata, surface water, groundwater, ambient air, the atmosphere or any other
media.

 

“Reorganized Company” means the Company following the Effective Date.

 

“Reorganized Company Group” means the Company and its direct or indirect
Subsidiaries, following the Effective Date.

 

“Reorganized Company Group Member” means each of the Company and its
Subsidiaries on and after the Effective Date and after giving effect to the
Restructuring.

 

“Reorganized Company Interests” means all of the issued and outstanding equity
interests of the Reorganized Company immediately following the Closing.

 

“Restructuring Committee” means the restructuring committee of the Company
Board.

 

“Rights Offering Documentation” means the documentation pursuant to which the
Plan Investor Rights Offering Transactions and the Company Rights Offering
Transactions will be made.

 

15

--------------------------------------------------------------------------------



 

“Scheme Document” means the document to be sent to Plan Investor Stockholders
and, for information purposes only, to persons with information rights and to
Plan Investor Optionholders, containing, amongst other things, the Scheme and
the notices convening the meetings of the Plan Investor Stockholders to consider
and, if thought fit, approve the Scheme in accordance with the requirements of
the Companies Act.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933.

 

“Senior Officers” means, (a) with respect to the Company, the ten most
highly-compensated officers of Novelion, the Company and the Company’s
controlled Affiliates (collectively) and (b) with respect to the Plan Investor,
the ten most highly-compensated officers of all Plan Investor Group Members
(collectively).

 

“Subsidiaries” or “Subsidiary”, with respect to a Person, means each
corporation, limited liability company, partnership, business association or
other Person in which such Person owns, directly or indirectly, a majority of
the voting power.

 

“Takeover Code” means the UK City Code on Takeovers and Mergers.

 

“Tax” or “Taxes” means all taxes, assessments, charges, dues, duties, rates,
fees, imposts, levies and similar charges of any kind lawfully levied, assessed
or imposed by any Governmental Entity under any applicable Tax Legislation,
including United States federal, United Kingdom, German, Irish, provincial,
state, territorial, county, municipal and local, foreign or other income,
capital, capital gains, goods and services, sales, use, consumption, excise,
value added, business, real property, personal property, transfer, franchise,
withholding, payroll, or employer health taxes, customs, import, anti-dumping or
countervailing duties, employment insurance premiums, and provincial workers’
compensation payments, levy, assessment, tariff, impost, imposition, toll and
duty, whether computed on a separate, combined, unitary or consolidated basis or
in any other manner, including any interest, penalties and fines associated
therewith.

 

“Tax Legislation” means, collectively, all federal, provincial, state,
territorial, county, municipal and local, foreign or other statutes, ordinances
or regulations imposing a Tax, including all treaties, conventions, rules,
regulations, orders and decrees of any jurisdiction.

 

“Tax Returns” means all returns, reports, declarations, elections, forms, slips,
notices, filings, information returns, and statements in respect of Taxes that
are required to be filed with any applicable Governmental Entity, including all
amendments, schedules, attachments or supplements thereto and whether in
tangible or electronic form.

 

“Transaction Documents” means this Agreement, the Restructuring Support
Agreement, the Plan, the Voting Agreement, the CVR Instrument, the Scheme
Document, the Backstop Agreement, the Registration Rights Agreement, the Shared
Services Agreement, and each other Contract, exhibit, schedule, certificate and
other document being delivered pursuant to, or in furtherance of the
transactions contemplated by, this Agreement, the Restructuring Support
Agreement or the Plan.

 

“Treasury Regulations” means the U.S. Treasury Regulations promulgated under the
Code, including any successor regulations.

 

16

--------------------------------------------------------------------------------



 

“Willful Breach” means a material breach of this Agreement that is the
consequence of an act or omission by a Party with the actual knowledge that the
taking of such act or failure to take such action would be a material breach of
this Agreement.

 

Section 1.2.                                 Other Definitions.  The following
terms shall have the meanings defined in the Section indicated:

 

Acquisition

 

Recitals

Admission Document

 

Section 6.5(a)

Agreement

 

Preamble

AIM Rules

 

Section 5.4(c)

Antitrust Laws

 

Section 6.7(a)

Bankruptcy Cases

 

Recitals

Bankruptcy Code

 

Recitals

Bankruptcy Court

 

Recitals

Closing

 

Section 3.1

Closing Date

 

Section 3.1

Company

 

Preamble

Company Alternative Transaction

 

Section 6.9(c)

Company Alternative Transaction Agreement

 

Section 6.9(a)

Company Audited Financial Statements

 

Section 4.5(a)

Company Board Approval

 

Section 4.2

Company Closing Certificate

 

Section 7.2(a)

Company Disclosure Schedule

 

Article IV

Company Expense Reimbursement Amount

 

Section 8.3(f)

Company Financial Statements

 

Section 4.5(a)

Company Governmental Requirements

 

Section 4.3

Company Group Material Contracts

 

Section 4.8(a)

Company Group Material IP

 

Section 4.10(d)

Company Latest Balance Sheet Date

 

Section 4.5(a)

Company Notice of Intended Recommendation Change

 

Section 6.9(f)

Company Real Property Leases

 

Section 4.9(a)

Company Unaudited Financial Statements

 

Section 4.5(a)

CVR Distributions

 

Section 6.13

CVR Securities

 

Section 6.13

DEA

 

Section 4.21(b)

EIB Payoff Letter

 

Section 3.2(b)(iv)

Employment Agreements

 

Section 6.14(c)

Environmental Laws

 

Section 4.13(a)

Environmental Permits

 

Section 4.13(a)

Equity Transactions

 

Section 6.8(b)

Euronext Rules

 

Section 5.4(c)

FDA

 

Section 4.21(b)

Form F-1

 

Section 6.6(a)

Go-Shop Period

 

Section 6.9(b)

Governmental Requirements

 

Section 5.3

Hazardous Materials

 

Section 4.13(a)

Health Care Permits

 

Section 4.21(b)

NASDAQ Listing Application

 

Section 6.6(b)

New Atlas TopCo

 

Recitals

New Term Loan Financing

 

Section 7.1(j)

 

17

--------------------------------------------------------------------------------



 

Nomad

 

Section 6.5(b)

Novelion

 

Recitals

Owned Company IP

 

Section 4.10(a)

Owned Plan Investor IP

 

Section 5.10(a)

Panel

 

Section 6.2(a)

Parties

 

Preamble

Party

 

Preamble

Plan Investor

 

Preamble

Plan Investor Audited Financial Statements

 

Section 5.5(a)

Plan Investor Board Recommendation

 

Section 5.2

Plan Investor Closing Certificate

 

Section 7.3(a)

Plan Investor Disclosure Schedule

 

Article V

Plan Investor Financial Statements

 

Section 5.5(a)

Plan Investor Governmental Requirements

 

Section 5.3

Plan Investor Group Material IP

 

Section 5.10(d)

Plan Investor IP

 

Section 5.10(b)

Plan Investor Latest Balance Sheet Date

 

Section 5.5(a)

Plan Investor Material Contracts

 

Section 5.8(a)

Plan Investor Optionholders

 

Recitals

Plan Investor Options

 

Recitals

Plan Investor Real Property Leases

 

Section 5.9(a)

Plan Investor Shares

 

Recitals

Plan Investor Stockholder Approval

 

Section 6.11

Plan Investor Stockholders

 

Recitals

Plan Investor Unaudited Financial Statements

 

Section 5.5(a)

Representatives

 

Section 6.9(b)

Restraining Order

 

Section 7.1(d)

Restructuring

 

Recitals

Restructuring Support Agreement

 

Recitals

Scheme

 

Recitals

Selected Court

 

Section 10.2(a)

Shared Services Agreement

 

Recitals

Voting Agreement

 

Recitals

 

ARTICLE II.

 

ACQUISITION; ISSUANCE OF CLOSING SHARES

 

Section 2.1.                                 Acquisition.  Upon the terms and
subject to the conditions set forth herein and in the Plan (as approved by the
Bankruptcy Court pursuant to the Confirmation Order), at the Closing, the
Company shall sell, issue, transfer and convey to the Plan Investor, and the
Plan Investor shall purchase and acquire from the Company, the Reorganized
Company Interests, free and clear of any Claims or Encumbrances (other than
restrictions on transfer imposed by federal and state securities laws), together
with all rights attaching to the Reorganized Company Interests.  As a result of
the Acquisition, the Company shall become a wholly-owned subsidiary of the Plan
Investor and any equity interests of the Company issued and outstanding
immediately prior to the Closing shall automatically be forfeited and cancelled
in accordance with the Plan without any action by the Parties.

 

18

--------------------------------------------------------------------------------



 

Section 2.2.                                 Transaction Consideration.

 

(a)                                 Closing Shares.  Upon the terms and subject
to the conditions set forth herein and in the Plan, at the Closing, in
consideration for the Acquisition, the Plan Investor shall issue the Closing
Shares to the Company free and clear of all Encumbrances and deemed fully paid.
Notwithstanding the foregoing, the Plan Investor shall issue New Warrants (as
defined in the Plan) in lieu of the Closing Shares as and to the extent
contemplated by the Plan.

 

(b)                                 Adjustment to Closing Shares.  The Plan
Investor may effect any stock split, reverse stock split, stock dividend
(including any dividend or distribution of securities convertible into Plan
Investor Shares) or other like change with respect to Plan Investor Shares
occurring on or after the date hereof and prior to Closing, which shall be taken
into account in determining the Closing Shares.

 

(c)                                  Distribution of the Closing Shares. 
Immediately following the issuance of the Closing Shares, the Company shall
distribute such Closing Shares to Novelion and other creditors of the Company
pursuant to the terms of the Plan and the other Transaction Documents  (as
approved by the Bankruptcy Court pursuant to the Confirmation Order).

 

ARTICLE III.

 

THE CLOSING

 

Section 3.1.                                 The Closing.  The closing of the
purchase and sale of the Reorganized Company Interests hereunder (the “Closing”)
shall take place remotely via the electronic exchange of documents and
signatures following the satisfaction or waiver of each of the conditions set
forth in Article VII (other than those conditions that by their nature can only
be satisfied at the Closing, but subject to the satisfaction or waiver of those
conditions at such time) and on the same day as the Effective Date (as defined
in the Plan), or on such other date or at such other time and place as the
Parties mutually agreed upon in writing (the “Closing Date”).  For the avoidance
of doubt, the Closing Date shall be the same date as the Effective Date and any
Party has the right to request an in-person Closing location, which shall occur
at 10:00 a.m., New York time on the Closing Date at the offices of Gibson,
Dunn & Crutcher LLP, 200 Park Avenue, New York, NY 10166.  All proceedings to be
taken and all documents to be executed and delivered by the Parties at the
Closing will be deemed to have been taken and executed simultaneously and no
proceedings will be deemed to have been taken nor documents executed or
delivered until all have been taken, executed and delivered.

 

Section 3.2.                                 Closing Deliverables.

 

(a)                                 At the Closing, the Company shall deliver to
the Plan Investor, the following:

 

(i)                                     evidence, in form and substance
reasonably satisfactory to the Plan Investor, of transfer of the Reorganized
Company Interests to the Plan Investor, free and clear of all Encumbrances
(other than restrictions on transfer imposed by federal and state securities
laws);

 

(ii)                                  the Company Closing Certificate;

 

(iii)                               an affidavit issued to the Plan Investor by
an officer of the Company as required by Treasury Regulations
Section 1.1445-2(c)(3) certifying that the Company has not been a United States
real property holding corporation (as the term is defined in the Code and the
Treasury Regulations) at any time during the five (5)-year period ending on the
Closing Date;

 

19

--------------------------------------------------------------------------------



 

(iv)                              the New Term Loan Agreement shall have been
entered into or shall be contemporaneously entered into providing for (i) the
conversion of that certain Bridge Credit Agreement dated as of November 8, 2018
among Aegerion Pharmaceuticals, Inc., as borrower, the lenders party thereto and
Cantor Fitzgerald Securities, as administrative agent, and (ii) the repayment in
full of all obligations under that certain finance contract dated as of
December 1, 2016 between Amryt Pharmaceuticals DAC and European Investment Bank;

 

(v)                                 the New Convertible Notes shall have been
issued or shall be contemporaneously issued; and

 

(vi)                              the Transaction Documents to which it is a
party or to which it is contemplated to become a party at the Closing, duly
executed by the Company.

 

(b)                                 At the Closing, the Plan Investor shall
deliver to the Company, the following:

 

(i)                                     evidence, in form and substance
reasonably satisfactory to the Company, of the issuance of the Closing Shares to
the Company, free and clear of all Encumbrances (other than restrictions on
transfer imposed by federal and state securities laws and the Registration
Rights Agreement);

 

(ii)                                  the Plan Investor Closing Certificate;

 

(iii)                               the Transaction Documents to which it is a
party or to which it is contemplated to become a party at the Closing, duly
executed by the Plan Investor; and

 

(iv)                              a payoff letter in form and substance
reasonably satisfactory to the Company with respect to all indebtedness of the
Plan Investor to European Investment Bank under that certain finance contract
dated as of December 1, 2016 between Amryt Pharmaceuticals DAC and European
Investment Bank (the “EIB Payoff Letter”).

 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except (i) as set forth in the disclosure schedule prepared by the Company (the
“Company Disclosure Schedule”) and delivered to the Plan Investor simultaneously
with the execution and delivery hereof and (ii) contemplated by Section 10.5 of
this Agreement, the Company represents and warrants to the Plan Investor as
follows:

 

Section 4.1.                                 Organization.  Each Company Group
Member is, and as of the Closing each Reorganized Company Group Member will be,
duly incorporated, formed or organized, validly existing and (in the
jurisdictions recognizing the concept) in good standing under the Laws of the
jurisdiction in which such Person is incorporated, formed or domiciled.  Each
Company Group Member is, and as of the Closing each Reorganized Company Group
Member will be, licensed or qualified to do business in each jurisdiction where
the conduct or nature of its business or the ownership, leasing or holding of
its properties makes such qualification necessary, except where the failure to
be so licensed or qualified has

 

20

--------------------------------------------------------------------------------



 

not had and would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect.  Each Company Group Member has the
requisite power and authority to own, lease and operate its properties and to
conduct its business as it is now being conducted, in each case, except where
such failure has not had and would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect.

 

Section 4.2.                                 Qualification; Due Authorization;
Power and Authority.  Subject to approval of the Bankruptcy Court for actions to
be taken after the Petition Date, the Company has all power and authority to
execute and deliver this Agreement and the other Transaction Documents and to
consummate the transactions contemplated hereby and thereby.  The making,
execution and delivery of this Agreement and the other Transaction Documents,
and the performance of the obligations and covenants contained herein and
therein have been duly and validly authorized by all necessary corporate actions
of the Company.  The Company Board, upon recommendation of the Restructuring
Committee, at a meeting duly called and held, duly adopted resolutions
(i) approving this Agreement and the other Transaction Documents, and
(ii) determining that the terms of this Agreement and the other Transaction
Documents are fair and in the best interests of the Company (the “Company Board
Approval”). The Company Board Approval has not been rescinded, modified or
withdrawn as of the date of this Agreement.  This Agreement has been duly and
validly executed and delivered by the Company and, assuming the due
authorization, execution and delivery hereof by the Plan Investor, this
Agreement will constitute the valid and binding obligations of the Company, and
as of the Effective Date, the Reorganized Company, enforceable against the
Company and the Reorganized Company, as applicable, in accordance with its terms
(except as such enforcement may be limited by insolvency, reorganization,
moratorium, receivership, conservatorship and by general equity principles).

 

Section 4.3.                                 Consents and Approvals.  Neither
the execution and delivery of this Agreement by the Company nor the consummation
of the transactions contemplated hereby will (a) require any consent, approval,
authorization, registration or filing under any Law to which the Company Group
is subject or by which any of the assets of the Company Group is bound (the
“Company Governmental Requirements”); (b) require the consent or approval of any
other party to, or conflict with, result in any breach of, or constitute a
default (or an event that, with notice or lapse of time or both, would become a
default) under, any Contract to which any Company Group Member is a party;
(c) give rise to a right of termination, cancellation or acceleration of any
obligation or to loss of a material benefit under, or result in the creation of
any Encumbrances (other than Permitted Encumbrances) upon any of the properties
or assets of any Company Group Member; or (d) conflict with or result in a
violation or breach of, or default under, any provision of the Charter Documents
of any Company Group Member; in each case, other than (i) on or after the
Petition Date, the authorization or approval of the Bankruptcy Court,
(ii) authorizations, consents, orders or approvals of, or registrations or
declarations with, any Governmental Entity or other Person set forth on
Section 4.3 of the Company Disclosure Schedule, (iii) authorizations, consents
or approvals required under any applicable Antitrust Laws, and (iv) where the
failure to obtain such consents, approvals, authorizations or registrations or
to make such filings has not had and would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect.  Any such
authorization, consent, approval, order, registration or declaration that has
been obtained, effected or given is in full force and effect as of the date
hereof.  Except as a result of the commencement of the Bankruptcy Cases, no
Company Group Member is in default under, and no event has occurred that with
the lapse of time or action by a third party could result in a default under,
the terms of any judgment, order, writ, decree, Permit or license of any
Governmental Entity where such default would reasonably be expected to have a
Company Material Adverse Effect.

 

Section 4.4.                                 Capitalization.  With respect to
each Company Group Member, Section 4.4 of the Company Disclosure Schedule sets
forth a true, correct and complete list of the (i) name, (ii) type of entity,
(iii) jurisdiction, (iv) the number and type of all authorized capital stock or
other equity interests

 

21

--------------------------------------------------------------------------------



 

thereof, (v) the number and type of all issued and outstanding capital stock or
other equity interests thereof, and (vi) the ownership of such capital stock or
other equity interests as of the date of this Agreement.  Except as set forth on
Section 4.4 of the Company Disclosure Schedule, there are no other corporations,
limited liability companies, partnerships, joint ventures, associations or other
entities or Persons in which any Company Group Member owns as of the date of
this Agreement, of record or beneficially, any direct or indirect equity or
other interest or any right (contingent or otherwise) to acquire the same. 
Except as set forth on Section 4.4 of the Company Disclosure Schedule, all
outstanding shares of capital stock or other equity interests of the Company
Group Members have been duly authorized and validly issued as of the date of
this Agreement.  There are no outstanding warrants, options, rights, “phantom”
stock rights, agreements, convertible or exchangeable securities or other
commitments (other than this Agreement) (a) pursuant to which any Company Group
Member is obligated to issue, sell, purchase, return or redeem any shares of
capital stock or other equity securities of such Person or (b) that give any
Person the right to receive any benefits or rights similar to any rights enjoyed
by or accruing to the holders of shares of capital stock or other equity
securities of any Company Group Member (including any rights to receive any
payment in respect thereof) as of the date of this Agreement.  There are no
outstanding bonds, debentures, notes or other indebtedness having the right to
vote on any matters on which equityholders of any Company Group Member may vote
as of the date of this Agreement.

 

Section 4.5.                                 Financial Statements.

 

(a)                                 The Company has previously provided the Plan
Investor with the following financial statements (collectively, the “Company
Financial Statements”): (i) the audited consolidated balance sheets of Novelion
which includes the Company Group as of December 31, 2018 and the related
statements of income, cash flows and changes in owners’ equity for the fiscal
year then ended, together with the notes to such Company Financial Statements
and the opinion of the Novelion’s independent auditor thereon (the Financial
Statements set forth in this clause (i), the “Company Audited Financial
Statements”), and (ii) the unaudited consolidated balance sheet of Novelion
which includes the Company Group as of March 31, 2019 (the “Company Latest
Balance Sheet Date”) and the related statements of income and cash flows for the
three (3)-month period then ended (the “Company Unaudited Financial
Statements”).  The Company Financial Statements have been prepared in all
material respects in accordance with GAAP applied on a consistent basis
throughout the periods indicated therein (except as set forth in footnote
disclosures thereto) and except for (x) footnote disclosures thereto, and
(y) with respect to the Company Unaudited Financial Statements, normal and
recurring year-end adjustments (none of which, individually or in the aggregate,
are material to the Company Group Members taken as a whole), the Company
Financial Statements fairly present, in all material respects, the financial
position, and results of operations, stockholders’ equity and cash flows of
Novelion, on a consolidated basis, as of the dates and for the periods indicated
therein.  The Company Financial Statements were derived from the books and
records of Novelion and the Company Group Members and present fairly in all
material respects the financial condition of Novelion as of the respective dates
they were prepared and the results of operations of the Novelion for the periods
indicated therein.

 

(b)                                 Each Company Group Member maintains a system
of internal accounting controls sufficient to provide reasonable assurances
that: (i) transactions are executed in accordance with management’s general or
specific authorization, (ii) subject to the disclosure set forth on
Section 4.5(b) of the Company Disclosure Schedule, transactions are recorded as
necessary to permit preparation of financial statements in conformity with GAAP
and to maintain asset accountability, (iii) access to assets is permitted only
in accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

22

--------------------------------------------------------------------------------



 

Section 4.6.                                 No Undisclosed Liabilities. No
Company Group Member has any Liabilities of a nature that would be required to
be disclosed on a balance sheet prepared in accordance with GAAP (as in effect
on the date hereof) except for (i) any Liability identified in the Company
Latest Balance Sheet; (ii) current Liabilities that have arisen after the
Company Latest Balance Sheet Date in the ordinary course of business;
(iii) Liabilities arising in the ordinary course of business under any Contract
(but, in each case, not Liabilities for breaches thereof); (iv) Liabilities
incurred in connection with the Bankruptcy Cases, the DIP Financing Agreement or
the transactions contemplated thereby, which Liabilities described in this
clause (iv) will be treated pursuant to the Plan, and (v) Liabilities incurred
in connection with this Agreement or other Transaction Documents.  No Company
Group Member has any “off-balance sheet arrangements” (as such term is defined
in Item 303(a)(4) of Regulation S-K promulgated under the Exchange Act).

 

Section 4.7.                                 Recent Events.

 

(a)                                 Since the Company Latest Balance Sheet Date
until the date hereof, (i) each Company Group Member has conducted its business
in all material respects in the ordinary course of business (except in
connection with the transactions contemplated by this Agreement and the other
Transaction Documents) and (ii) there has not been a Company Material Adverse
Effect.

 

(b)                                 Without limiting the generality of the
foregoing Section 4.7(a), except as expressly contemplated by any Transaction
Document or as set forth on Section 4.7(b) of the Company Disclosure Schedule,
no Company Group Member has since the Company Latest Balance Sheet Date and
through the date hereof:

 

(i)                  subjected a material portion of its properties or assets to
any Encumbrances, except for Permitted Encumbrances;

 

(ii)               sold, assigned or transferred a material portion of its
assets, except in the ordinary course of business and except for sales of
obsolete assets or assets with de minimis book value;

 

(iii)            amended its Charter Documents;

 

(iv)           made any material change in any method of accounting or
accounting practice of the Company, except as required by GAAP or as disclosed
in the notes to the Company Audited Financial Statements;

 

(v)              incurred, assumed or guaranteed any indebtedness for borrowed
money, except unsecured current obligations and Liabilities incurred in the
ordinary course of business;

 

(vi)           cancelled any material debts or claims or waived any material
rights against a Person that is not a Company Group Member;

 

(vii)        taken any action to make, change or rescind any material Tax
election, amend any material Tax Return or taken any position on any Tax Return,
taken any action, omitted to take any action or entered into any other
transaction that would have the effect of increasing the Tax liability of any
Company Group Member in respect of any Tax period starting after the Closing
Date, in each case other than in the ordinary course of business; or

 

23

--------------------------------------------------------------------------------



 

(viii)     entered into any Contract to do any of the foregoing.

 

Section 4.8.                                 Contracts and Commitments.

 

(a)                                 Section 4.8 of the Company Disclosure
Schedule lists the following Contracts (including all amendments, modifications
and supplements thereto) to which a Company Group Member is a party as of the
date hereof (collectively, the “Company Group Material Contracts”):

 

(i)                                     (A) any material Contract relating to
the borrowing of money or to the issuance of any note, bond, debenture or other
evidence of indebtedness, or to mortgaging, pledging or otherwise placing a
material Encumbrance on any securities or assets of any Company Group Member;
(B) any Contract in the nature of a letter of credit, bankers’ acceptance and
similar facilities involving any Company Group Member as an account party or
beneficiary; (C) any Contract in the nature of a capital or direct financing
lease that is required by GAAP to be treated as a long-term liability involving
payments above $250,000 annually; and (D) any Contract containing material
earn-out obligations or other contingent payment obligations for the deferred
purchase price of property or services, in each case other than any such
Contracts whose liabilities will be fully discharged under the Bankruptcy Code;

 

(ii)                                  any Contract involving any guaranty of any
obligation for borrowed money or other material guaranty, performance or
completion bond or indemnity or surety arrangement or otherwise relating to the
assumption or guarantee of any obligation by or of any Company Group Member,
other than any such Contracts whose liabilities will be fully discharged under
the Bankruptcy Code;

 

(iii)                               any license, sublicense, development,
collaboration or royalty agreement or other Contract relating to the use by any
Company Group Member of any material third-party Intellectual Property (other
than commercially available software or software subject to click-through or
shrink-wrap agreements);

 

(iv)                              any license, sublicense, development,
collaboration or royalty agreement or other Contract relating to the use of any
Intellectual Property of any Company Group Member by any third party (other than
licenses granted to customers, resellers and distributors in the ordinary course
of business) pursuant to which any Company Group Member receives annual payments
above $250,000;

 

(v)                                 any Contract including a covenant not to
compete with any Person, Contracts granting any exclusivity or preferential
right of first refusal or right of first offer to any Person or otherwise
creating an exclusive relationship with a Person, in each case, to the extent
such Contract materially restricts or limits the activities of any Company Group
Member or the ability of any Company Group Member to engage or compete in any
line of business or any geographic area or from developing or commercializing
any pharmaceutical products;

 

24

--------------------------------------------------------------------------------



 

(vi)                              any Contract for the acquisition or
disposition of any business, any merger, consolidation, plan or scheme of
arrangement or reorganization, or acquisition or disposition of a material
amount of stock or assets of any Person or any material real property (whether
by merger, sale of stock, sale of assets or otherwise) to the extent any Company
Group Member has any remaining material obligations thereunder;

 

(vii)                           other than as contemplated by the applicable
Transaction Documents, any Contract that by its terms limits the payment of
dividends or other distributions by the Company;

 

(viii)                        any Contract involving consideration in excess of
$250,000 individually, and $500,000 in aggregate for Contracts involving
substantially the same customer, supplier or subject matter, and which, in each
case, cannot be cancelled by the applicable Company Group Member without penalty
or without more than thirty (30) days’ notice;

 

(ix)                              employment agreements and Contracts with
independent contractors or consultants which are not cancellable without
material penalty or without more than thirty (30) days’ notice;

 

(x)                                 any Contracts between any directors or
officers of any Company Group Member or any of their Affiliates, on the one
hand, and such Company Group Member or any other Company Group Member, on the
other hand;

 

(xi)                              material Contract that provides for any joint
venture, partnership or similar arrangement or any Contract involving a sharing
of revenues, profits, losses, costs or Liabilities between any Company Group
Member, on the one hand, and any other Person, on the other hand;

 

(xii)                           any “single source” supply Contract pursuant to
which goods or materials that are material to the Company Business are supplied
to any Company Group Member from an exclusive source; or

 

(xiii)                        any Contract with any Governmental Entity.

 

(b)                                 The Plan Investor either has been supplied
with, or has been given access to, a true, correct and complete copy of all
written Company Group Material Contracts or a summary of all oral Company Group
Material Contracts.  Except as (i) set forth in the Plan, or (ii) has not had
and would not reasonably be expected to have a Company Material Adverse Effect,
each Company Group Material Contract (assuming due power and authority of, and
due execution and delivery by, the other party or parties thereto) is in full
force and effect and is valid, binding and enforceable against the applicable
Company Group Member and, to the Company’s Knowledge, the other parties thereto,
in accordance with their respective terms (except as may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting creditors
rights).

 

(c)                                  Except as has not had and would not
reasonably be expected to have a Company Material Adverse Effect or except as
set forth in the Plan or on Section 4.8 of the Company Disclosure Schedule,
(A) within the one-year period preceding the date of this Agreement, no Company
Group Member has violated or breached, or committed any default in any respect
under, any Company Group

 

25

--------------------------------------------------------------------------------



 

Material Contract that remains uncured as of the date hereof, and (B) to the
Company’s Knowledge, as of the date of this Agreement, no other Person has
violated or breached, or committed any default in any respect under, any Company
Group Material Contract that remains uncured as of the date hereof; and (C) as
of the date of this Agreement, no event has occurred and is continuing through
any Company Group Member’s actions or inactions, as applicable, that will result
in a violation or breach in any respect of any of the provisions of any Company
Group Material Contract.

 

Section 4.9.                                 Real Property.

 

(a)                                 No Company Group Member owns any real
property or any interest in real property other than the leaseholds created
under the real property leases or subleases for the properties identified on
Section 4.9(a) of the Company Disclosure Schedule (including all amendments,
modifications, terminations and extensions thereof, the “Company Real Property
Leases”).  Section 4.9(a) of the Company Disclosure Schedule contains a true,
correct and complete list of all Company Real Property Leases with respect to
all real property leased, licensed, subleased or otherwise used or occupied by
any Company Group Member.

 

(b)                                 The Company Real Property Leases are in full
force and effect and are valid and binding against the applicable Company Group
Member and, to the Company’s Knowledge, the other parties thereto in accordance
with their respective terms (except as may be limited by bankruptcy, insolvency,
moratorium or other similar laws affecting creditors’ rights).  No Company Group
Member has leased, subleased or granted to any Person a right to possess, lease
or occupy any portion of the real property subject to any Company Real Property
Lease.

 

(c)                                  The Company has delivered or made available
to the Plan Investor complete and accurate copies of each of the Company Real
Property Leases, and none of such Company Real Property Leases has been
materially amended, modified, terminated or extended as of the date hereof in
any respect, except to the extent that such amendments, modifications,
terminations or extensions are disclosed by copies delivered or made available
to the Plan Investor.

 

(d)                                 No Company Group Member is in default under
any of the Company Real Property Leases that remains uncured as of the date
hereof, in each case, except as has not had and would not reasonably be expected
to have, individually or in the aggregate with other uncured defaults, a Company
Material Adverse Effect

 

Section 4.10.                          Intellectual Property.

 

(a)                                 Section 4.10(a) of the Company Disclosure
Schedule sets forth a complete and accurate list of all (i) (A) issued patents
and pending patent applications, (B) trademark and service mark registrations
and applications, (C) copyright registrations and applications, and (D) internet
domain name registrations, in each case that are owned by the Company Group
Members (collectively, the “Owned Company IP”), and (ii) material (A) issued
patents and pending patent applications, (B) trademark and service mark
registrations and applications, (C) copyright registrations and applications,
and (D) internet domain name registrations, in each case that are licensed to
the Company Group Members. Except as has not had and would not reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect, the Company Group Members own all right, title and interest in the Owned
Company IP, free and clear of all Encumbrances (other than Permitted
Encumbrances). Each item of material Owned Company IP has been duly registered
in, filed in or issued by, as applicable, an official governmental register
and/or issuer (or officially recognized register or issuer) and each such
registration, filing, issuance and/or application, (x) has not been abandoned or
cancelled, (y) has been maintained

 

26

--------------------------------------------------------------------------------



 

effective by all requisite filings, renewals and payments, and (z) to the
Knowledge of the Company remains in full force and effect.

 

(b)                                 The Company Group Members own and possess
all right, title and interest in and to (or have the right pursuant to a valid
and enforceable license or otherwise possess legally enforceable rights to use)
all Intellectual Property that is necessary for or used or held for use in the
conduct of the Company Business (the “Company IP”).  Neither the execution and
delivery of this Agreement by the Company, nor the performance of this Agreement
by the Company, will result in the loss, forfeiture, termination, or impairment
of, or give rise to a right of any Person to limit, terminate, or consent to the
continued use of, any rights of any Company Group Member in any Company IP.

 

(c)                                  No Company Group Member is infringing,
misappropriating, diluting, or otherwise violating the Intellectual Property
rights of any Person.  No Company Group Member has received any written charge,
complaint, claim, demand, or notice since January 1, 2017 (or earlier, if
presently not resolved) alleging any such infringement, misappropriation,
dilution, or violation (including any claim that any Company Group Member must
license or refrain from using any Intellectual Property rights of any Person)
which alleged infringement, misappropriation, dilution, or violation, if true,
would reasonably be expected to have, individually or in the aggregate, a
Company Material Adverse Effect. To the Knowledge of the Company, no Person is
infringing, misappropriating, diluting or otherwise violating any Owned Company
IP.  No Company Group Member has made or asserted any charge, complaint, claim,
demand or notice since January 1, 2017 (or earlier, if presently not resolved)
alleging any such infringement, misappropriation, dilution, or violation which
alleged infringement, misappropriation, dilution, or violation, if true, would
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect.

 

(d)                                 Each applicable Company Group Member has
taken reasonable best effort steps to maintain, police and protect the
Intellectual Property that is material to the Company Business (“Company Group
Material IP”). All Company Group Material IP that derives actual or potential
economic value from not being generally known to the public or to other persons
who can obtain economic value from its disclosure or use has been maintained in
confidence in accordance with protection procedures that are in accordance with
procedures customarily used in the industry to protect rights of like importance
and, to the Knowledge of the Company, adequate for protection against
unauthorized disclosure or use. To the Knowledge of the Company, there has been
no unauthorized disclosure of any Company Group Material IP.  Except as has not
had and would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect, to the Knowledge of the Company,
all former and current officers, directors, employees, personnel, consultants,
advisors, agents, and independent contractors of any Company Group Member, and
each of its predecessors, who have contributed to or participated in the
conception and development of Intellectual Property for such entities have
entered into valid and binding proprietary rights agreements with the applicable
Company Group Member or one of its predecessors, vesting ownership of such
Intellectual Property in the applicable Company Group Member.  No such Person
has asserted, and to the Knowledge of the Company, no such Person has, any
right, title, interest or other claim in, or the right to receive any royalties
or other consideration with respect to, any Company Group Material IP.

 

(e)                                  The IT Assets of the Company Group Members
operate in all material respects in accordance with their documentation and
functional specifications and as required to operate the Company Business and
have not, since January 1, 2017, materially malfunctioned or failed.  Each
Company Group Member has implemented reasonable best effort measures to protect
the confidentiality and security of such IT Assets and information stored or
contained therein against any unauthorized use, access, interruption or
corruption, and to the Knowledge of the Company, there has been no such
unauthorized use, access, interruption or corruption that has not been remedied
in all

 

27

--------------------------------------------------------------------------------



 

material respects.  Each Company Group Member has implemented reasonable best
effort procedures regarding data backup, data storage, system redundancy and
disaster avoidance procedures with respect to their IT Assets.

 

Section 4.11.                          Privacy and Data Security.

 

(a)                                 Each of the Company Group Members comply
with, and since January 1, 2017 have complied with, in all material respects,
all Data Protection Requirements.

 

(b)                                 There are no restrictions on any Company
Group Member’s collection, use, disclosure and retention of Personal Data,
except as provided by the Data Protection Requirements.  There are no ongoing
material Proceedings, and to the Company’s Knowledge, there are no pending or to
the Knowledge of the Company threatened Proceedings, with respect to any Company
Group Member’s violation of any Data Protection Requirement.  No decision,
judgment or order, whether statutory or otherwise, is pending or has been made,
and no notice, complaint, claim, enforcement action, or litigation of any kind
has been served on or initiated against any of the Company Group Members
pursuant to any Data Protection Requirement.

 

(c)                                  Each of the Company Group Members have
taken reasonable best effort steps, compliant with applicable Data Protection
Requirements, to protect (i) the operation, confidentiality, integrity, and
security of the Company Group’s software, systems, and websites that are
involved in the collection and/or processing of Personal Data, and (ii) Personal
Data in the Company Group’s possession and/or control from unauthorized use,
access, disclosure, and modification.

 

(d)                                 None of the Company Group Members have
experienced any failures, crashes, security breaches, unauthorized access, use,
or disclosure, or other adverse events or incidents related to Personal Data
that would require notification of individuals, law enforcement, or any
Governmental Entity, any remedial action under any applicable Data Protection
Requirement, or that have caused any substantial disruption of or interruption
in the use of the Company Group’s software, equipment or systems

 

Section 4.12.                          Legal Compliance; Permits.  Except as set
forth on Section 4.12 of the Company Disclosure Schedule:

 

(a)                                 Since January 1, 2017 and as of the date
hereof, each Company Group Member has been in compliance with all Laws
applicable to such Company Group Member other than any such noncompliance that
has not had or would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect.  All Permits required to conduct
the Company Business are in the possession of the applicable Company Group
Member, are in full force and effect and are being complied with, in each case,
except when such failure would not reasonably be expected to have, individually
or in the aggregate, a Company Material Adverse Effect.  Except as would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect, the current conduct of the Company Business is not, and
has not been since January 1, 2017, in default or violation under any Permit
(except for such violation that has been remedies and imposes no continuing
Liability) and, to the Knowledge of the Company, no event has occurred which,
with notice or the lapse of time or both, would constitute a default or
violation of any term, condition or provision of any applicable Permit.  There
are no actions pending, or to the Knowledge of the Company, threatened in
writing, that seek revocation, cancellation or modification of any applicable
Permit, except where such revocation, cancellation or modification has not had
and would not reasonably be expected to have, individually or in the aggregate,
a Company Material Adverse Effect.

 

28

--------------------------------------------------------------------------------



 

(b)                                 The Company is and shall remain in full
compliance with each of the Agreements with Governmental Entities provided on
Section 4.12 of the Company Disclosure Schedule. There is no material proceeding
or disciplinary action (including fines) by any Governmental Entity currently
pending or, to the Company’s Knowledge, threatened in writing against any
Company Group Member, any of their respective assets, rights or properties or
any of their respective officer or directors, in each case, except for those
that have not had, and would not reasonably be expected to have, individually or
in the aggregate, a Company Material Adverse Effect.

 

Section 4.13.                          Environmental Compliance and Conditions.

 

(a)                                 The Company Group Members have obtained and
possess all material Permits (“Environmental Permits”) required under Laws and
regulations concerning occupational health and safety, pollution or protection
of the environment that were enacted and in effect on or prior to the date
hereof, including all such Laws and regulations relating to the emission,
discharge, release or threatened release of any chemicals, petroleum,
pollutants, contaminants or hazardous or toxic materials, substances or wastes
(“Hazardous Materials”) into ambient air, surface water, groundwater or lands or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of any Hazardous Materials
(“Environmental Laws”), in each case, except as has not had and would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect.

 

(b)                                 The Company Group Members are, and since
January 1, 2017 have been, in compliance in all material respects with all terms
and conditions of such Environmental Permits and are, and since January 1, 2017
have been, in compliance in all material respects with all other Environmental
Laws or any written notice or demand letter issued, entered, promulgated or
approved thereunder.

 

(c)                                  There are no Environmental Claims pending,
nor to the Knowledge of the Company, threatened against any Company Group
Member, and to the Knowledge of the Company, no Company Group Member has
received any notification of any allegation of actual or potential
responsibility for any Release or threatened Release of any Hazardous Materials
with respect to any location currently or formerly owned, leased, operated or
used by such Company Group Member. There have been no Releases of Hazardous
Materials at any properties that are operated, leased or used by any Company
Group Member, or to the Knowledge of the Company, at properties that were
formerly owned, operated, leased or used by any Company Group Member, that are
reasonably likely to cause any Company Group Member to incur any material
Liability pursuant to applicable Environmental Law.  No Company Group Member
(i) has entered into or agreed to any consent decree or consent order or is
otherwise subject to any judgment, decree, or judicial or administrative order
relating to compliance with Environmental Laws or Environmental Permits, the
investigation, sampling, monitoring, treatment, remediation, response, removal
or cleanup of Hazardous Materials, and no Proceeding is pending, or to the
Knowledge of the Company is threatened, with respect thereto, and (ii) is an
indemnitor by contract or otherwise in connection with any claim, demand, suit
or action threatened or asserted by any third-party for any Liability under any
Environmental Law or otherwise relating to any Hazardous Materials.

 

(d)                                 The representations and warranties in this
Section 4.13 constitute the sole and exclusive representations and warranties of
the Company with respect to any environmental, health or safety matters,
including any arising under Environmental Law, and no other representation or
warranty contained in any other Section of this Agreement shall apply to any
such matters and no other representation or warranty, express or implied, is
being made with respect thereto.

 

Section 4.14.                          Litigation.  Except as set forth on
Section 4.14 of the Company Disclosure Schedule, since January 1, 2017 and as of
the date hereof, except for the anticipated Bankruptcy Cases,

 

29

--------------------------------------------------------------------------------



 

there has not been (a) any material pending action, suit, proceeding, claim,
administrative or court action or other litigation, or to the Company’s
Knowledge, any material investigation by any Governmental Entity, pending, or,
(b) to the Company’s Knowledge, any material threatened action, suit,
proceeding, claim, administrative or court action or other litigation threatened
in writing, in each case (X) against any Company Group Member or (Y) that
involves any Company Group Member, that is reasonably expected to have a Company
Material Adverse Effect.  Except as set forth on Section 4.14 of the Company
Disclosure Schedule, no Company Group Member or any of such Person’s assets or
its Liabilities are subject to any judicial or administrative or other order
issued by, or agreement entered into with, a Governmental Entity except as would
not be material to the Company Group Members, taken as a whole.

 

Section 4.15.                          Tax Matters.

 

(a)                                 Since January 1, 2017, the Company Group has
filed (or have had filed) all federal and other material Tax Returns that it was
required to file (or to have filed), taking into account any extensions of time
to file.  All such Tax Returns were correct and complete in all material
respects.  All material Taxes of the Company Group (whether or not shown as
owing by such Person on such Person’s Tax Returns) have been fully paid or
properly accrued and reserved for in accordance with GAAP.  No material claim
has ever been made by an authority in a jurisdiction where the Company Group
does not file Tax Returns that the Company Group is or may be subject to
taxation by that jurisdiction.  There are no material liens for Taxes (other
than Taxes not yet due and payable) upon any of the assets of any Company Group
Member.

 

(b)                                 No Company Group Member is, as of the date
hereof, the subject of a Tax audit or examination with respect to material
Taxes.  There are no outstanding agreements or waivers extending the statutory
period of limitations applicable to any federal or other material Tax Return of
the Company Group.  No Company Group Member has granted a power of attorney that
is in effect with respect to any Tax matters.

 

(c)                                  The Company Group does not have any current
material Liability for Taxes of any Person other than itself, including
(i) under Treasury Regulations Section 1.1502-6 or (ii) as a transferee or
successor, by Contract or otherwise.

 

(d)                                 No Company Group Member has been a United
States real property holding corporation within the meaning of
Section 897(c)(2) of the Code during the applicable period specified in
Section 897(c)(1)(A)(ii) of the Code.

 

(e)                                  To the Company’s Knowledge, the Company has
not been a party to a “listed transaction,” as such term is defined in
Section 6707A(c)(1) of the Code and Treasury Regulations Section 1.6011-4(b)(2).

 

(f)                                   All material Taxes that any Company Group
Member was obligated to withhold from amounts owing to any person, including any
employee, independent contractor, stockholder, creditor or third party, in each
case, prior to the date hereof, have been fully and timely paid, withheld and
remitted or properly accrued.

 

(g)                                  No Company Group Member has distributed
stock of another Person, or has had its stock distributed by another Person, in
a transaction that was purported or intended to be governed in whole or in part
by Section 355 or Section 361 of the Code.

 

(h)                                 There are no Tax rulings, requests for
rulings, closing agreements, or any other Contracts with any Tax authorities
that relate to any Company Group Member that could have a material

 

30

--------------------------------------------------------------------------------



 

effect on the liability of any Reorganized Company Group Member for Taxes for
any Tax period ending after the Closing Date.

 

(i)                                     The representations and warranties in
this Section 4.15 constitutes the sole and exclusive representations and
warranties of the Company with respect to Taxes related to the Company Group,
and no other representation or warranty contained in any other section of this
Agreement shall apply to any such Tax matters and no other representation or
warranty, express or implied, is being made with respect thereto.

 

Section 4.16.                          Insurance.  Section 4.16 of the Company
Disclosure Schedule lists each insurance policy maintained by each Company Group
Member as of the date hereof, and the deductibles and coverage limits for each
such policy.  The Company has made available to the Plan Investor a copy of such
policies.  All such insurance policies are in full force and effect, and
applicable Company Group Member is not in default with respect to any material
obligations under any such insurance policy.  All premiums in respect of each
insurance policy maintained by any of Company Group Member have been paid when
due; to the Company’s Knowledge as of the date of this Agreement no material
default on the part of the counterparty to such policy exists.  The applicable
Company Group Member has not received written notice of cancellation of any
insurance policies listed on Section 4.16 of the Company Disclosure Schedule. 
There is no claim pending under any such insurance policies as to which, to the
Company’s Knowledge, coverage has been questioned, denied or disputed by the
underwriters of such policies

 

Section 4.17.                          Illegal or Improper Payments.

 

(a)                                 Each Company Group Member (i) is in
compliance, and since January 1, 2017 has been in compliance, in all material
respects with the FCPA and any other applicable Anti-corruption Laws; (ii) since
January 1, 2017 has not been investigated by any Governmental Entity with
respect to, and to the Knowledge of the Company, has not been given notice in
writing by a Governmental Entity or any other Person of, any actual or alleged
violation by any Company Group Member of the FCPA or any other Anti-corruption
Laws; and (iii) during the past five (5) years has had an operational and
effective FCPA and anticorruption compliance program that includes, at a
minimum, policies, procedures and training intended to enhance awareness of and
compliance by each Company Group Member with the FCPA and any other applicable
Anti-corruption Laws.

 

(b)                                 To the Knowledge of the Company, no Company
Group Member has, directly or indirectly through its Representatives or any
Person authorized to act on its behalf (including any distributor, agent, sales
intermediary or other third party), offered, promised, paid, authorized or given
money or anything of value to any Person for the purpose of: (i) influencing any
act or decision of any Government Official or Other Covered Party; (ii) inducing
any Government Official or Other Covered Party to do or omit to do an act in
violation of a lawful duty; (iii) securing any improper advantage; or
(iv) inducing any Government Official or Other Covered Party to influence the
act or decision of a government or government instrumentality, in order to
obtain or retain business, or direct business to, any Person or entity, in any
way.

 

(c)                                  To the Knowledge of the Company, since
January 1, 2017, each Company Group Member has maintained complete and accurate
books and records, including records of payments to any agents, consultants,
representatives, third parties and Government Officials, in accordance with
GAAP, in all material respects. There have been no false or fictitious entries
made in the books and records of any Company Group Member relating to any
unlawful offer, payment, promise to pay, or authorization of the payment of any
money, or unlawful offer, gift, promise to give, or authorization of the giving
of anything of value, including any bribe, kickback or other illegal or improper
payment, and no Company Group Member has established or maintained a secret or
unrecorded fund.

 

31

--------------------------------------------------------------------------------



 

(d)                                 To the Knowledge of the Company, since
January 1, 2017, no Company Group Member has had a customer or supplier or other
business relationship with, is a party to any Contract with, or has engaged in
any transaction with, any Person (i) that is organized or domiciled in or that
is a citizen of Crimea, Cuba, Iran, North Korea or Syria (including any
Governmental Entity within such country) or (ii) that is the subject of any
international economic or trade sanction administered or enforced by the Office
of Foreign Assets Control of the United States Department of the Treasury, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, the
United Kingdom Export Control Organization or other relevant sanctions
authority.

 

Section 4.18.                          Related Party Transactions.  No officer,
member of the board of directors or managers (or equivalent governing body) of
any Company Group Member or, to the Company’s Knowledge, any individual in such
officer’s, director’s or manager’s immediate family or Affiliate of any such
Person is a party to any material Contract or transaction with any Company Group
Member or has any material interest in any material property that is currently
used by any Company Group Member, other than under an Company Employee Benefit
Plan or pursuant to an employment agreement or as contemplated by this Agreement
or the Transaction Documents.

 

Section 4.19.                          Brokers’ Fees.  Except as set forth on
Section 4.19 of the Company Disclosure Schedule, neither the Company nor any of
its officers or directors on behalf of the Company has employed any financial
advisor, broker or finder or incurred any liability for any financial advisory
fee, broker’s fees, commissions or finder’s fees in connection with any of the
transactions contemplated by the Transaction Documents.

 

Section 4.20.                          Employees.(a)                 
Section 4.20(a) of the Company Disclosure Schedule sets out, with respect to
each Company Group Member, the name, age, position, title, length of employment,
status such as full time, part time, exempt or non-exempt, employee or
independent contractor, total annual remuneration (including a breakdown of
salary and bonus) or other incentive compensation and other terms and conditions
of employment (other than Company Employee Benefit Plans) of all employees of
such Company Group Member including, solely for the purposes of such schedule,
Novelion.

 

(b)                                 No Company Group Member is bound by or a
party to any collective bargaining agreement, agreement with any works council,
or labor contract.  There are no actual, or to the Knowledge of the Company,
threatened or pending organizing activities of any trade union, council of trade
unions, employee bargaining agency or affiliated bargaining agent or any actual,
threatened or pending unfair labor practice complaints, strikes, work stoppages,
picketing, lock-outs, hand-billings, boycotts, slowdowns, arbitrations,
grievances, complaints, charges or similar labor-related disputes or proceedings
pertaining to any of the Company Group Members, and there have not been any such
activities or disputes or proceedings January 1, 2017, in each case, except as
has not had and would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect.

 

(c)                                  Each Company Group Member is, and since
January 1, 2016 has been, in compliance with all Laws respecting employment and
employment practices, including, without limitation, all Laws respecting terms
and conditions of employment, health and safety, wage payment, wages and hours,
child labor, collective bargaining, immigration and work authorizations,
employment discrimination, retaliation, civil rights, veterans’ rights,
disability rights or benefits, equal opportunity, plant closures and layoffs,
affirmative action, workers’ compensation, labor relations, social welfare
obligations, proper classification of employees as exempt and non-exempt for
purposes of wage and hour laws and as employees and independent contractors,
unemployment insurance and the collection and payment of withholding and/or
social security Taxes and any similar Tax, except for noncompliance that has not
had and would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect.

 

32

--------------------------------------------------------------------------------



 

(d)                                 Section 4.20(d) of the Company Disclosure
Schedule contains a list of every Company Employee Benefit Plan.  The Company
has delivered to the Plan Investor true, complete and up-to-date copies of all
Company Employee Benefit Plans and all amendments thereto together with, if
applicable, all summary descriptions thereof, past or present participants
therein, the statement of investment policies for each such Company Employee
Benefit Plans, all funding agreements and service provider Contracts or other
Contracts (including insurance Contracts, investment management agreements,
subscription and participation agreements and recordkeeping agreements) relating
thereto, the two most recent actuarial reports, the financial statements and
evidence of any registration or qualification in respect thereof, in each case,
to the extent any Company Group Members may have Liability under such Company
Employee Benefit Plans.

 

(e)                                  All of the Company Employee Benefit Plans
are duly registered or qualified where required by applicable Law (including
registration or qualification with the relevant Tax authorities where such
registration or qualification is required to qualify for Tax exemption or other
beneficial Tax treatment) and have always been administered in compliance with
their terms and all applicable Laws. Each Company Employee Benefit Plan intended
to be tax-qualified within the meaning of Section 401(a) of the Code is subject
to a favorable determination or opinion letter from the Internal Revenue Service
and, to the Knowledge of the Company, nothing has occurred that could reasonably
be expected to adversely impact such tax-qualified status.  The Company Group
Members have no direct or contingent obligation with respect to any plan subject
to Title IV of ERISA or any obligation to provide post-employment welfare
benefits except to the extent required by Section 4980B of the Code or similar
law.

 

(f)                                   Neither the execution, delivery or
performance of this Agreement nor the consummation of any of the transactions
contemplated herein will result in any bonus, golden parachute, severance or
other payment, obligation or liability to any current or former employee or
director of any of Company Group Member (whether or not under any Company
Employee Benefit Plan), materially increase the benefits payable or provided
under any Company Employee Benefit Plan, result in any acceleration of the time
of payment or vesting of any such benefit, increase or accelerate employer
contributions thereunder or result in any payment that could be nondeductible
pursuant to Section 280G of the Code.

 

(g)                                  There are no claims pending or, to the
Knowledge of the Company, threatened against any of the Company Group Members
with respect to any Company Employee Benefit Plans and their funding agent, the
insurers or the fund of such Company Employee Benefit Plans, other than claims
for benefits in the ordinary course.

 

(h)                                 All of the Company Employee Benefit Plans
are fully funded in accordance with their terms and all applicable Laws and
generally accepted actuarial principles and practices.

 

Section 4.21.                          Healthcare Compliance Matters.

 

(a)                                 Except as set forth on Section 4.21(a) of
the Company Disclosure Schedule (i) each Company Group Member is in compliance
and since January 1, 2017 has been in compliance with all Health Care Laws
applicable to such Company Group Member or any assets owned or used by it and
(ii) no Company Group Member has received any written communication or has been
subject to any Proceeding (other than routine FDA inspections) since January 1,
2017 from a Governmental Entity that alleges that such Company Group Member is
not in compliance with any Health Care Law, except in the case of the
immediately foregoing clauses (i) and (ii) where any non-compliance has not had
and would not reasonably be expected to have, individually or in the aggregate,
a Company Material Adverse Effect.  Except as set forth on Section 4.21(a) of
the Company Disclosure Schedule, (i) no Company Group Member is party to and has
any ongoing obligations pursuant to or under any corporate integrity

 

33

--------------------------------------------------------------------------------



 

agreements, deferred prosecution agreements, monitoring agreements, consent
decrees, settlement orders, plans of correction or similar agreements with or
imposed by any Governmental Entity, and (ii) no Company Group Member or any of
its employees, officers or directors has been excluded, suspended or debarred
from participation in any U.S. state or federal health care program or, to the
Knowledge of the Company, has been convicted of any crime or is subject to any
Proceeding by any Governmental Entity or other similar action, or has engaged in
any conduct, that could reasonably be expected to result in debarment,
suspension, or exclusion.

 

(b)                                 Each Company Group Member has, maintains and
is operating in material compliance with all Permits of the United States Food
and Drug Administration (“FDA”), Drug Enforcement Administration (“DEA”), and
comparable Governmental Entities which are required for the conduct of the
Company Business (collectively, the “Health Care Permits”), and all such Health
Care Permits are valid, subsisting, and in full force and effect, except where
the failure to have, maintain or operate in compliance with the Health Care
Permits has not had and would not reasonably be expected to have, individually
or in the aggregate, a Company Material Adverse Effect.  Each Company Group
Member has fulfilled and performed all of its obligations with respect to the
Health Care Permits, and no event has occurred which allows, or with notice or
lapse of time or both, would allow revocation or termination thereof or results
in any other material impairment of the rights of the holder of any Health Care
Permit, except where the failure to so fulfill or perform, or the occurrence of
such event, has not had and would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect. There is no
Proceeding pending or, to the Knowledge of the Company, threatened in writing
that could result in the suspension, termination, revocation, cancellation,
limitation or impairment of any such Health Care Permit other than those that
have not had and would not reasonably be expected to have, individually or in
the aggregate, a Company Material Adverse Effect.

 

(c)                                  Except as has not had and would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect, all applications, notifications, submissions,
information, claims, reports and statistics, and other data and conclusions
derived therefrom, utilized as the basis for or submitted in connection with any
and all requests for a Health Care Permit relating to any Company Group Member,
its business and product candidates, when submitted to the FDA, DEA or other
Governmental Entity were true, complete and correct as of the date of submission
and any necessary or required updates, changes, corrections or modification to
such applications, submissions, information and data have been submitted to the
FDA, DEA or other Governmental Entity.

 

(d)                                 Except as has not had and would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect, January 1, 2017, no Company Group Member had any
product, product candidate or manufacturing site subject to a Governmental
Entity (including FDA or DEA) shutdown or import or export prohibition, and has
not received any FDA Form 483 or other Governmental Entity notice of
inspectional observations, “warning letters,” “untitled letters” or written
requests or requirements to make changes to a product candidate, or similar
correspondence or written notice from the FDA, DEA or other Governmental Entity
alleging or asserting noncompliance with any applicable Health Care Law, Health
Care Permit or such requests or requirements of a Governmental Entity.

 

(e)                                  Except as has not had and would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect, (i) the clinical, pre-clinical and other studies and
tests conducted by or on behalf of or sponsored by any Company Group Member or
in which any Company Group Member, or any of its product candidates have
participated were, and if still pending are, being conducted in accordance with
standard medical and scientific research procedures and all applicable Laws,
including, but not limited to, the Federal Food, Drug and Cosmetic Act and its
applicable implementing regulations and (ii) no investigational new drug
application filed by or on behalf

 

34

--------------------------------------------------------------------------------



 

of any Company Group Member with the FDA has been terminated or suspended by the
FDA, and neither the FDA nor any applicable foreign Governmental Entity has
commenced, or, to the Knowledge of the Company, threatened to commence, any
action to place a clinical hold order on, or otherwise terminate, delay or
suspend, any proposed or ongoing clinical investigation conducted or proposed to
be conducted by or on behalf of any Company Group Member.

 

(f)                                   No Company Group Member is the subject of
any pending or, to the Knowledge of the Company, threatened investigation in
respect of such Company Group Member or its product candidates, by the FDA
pursuant to its “Fraud, Untrue Statements of Material Facts, Bribery, and
Illegal Gratuities” Final Policy set forth in 56 Fed. Reg. 46191 (September 10,
1991) and any amendments thereto.  The Company has provided the Plan Investor
with accurate and complete copies of all Health Care Permits and correspondence
with any Governmental Entity related to all product candidates of any Company
Group Member.

 

Section 4.22.                          No Other Representations or Warranties. 
NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES EXPRESSLY MADE BY THE COMPANY IN THIS Article IV,
NO COMPANY GROUP MEMBER, ANY AFFILIATE THEREOF, OR ANY OTHER PERSON MAKES ANY
REPRESENTATION OR WARRANTY WITH RESPECT TO ANY COMPANY GROUP MEMBER, AFFILIATE
THEREOF OR ANY OTHER PERSON OR THEIR RESPECTIVE BUSINESSES, OPERATIONS, ASSETS,
LIABILITIES, CONDITION (FINANCIAL OR OTHERWISE) OR PROSPECTS, NOTWITHSTANDING
THE DELIVERY OR DISCLOSURE TO THE PLAN INVESTOR OR ANY OF ITS RESPECTIVE
AFFILIATES OR REPRESENTATIVES OF ANY DOCUMENTATION, FORECASTS, PROJECTIONS OR
OTHER INFORMATION WITH RESPECT TO ANY ONE OR MORE OF THE FOREGOING.  EXCEPT FOR
THE REPRESENTATIONS AND WARRANTIES EXPRESSLY MADE BY THE COMPANY IN THIS
Article IV, ALL OTHER REPRESENTATIONS AND WARRANTIES, WHETHER EXPRESS OR
IMPLIED, ARE EXPRESSLY DISCLAIMED BY THE COMPANY.

 

ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES OF THE PLAN INVESTOR

 

Except (i) as set forth in the disclosure schedule prepared by the Plan Investor
(the “Plan Investor Disclosure Schedule”) and delivered to the Company
simultaneously with the execution and delivery hereof and (ii) contemplated by
Section 10.5 of this Agreement, the Plan Investor represents and warrants to the
Company as follows:

 

Section 5.1.                                 Organization.  Each Plan Investor
Group Member is duly incorporated, formed or organized, validly existing and (in
the jurisdictions recognizing the concept) in good standing under the Laws of
the jurisdiction in which such Person is incorporated, formed or domiciled. 
Each Plan Investor Group Member is licensed or qualified to do business in each
jurisdiction where the conduct or nature of its business or the ownership,
leasing or holding of its properties makes such qualification necessary, except
where the failure to be so licensed or qualified has not had and would not
reasonably be expected to have, individually or in the aggregate, a Plan
Investor Material Adverse Effect.  Each Plan Investor Group Member has the
requisite power and authority to own, lease and operate its properties and to
conduct its business as it is now being conducted, in each case, except where
such failure has not had and would not reasonably be expected to have,
individually or in the aggregate, a Plan Investor Material Adverse Effect.

 

35

--------------------------------------------------------------------------------



 

Section 5.2.                                 Qualification; Due Authorization;
Power and Authority.  Subject to obtaining the Plan Investor Stockholder
Approval, the Plan Investor has all power and authority to execute and deliver
this Agreement and the other Transaction Documents and to consummate the
transactions contemplated hereby and thereby.  The making, execution and
delivery of this Agreement and the other Transaction Documents, and the
performance of the obligations and covenants contained herein and therein have
been duly and validly authorized by all necessary corporate actions of the Plan
Investor.  The Plan Investor Board, at a meeting duly called and held, duly
adopted resolutions (i) approving this Agreement and the other Transaction
Documents, (ii) determining that the terms of this Agreement and the other
Transaction Documents are fair and in the best interests of the Plan Investor
and its stockholders, and (iii) recommending that Plan Investor stockholders
approve the Acquisition, the issuance of the Closing Shares and the other
transactions contemplated by this Agreement (as set forth in the Plan Investor
Stockholder Approval) (the “Plan Investor Board Recommendation”).  The Plan
Investor Board Recommendation has not been rescinded, modified or withdrawn as
of the date of this Agreement.  The consummation of the Acquisition, the
issuance of the Closing Shares and the other transactions contemplated by this
Agreement by the Plan Investor requires the affirmative vote of at least 50% (or
75% in the case of certain resolutions) of the votes cast by Plan Investor
stockholders at a meeting duly called for purposes of obtaining such vote,
assuming a quorum is present.  This Agreement has been duly and validly executed
and delivered by the Plan Investor and, assuming the due authorization,
execution and delivery hereof by the Company, this Agreement will constitute the
valid and binding obligations of the Plan Investor in accordance with its terms
(except as such enforcement may be limited by insolvency, reorganization,
moratorium, receivership, conservatorship and by general equity principles).

 

Section 5.3.                                 Consents and Approvals.  Neither
the execution and delivery of this Agreement by the Company nor the consummation
of the transactions contemplated hereby will (a) require any consent, approval,
authorization, registration or filing under any Law to which the Plan Investor
Group is subject or by which any of the assets of the Plan Investor Group is
bound (the “Plan Investor Governmental Requirements” and, together with the
Company Governmental Requirements, the “Governmental Requirements”); (b) require
the consent or approval of any other party to, or conflict with, result in any
breach of, or constitute a default (or an event that, with notice or lapse of
time or both, would become a default) under, any Contract to which any Plan
Investor Group Member is a party; (c) give rise to a right of termination,
cancellation or acceleration of any obligation or to loss of a material benefit
under, or result in the creation of any Encumbrances (other than Permitted
Encumbrances) upon any of the properties or assets of any Plan Investor Group
Member; or (d) conflict with or result in a violation or breach of, or default
under, any provision of the Charter Documents of any Plan Investor Group Member;
in each case, other than  (i) on or after the Petition Date, the authorization
or approval of the Bankruptcy Court, (ii) authorizations, consents, orders or
approvals of, or registrations or declarations with, any Governmental Entity or
other Person set forth on Section 5.3 of the Plan Investor Disclosure Schedule,
(iii) authorizations, consents or approvals required under any applicable
Antitrust Laws, and (iv) where the failure to obtain such consents, approvals,
authorizations or registrations or to make such filings has not had and would
not reasonably be expected to have, individually or in the aggregate, a Plan
Investor Material Adverse Effect.  Any such authorization, consent, approval,
order, registration or declaration that has been obtained, effected or given is
in full force and effect as of the date hereof.  No Plan Investor Group Member
is in default under, and no event has occurred that with the lapse of time or
action by a third party could result in a default under, the terms of any
judgment, order, writ, decree, Permit or license of any Governmental Entity
where such default would reasonably be expected to have a Plan Investor Material
Adverse Effect.

 

Section 5.4.                                 Capitalization.

 

(a)                                 With respect to each Plan Investor Group
Member, Section 5.4(a) of the Plan Investor Disclosure Schedule sets forth a
true, correct and complete list of the (i) name, (ii) type of entity,

 

36

--------------------------------------------------------------------------------



 

(iii) jurisdiction, (iv) the number and type of all authorized capital stock or
other equity interests thereof, (v) the number and type of all issued and
outstanding capital stock or other equity interests thereof, and (vi) the
ownership of such capital stock or other equity interests as of the date of this
Agreement.  Except as set forth on Section 5.4(a) of the Plan Investor
Disclosure Schedule, there are no other corporations, limited liability
companies, partnerships, joint ventures, associations or other entities or
Persons in which any Plan Investor Group Member owns, as of the date of this
Agreement, of record or beneficially, any direct or indirect equity or other
interest or any right (contingent or otherwise) to acquire the same.  Except as
set forth on Section 5.4(a) of the Plan Investor Disclosure Schedule, all
outstanding shares of capital stock or other equity interests of the Plan
Investor Group Members have been duly authorized and validly issued as of the
date of this Agreement.  There are no outstanding warrants, options, rights,
“phantom” stock rights, agreements, convertible or exchangeable securities or
other commitments (other than this Agreement) (a) pursuant to which any Plan
Investor Group Member is or may become obligated to issue, sell, purchase,
return or redeem any shares of capital stock or other equity securities of such
Person or (b) that give any Person the right to receive any benefits or rights
similar to any rights enjoyed by or accruing to the holders of shares of capital
stock or other equity securities of any Plan Investor Group Member (including
any rights to receive any payment in respect thereof) as of the date of this
Agreement.  Each grant of a stock option or other equity award in respect of
shares of capital stock or other equity interests of the Plan Investor Group
Members was made in accordance with the terms of the applicable Plan Investor
Employee Benefit Plan and all other applicable Law.  There are no outstanding
bonds, debentures, notes or other indebtedness having the right to vote on any
matters on which the equityholders of any Plan Investor Group Member may vote as
of the date of this Agreement.

 

(b)                                 The Closing Shares, when issued to the
Company in accordance with the terms of this Agreement, will be duly and validly
issued, fully paid and nonassessable and free and clear of all Encumbrances
(other than restrictions on transfer imposed by federal and state securities
laws and Permitted Encumbrances), will not have been issued in violation of
preemptive or similar rights to subscribe for or purchase securities of the Plan
Investor, and will be issued in compliance with all applicable Laws and its
constitutional documents and the holder thereof will have good, valid and
marketable title thereto upon the issuance of such Closing Shares.  Except as
contemplated by this Agreement, the issue and sale of the Closing Shares will
not result in the right of any holder of Plan Investor securities to adjust the
exercise, conversion or exchange price under such securities.

 

(c)                                  To the Knowledge of the Plan Investor, the
Plan Investor is and since January 1, 2017 has been, in compliance in all
material respects with all applicable listing and corporate governance rules and
requirements applicable to companies traded on AIM and Euronext. The Plan
Investor has no reason to believe that it will not, upon the issuance of the
Closing Shares, continue to be, in compliance with the listing and maintenance
requirements for continued listing or trading on AIM and Euronext in all
material respects. Assuming the representations and warranties of the Company
are true and correct in all material respects, to the Plan Investor’s Knowledge
the consummation of the transactions contemplated by this Agreement will not
contravene the rules and regulations applicable to companies traded on AIM or
Euronext. There are no proceedings pending or threatened against the Plan
Investor relating to the continued listing or trading of the Plan Investor
ordinary shares on AIM or Euronext, and the Plan Investor has not received any
notice of, nor to the Knowledge of the Plan Investor is there any basis for, the
delisting of the Plan Investor ordinary shares from AIM or Euronext. For the
avoidance of doubt, the Plan Investor shall not be in breach of this
Section 5.4(c) should its ordinary shares be suspended from trading on AIM or
Euronext as a result of the transactions contemplated by this Agreement being
made public prior to an admission document being published pursuant to the AIM
Rules for Companies (the “AIM Rules”) and the Euronext Rule Book (the “Euronext
Rules”).

 

37

--------------------------------------------------------------------------------



 

Section 5.5.                                 Financial Statements.

 

(a)                                 The Plan Investor has previously provided
the Company with the following financial statements (collectively, the “Plan
Investor Financial Statements”):  (i) the audited consolidated balance sheets of
the Plan Investor Group as of December 31, 2018 and the related statements of
income, cash flows and changes in owners’ equity for the fiscal year then ended,
together with the notes to such Plan Investor Financial Statements and the
opinion of the Plan Investor’s independent auditor thereon (the Financial
Statements set forth in this clause (i), the “Plan Investor Audited Financial
Statements”), and (ii) the unaudited consolidated balance sheet of the Company
Group as of March 31, 2019 (the “Plan Investor Latest Balance Sheet Date”) and
the related statements of income and cash flows for the three (3)-month period
then ended (the “Plan Investor Unaudited Financial Statements”).  The Plan
Investor Financial Statements have been prepared in all material respects in
accordance with IFRS applied on a consistent basis throughout the periods
indicated therein (except as set forth in footnote disclosures thereto) and
except for (x) footnote disclosures thereto, and (y) with respect to Plan
Investor Unaudited Financial Statements, normal and recurring year-end
adjustments thereto (none of which, individually or in the aggregate, are
material to the Company Group Members taken as a whole), the Plan Investor
Financial Statements fairly present, in all material respects, the financial
position, and results of operations, stockholders’ equity and cash flows of the
Plan Investor Group, on a consolidated basis, as of the dates and for the
periods indicated therein.  The Plan Investor Financial Statements were derived
from the books and records of the Plan Investor Group Members and present fairly
in all material respects the financial condition of the Plan Investor Group as
of the respective dates they were prepared and the results of operations of the
Plan Investor Group for the periods indicated therein.  Each Plan Investor Group
Member maintains a standard system of accounting established and administered in
accordance with IFRS.

 

(b)                                 Each Plan Investor Group Member maintains a
system of internal accounting controls sufficient to provide reasonable
assurances that: (i) transactions are executed in accordance with management’s
general or specific authorization, (ii) subject to the disclosure set forth on
Section 5.5(b) of the Plan Investor Disclosure Schedule, transactions are
recorded as necessary to permit preparation of financial statements in
conformity with IFRS and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

Section 5.6.                                 No Undisclosed Liabilities.  No
Plan Investor Group Member has any Liabilities of a nature that would be
required to be disclosed on a balance sheet prepared in accordance with IFRS (as
in effect on the date hereof) except for (i) any Liability identified in the
Plan Investor Latest Balance Sheet; (ii) current Liabilities that have arisen
after the Plan Investor Latest Balance Sheet Date in the ordinary course of
business; (iii) Liabilities arising in the ordinary course of business under any
Contract (but, in each case, not Liabilities for breaches thereof); or
(iv) Liabilities incurred in connection with this Agreement or other Transaction
Documents.  No Plan Investor Group Member has any “off-balance sheet
arrangements” (as such term is defined in Item 303(a)(4) of Regulation S-K
promulgated under the Exchange Act).

 

Section 5.7.                                 Recent Events.

 

(a)                                 Since the Plan Investor Latest Balance Sheet
Date until the date hereof, (i) each Plan Investor Group Member has conducted
its business in all material respects in the ordinary course of business (except
in connection with the transactions contemplated by this Agreement and the other
Transaction Documents) and (ii) there has not been a Plan Investor Material
Adverse Effect.

 

38

--------------------------------------------------------------------------------



 

(b)           Without limiting the generality of the foregoing Section 5.7(a),
except as expressly contemplated by any Transaction Document or as set forth on
Section 5.7(b) of the Plan Investor Disclosure Schedule, no Plan Investor Group
Member has since the Plan Investor Latest Balance Sheet Date and through the
date hereof:

 

(i)                                subjected a material portion of its
properties or assets to any Encumbrances, except for Permitted Encumbrances;

 

(ii)                             sold, assigned or transferred a material
portion of its assets, except in the ordinary course of business and except for
sales of obsolete assets or assets with de minimis book value;

 

(iii)                          amended its Charter Documents;

 

(iv)                         made any material change in any method of
accounting or accounting practice of the Company, except as required by the IFRS
or as disclosed in the notes to the Plan Investor Audited Financial Statements;

 

(v)                            incurred, assumed or guaranteed any indebtedness
for borrowed money, except unsecured current obligations and Liabilities
incurred in the ordinary course of business;

 

(vi)                         cancelled any material debts or claims or waived
any material rights against a Person that is not a Plan Investor Group Member;

 

(vii)                      taken any action to make, change or rescind any
material Tax election, amend any material Tax Return or taken any position on
any Tax Return, taken any action, omitted to take any action or entered into any
other transaction that would have the effect of increasing the Tax liability of
the Company in respect of any Tax period starting after the Closing Date, in
each case other than in the ordinary course of business; or

 

(viii)                   entered into any Contract to do any of the foregoing.

 

Section 5.8.           Contracts and Commitments.

 

(a)           Section 5.8 of the Plan Investor Disclosure Schedule lists the
following Contracts (including all amendments, modifications and supplements
thereto) to which a Plan Investor Group Member is a party as of the date hereof
(each a “Plan Investor Material Contract” and collectively, the “Plan Investor
Material Contracts”), in each case, other than Contracts expressly contemplated
by this Agreement or the other Transaction Documents:

 

(i)                                     (A) any material Contract providing for
the borrowing of money or to the issuance of any note, bond, debenture or other
evidence of funded indebtedness, or to mortgaging, pledging or otherwise placing
a material Encumbrance on any securities or assets of any Plan Investor Group
Member; (B) any Contract in the nature of a letter of credit, bankers’
acceptance and similar facilities involving any Plan Investor Group Member as an
account party or beneficiary; (C) any Contract in the nature of a capital or
direct financing lease that is required by IFRS to be treated as a long-term
liability involving annual payments above

 

39

--------------------------------------------------------------------------------



 

$250,000 individually; and (D) any Contract containing material earn-out
obligations or other contingent payment or contingent obligations for the
deferred purchase price of property or services;

 

(ii)                                  any material Contract involving any
guaranty by a third party of any obligation for borrowed money or other material
guaranty, performance or completion bond or indemnity or surety arrangement;

 

(iii)                               any license, sublicense, development,
collaboration or royalty agreement or other Contract relating to the use by any
Plan Investor Group Member of any material third-party Intellectual Property
(other than commercially available software or software subject to click-through
or shrink-wrap agreements);

 

(iv)                              any license, sublicense, development,
collaboration or royalty agreement or other Contract relating to the use of any
Intellectual Property of any Plan Investor Group Member by any third party
(other than licenses granted to customers, resellers and distributors in the
ordinary course of business) pursuant to which any Plan Investor Group Member
receives annual payments above $250,000 individually;

 

(v)                                 any Contract binding any Plan Investor Group
Member in respect of a covenant not to compete with any Person, Contracts (other
than Distribution Agreements and Contracts entered into in the ordinary course
of business) in which any Plan Investor Group Member grants any exclusivity or
preferential right of first refusal or right of first offer to any Person or
otherwise creates an exclusive relationship binding on any Plan Investor Group
Member with a Person, in each case, to the extent such Contract materially
restricts or limits the activities of any Plan Investor Group Member or the
ability of any Plan Investor Group Member to engage or compete in any line of
business or any geographic area or from developing or commercializing any
pharmaceutical products;

 

(vi)                              any Contract for the acquisition or
disposition of any business, any merger, consolidation, plan or scheme of
arrangement or reorganization, or acquisition or disposition of a material
amount of stock or material portion of assets of any Person outside the ordinary
course of business, or any material real property (whether by merger, sale of
stock, sale of assets or otherwise) to the extent any Plan Investor Group Member
has any remaining payment or indemnity obligations thereunder in excess of
$250,000 individually, in each case other than sales of inventory in the
ordinary course of business;

 

(vii)                           any Contract that by its terms limits the
payment of dividends or other distributions by the Plan Investor;

 

(viii)                        any Contract, other than a Distribution Agreement
or any employment agreements, involving consideration in excess of $250,000
individually, and $500,000 in aggregate for Contracts with substantially the
same customer, supplier or subject matter, and which, in each case, cannot be

 

40

--------------------------------------------------------------------------------



 

cancelled by the applicable Plan Investor Group Member (a) without penalty or
(b) with less than ninety (90) days’ notice;

 

(ix)                              Contracts with independent contractors or
consultants which are not cancellable without material penalty or without more
than ninety (90) days’ notice;

 

(x)                                 any material Contract between any directors
of any Plan Investor Group Member, any Senior Officers or (in both cases) any of
their Affiliates, on the one hand, and such Plan Investor Group Member or any
other Plan Investor Group Member, on the other hand;

 

(xi)                              any material Contract, involving consideration
in excess of $250,000 individually, and $500,000 in aggregate, that provides for
any joint venture, partnership or similar arrangement or any Contract, involving
consideration in excess of $250,000 individually, and $500,000 in aggregate,
involving a sharing of revenues, profits, losses, costs or Liabilities between
any Plan Investor Group Member, on the one hand, and any other Person, on the
other hand excluding, in each case, (A) Distribution Agreements, (B) Contracts
among Plan Investor Group Members which are directly or indirectly wholly owned
by the Plan Investor and (C) any Contract that would be covered by this clause
(x) solely by virtue of an obligation to pay customary royalties on account of
product sales;

 

(xii)                           any “single source” supply Contract pursuant to
which goods or materials that are material to the Plan Investor Business are
supplied to any Plan Investor Group Member from an exclusive source which source
cannot be replaced without a material increase in cost within ninety (90) days
of termination of such Contract; or

 

(xiii)                        any material Contract with any Governmental Entity
outside of the ordinary course of business.

 

(b)           The Company either has been supplied with, or has been given
access to, a true, correct and complete copy of all written Plan Investor
Material Contracts or a summary of all oral Plan Investor Material Contracts. 
Except as has not had and would not reasonably be expected to have a Plan
Investor Material Adverse Effect and except as set forth in the Plan, each Plan
Investor Material Contract (assuming due power and authority of, and due
execution and delivery by, the other party or parties thereto) is in full force
and effect and is valid, binding and enforceable against the applicable Plan
Investor Group Member and, to the Plan Investor’s Knowledge, the other parties
thereto, in accordance with their respective terms (except as may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting creditors
rights).

 

(c)           Except as has not had and would not reasonably be expected to
have, individually or in the aggregate, a Plan Investor Material Adverse Effect
or except as set forth on Section 5.8 of the Plan Investor Disclosure Schedule,
(i) within the one-year period preceding the date of this Agreement, no Plan
Investor Group Member has violated or breached, or committed any default in any
respect under, any Plan Investor Material Contract that remains uncured as of
the date hereof, and (ii) to the Plan Investor’s Knowledge, as of the date of
this Agreement, no other Person has violated or breached, or committed any
default in any respect under, any Plan Investor Material Contract that remains
uncured as

 

41

--------------------------------------------------------------------------------



 

of the date hereof; and (iii) as of the date of this Agreement, no event has
occurred and is continuing through any Plan Investor Group Member’s actions or
inactions, as applicable, that will result in a violation or breach in any
respect of any of the provisions of any Plan Investor Material Contract.

 

Section 5.9.           Real Property.

 

(a)           No Plan Investor Group Member owns any real property or any
interest in real property other than the leaseholds created under the real
property leases or subleases for the properties identified on Section 5.9 of the
Plan Investor Disclosure Schedule (including all amendments, modifications,
terminations and extensions thereof, the “Plan Investor Real Property Leases”). 
Section 5.9 of the Plan Investor Disclosure Schedule contains a true, correct
and complete list of all Plan Investor Real Property Leases with respect to all
real property leased, licensed, subleased or otherwise used or occupied by any
Plan Investor Group Member.

 

(b)           The Plan Investor Real Property Leases are in full force and
effect in all material respects and are valid and binding against the applicable
Plan Investor Group Member and, to the Plan Investor’s Knowledge, the other
parties thereto in accordance with their respective terms (except as may be
limited by bankruptcy, insolvency, moratorium or other similar laws affecting
creditors’ rights).  No Plan Investor Group Member has leased, subleased or
granted to any Person a right to possess, lease or occupy any portion of the
real property subject to any Plan Investor Real Property Lease.

 

(c)           The Plan Investor has delivered or made available to the Company
complete and accurate copies of each of the Plan Investor Real Property Leases,
and none of such Plan Investor Real Property Leases has been materially amended,
modified, terminated or extended as of the date hereof in any respect, except to
the extent that such amendments, modifications, terminations or extensions are
disclosed by copies delivered or made available to the Company.

 

(d)           No Plan Investor Group Member is in default under any of the Plan
Investor Real Property Leases that remains uncured as of the date hereof, in
each case, except as has not had and would not reasonably be expected to have,
individually or in the aggregate with other uncured defaults, a Plan Investor
Material Adverse Effect.

 

Section 5.10.         Intellectual Property.

 

(a)           Section 5.10(a) of the Plan Investor Disclosure Schedule sets
forth a complete and accurate list of all (i)(A) issued patents and pending
patent applications, (B) trademark and service mark registrations and
applications, (C) copyright registrations and applications, and (D) internet
domain name registrations, in each case that are owned by the Plan Investor
Group Members (collectively, the “Owned Plan Investor IP”) and (ii) material
(A) issued patents and pending patent applications, (B) trademark and service
mark registrations and applications, (C) copyright registrations and
applications, and (D) internet domain name registrations, in each case that are
licensed to the Plan Investor Group Members. Except as has not had and would not
reasonably be expected to have, individually or in the aggregate, a Plan
Investor Material Adverse Effect, the Plan Investor Group Members own, all
right, title and interest in the Owned Plan Investor IP, free and clear of all
Encumbrances (other than Permitted Encumbrances).  Each item of material Owned
Plan Investor IP has been duly registered in, filed in or issued by, as
applicable, an official governmental register and/or issuer (or officially
recognized register or issuer) and each such registration, filing, issuance
and/or application, (x) has not been abandoned or cancelled, (y) has been
maintained effective by all requisite filings, renewals and payments, and (z) to
the Knowledge of the Plan Investor, remains in full force and effect.

 

42

--------------------------------------------------------------------------------



 

(b)           The Plan Investor Group Members own and possess all right, title
and interest in and to (or have the right pursuant to a valid and enforceable
license or otherwise possess legally enforceable rights to use) all Intellectual
Property that is necessary for or used or held for use in the conduct of the
Plan Investor Business (the  “Plan Investor IP”).  Neither the execution and
delivery of this Agreement by the Plan Investor, nor the performance of this
Agreement by the Plan Investor, will result in the loss, forfeiture,
termination, or impairment of, or give rise to a right of any Person to limit,
terminate, or consent to the continued use of, any rights of any Plan Investor
Group Member in any Plan Investor IP.

 

(c)           No Plan Investor Group Member is infringing, misappropriating,
diluting, or otherwise violating the Intellectual Property rights of any
Person.  No Plan Investor Group Member has received any written charge,
complaint, claim, demand, or notice since January 1, 2017 (or earlier, if
presently not resolved) alleging any such infringement, misappropriation,
dilution, or violation (including any claim that any Plan Investor Group Member
must license or refrain from using any Intellectual Property rights of any
Person) which alleged infringement, misappropriation, dilution, or violation, if
true, would reasonably be expected to have, individually or in the aggregate, a
Plan Investor Material Adverse Effect. To the Knowledge of the Plan Investor, no
Person is infringing, misappropriating, diluting or otherwise violating any
Owned Plan Investor IP.  No Plan Investor Group Member has made or asserted any
charge, complaint, claim, demand or notice since January 1, 2017 (or earlier, if
presently not resolved) alleging any such infringement, misappropriation,
dilution, or violation which alleged infringement, misappropriation, dilution,
or violation, if true, would reasonably be expected to have, individually or in
the aggregate, a Plan Investor Material Adverse Effect.

 

(d)           Each applicable Plan Investor Group Member has taken reasonable
best effort steps to maintain, police and protect the Intellectual Property that
is material to the Plan Investor Business (“Plan Investor Group Material IP”).
All Plan Investor Group Material IP that derives actual or potential economic
value from not being generally known to the public or to other persons who can
obtain economic value from its disclosure or use has been maintained in
confidence in accordance with protection procedures that are in accordance with
procedures customarily used in the industry to protect rights of like importance
and, to the Knowledge of the Plan Investor, adequate for protection against
unauthorized disclosure or use. To the Knowledge of the Plan Investor, there has
been no unauthorized disclosure of any Plan Investor Group Material IP.  Except
as has not had and would not reasonably be expected to have, individually or in
the aggregate, a Plan Investor Material Adverse Effect, to the Knowledge of the
Plan Investor, all former and current officers, directors, employees, personnel,
consultants, advisors, agents, and independent contractors of any Plan Investor
Group Member, and each of its predecessors, who have contributed to or
participated in the conception and development of Intellectual Property for such
entities have entered into valid and binding proprietary rights agreements with
the applicable Plan Investor Group Member or one of its predecessors, vesting
ownership of such Intellectual Property in the applicable Plan Investor Group
Member. No such Person has asserted, and to the Knowledge of the Plan Investor,
no such Person has, any right, title, interest or other claim in, or the right
to receive any royalties or other consideration with respect to, any Plan
Investor Group Material IP.

 

(e)           The IT Assets of the Plan Investor Group Members operate in all
material respects in accordance with their documentation and functional
specifications and as required to operate the Plan Investor Business and have
not, since January 1, 2017, materially malfunctioned or failed.  Each Plan
Investor Group Member has implemented reasonable best effort measures protect
the confidentiality and security of such IT Assets and information stored or
contained therein against any unauthorized use, access, interruption or
corruption, and to the Knowledge of the Plan Investor, there has been no such
unauthorized use, access, interruption or corruption that has not been remedied
in all material respects.  Each Plan Investor Group Member implemented
reasonable best effort procedures regarding data

 

43

--------------------------------------------------------------------------------



 

backup, data storage, system redundancy and disaster avoidance procedures with
respect to their IT Assets.

 

Section 5.11.         Privacy and Data Security.

 

(a)           Each of the Plan Investor Group Members comply with, and since
January 1, 2017 have complied with, in all material respects, all Data
Protection Requirements.

 

(b)           There are no restrictions on any of the Plan Investor Group
Members’ collection, use, disclosure and retention of Personal Data, except as
provided by the Data Protection Requirements.  There are no ongoing material
Proceedings, and to the Plan Investor’s Knowledge, there are no pending or, to
the Knowledge of the Plan Investor, threatened Proceedings, with respect to any
Plan Investor Group Member’s violation of any Data Protection Requirement.  No
decision, judgment or order, whether statutory or otherwise, is pending or has
been made, and no notice, complaint, claim, enforcement action, or litigation of
any kind has been served on or initiated against any of the Plan Investor Group
Members pursuant to any Data Protection Requirement.

 

(c)           Each of the Plan Investor Group Members have taken reasonable best
effort steps, compliant with applicable Data Protection Requirements, to protect
(i) the operation, confidentiality, integrity, and security of the Plan
Investor’s software, systems, and websites that are involved in the collection
and/or processing of Personal Data, and (ii) Personal Data in the Plan
Investor’s possession and/or control from unauthorized use, access, disclosure,
and modification.

 

(d)           None of the Plan Investor Group Members have experienced any
failures, crashes, security breaches, unauthorized access, use, or disclosure,
or other adverse events or incidents related to Personal Data that would require
notification of individuals, law enforcement, or any Governmental Entity, any
remedial action under any applicable Data Protection Requirement, or that have
caused any substantial disruption of or interruption in the use of the Plan
Investor’s software, equipment or systems.

 

Section 5.12.         Legal Compliance; Permits.  Except as set forth on
Section 5.12 of the Plan Investor Disclosure Schedule:

 

(a)           since January 1, 2017 and as of the date hereof, each Plan
Investor Group Member has been in compliance with all Laws applicable to such
Plan Investor Group Member other than any such noncompliance that has not had
and would not reasonably be expected to have, individually or in the aggregate,
a Plan Investor Material Adverse Effect.  All Permits required to conduct the
Plan Investor Business are in the possession of the applicable Plan Investor
Group Member, are in full force and effect and are being complied with, in each
case, except when such failure would not reasonably be excepted to have,
individually or in the aggregate, a Plan Investor Material Adverse Effect. 
Except as would not reasonably be expected to have, individually or in the
aggregate, a Plan Investor Material Adverse Effect, the current conduct of the
Plan Investor Business is not, and has not been since January 1, 2017, in
default or violation under any Permit (except for such violation that has been
remedies and imposes no continuing Liability) and, to the Knowledge of the Plan
Investor, no event has occurred which, with notice or the lapse of time or both,
would constitute a default or violation of any term, condition or provision of
any applicable Permit.  There are no actions pending, or to the Knowledge of the
Plan Investor, threatened in writing, that seek revocation, cancellation or
modification of any applicable Permit, except where such revocation,
cancellation or modification has not had and would not reasonably be expected to
have, individually or in the aggregate, a Plan Investor Material Adverse Effect.

 

44

--------------------------------------------------------------------------------



 

(b)           there is no material proceeding or disciplinary action (including
fines) by any Governmental Entity currently pending or, to the Plan Investor’s
Knowledge, threatened in writing against any Plan Investor Group Member, any of
their respective assets, rights or properties or any of their respective officer
or directors, in each case, except for those that have not had and would not
reasonably be expected to have, individually or in the aggregate, a Plan
Investor Material Adverse Effect.

 

Section 5.13.         Environmental Compliance and Conditions.

 

(a)           The Plan Investor Group Members have obtained and possess all
material Environmental Permits required under the Environmental Laws, in each
case, except as has not had and would not reasonably be expected to have,
individually or in the aggregate, a Plan Investor Material Adverse Effect.

 

(b)           The Plan Investor Group Members are, and since January 1, 2017
have been, in compliance in all material respects with all terms and conditions
of such Environmental Permits and are, and since January 1, 2017 have been, in
compliance in all material respects with all other Environmental Laws or any
written notice or demand letter issued, entered, promulgated or approved
thereunder.

 

(c)           There are no Environmental Claims pending, nor to the Knowledge of
the Plan Investor, threatened against any Plan Investor Group Member, and to the
Knowledge of the Plan Investor, no Plan Investor Group Member has received any
notification of any allegation of actual or potential responsibility for any
Release or threatened Release of any Hazardous Materials with respect to any
location currently or formerly owned, leased, operated or used by such Plan
Investor Group Member.  There have been no Releases of Hazardous Materials at
any properties that are operated, leased or used by any Plan Investor Group
Member, or to the Knowledge of the Plan Investor, at properties that were
formerly owned, operated, leased or used by any Plan Investor Group Member, that
are reasonably likely to cause any Plan Investor Group Member to incur any
material Liability pursuant to applicable Environmental Law.  No Plan Investor
Group Member (i) has entered into or agreed to any consent decree or consent
order or is otherwise subject to any judgment, decree, or judicial or
administrative order relating to compliance with Environmental Laws or
Environmental Permits, the investigation, sampling, monitoring, treatment,
remediation, response, removal or cleanup of Hazardous Materials, and no
Proceeding is pending, or to the Knowledge of the Plan Investor is threatened,
with respect thereto, and (ii) is an indemnitor by contract or otherwise in
connection with any claim, demand, suit or action threatened or asserted by any
third-party for any Liability under any Environmental Law or otherwise relating
to any Hazardous Materials.

 

(d)           The representations and warranties in this Section 5.13 constitute
the sole and exclusive representations and warranties of the Plan Investor with
respect to any environmental, health or safety matters, including any arising
under Environmental Law, and no other representation or warranty contained in
any other Section of this Agreement shall apply to any such matters and no other
representation or warranty, express or implied, is being made with respect
thereto.

 

Section 5.14.         Litigation.  Except as set forth on Section 5.14 of the
Plan Investor Disclosure Schedule, since January 1, 2017 and as of the date
hereof, there has not been (a) any material pending action, suit, proceeding,
claim, administrative or court action or other litigation, or to the Plan
Investor’s Knowledge, any material investigation by any Governmental Entity,
pending, or, (b) to the Plan Investor’s Knowledge, any material threatened
action, suit, proceeding, claim, administrative or court action or other
litigation threatened in writing, in each case (X) against any Plan Investor
Group Member or (Y) that involves any Plan Investor Group Member, that is
reasonably expected to have a Plan Investor Material Adverse Effect.  Except as
set forth on Section 5.14 of the Plan Investor Disclosure Schedule, no Plan
Investor Group Member or any of such Person’s assets or its Liabilities are
subject to any judicial or

 

45

--------------------------------------------------------------------------------



 

administrative or other order issued by, or agreement entered into with, a
Governmental Entity except as would not be material to the Plan Investor Group
Members, taken as a whole.

 

Section 5.15.         Tax Matters.

 

(a)           Since January 1, 2017, the Plan Investor Group has filed (or have
had filed) all federal and other material Tax Returns that it was required to
file (or to have filed), taking into account any extensions of time to file. 
All such Tax Returns were correct and complete in all material respects.  All
material Taxes of the Plan Investor Group (whether or not shown as owing by such
Person on such Person’s Tax Returns) have been fully paid or properly accrued
and reserved for in accordance with GAAP.  No material claim has ever been made
by an authority in a jurisdiction where the Plan Investor Group does not file
Tax Returns that the Plan Investor Group is or may be subject to taxation by
that jurisdiction.  There are no material liens for Taxes (other than Taxes not
yet due and payable) upon any of the assets of any Plan Investor Group Member.

 

(b)           No Plan Investor Group Member is, as of the date hereof, the
subject of a Tax audit or examination with respect to material Taxes.  There are
no outstanding agreements or waivers extending the statutory period of
limitations applicable to any federal or other material Tax Return of the Plan
Investor Group.  No Plan Investor Group Member has granted a power of attorney
that is in effect with respect to any Tax matters.

 

(c)           The Plan Investor Group does not have any current material
Liability for Taxes of any Person other than itself, including (i) under
Treasury Regulations Section 1.1502-6 or (ii) as a transferee or successor, by
Contract or otherwise.

 

(d)           No Plan Investor Group Member has been a United States real
property holding corporation within the meaning of Section 897(c)(2) of the Code
during the applicable period specified in Section 897(c)(1)(A)(ii) of the Code.

 

(e)           To the Plan Investor’s Knowledge, the Company has not been a party
to a “listed transaction,” as such term is defined in Section 6707A(c)(1) of the
Code and Treasury Regulations Section 1.6011-4(b)(2).

 

(f)            All material Taxes that any Plan Investor Group Member was
obligated to withhold from amounts owing to any person, including any employee,
independent contractor, stockholder, creditor or third party, in each case,
prior to the date hereof, have been fully and timely paid, withheld and remitted
or properly accrued.

 

(g)           No Plan Investor Group Member has distributed stock of another
Person, or has had its stock distributed by another Person, in a transaction
that was purported or intended to be governed in whole or in part by Section 355
or Section 361 of the Code.

 

(h)           There are no Tax rulings, requests for rulings, closing
agreements, or any other Contracts with any Tax authorities that relate to any
Plan Investor Group Member that could have a material effect on the liability of
the Company for Taxes for any Tax period ending after the Closing Date.

 

(i)            The representations and warranties in this Section 5.15
constitutes the sole and exclusive representations and warranties of the Plan
Investor with respect to Taxes related to the Plan Investor Group, and no other
representation or warranty contained in any other section of this Agreement

 

46

--------------------------------------------------------------------------------



 

shall apply to any such Tax matters and no other representation or warranty,
express or implied, is being made with respect thereto.

 

Section 5.16.         Insurance.  Section 5.16 of the Plan Investor Disclosure
Schedule lists each insurance policy maintained by each Plan Investor Group
Member as of the date hereof, and the deductibles and coverage limits for each
such policy.  The Plan Investor has made available to the Company a copy of such
policies.  All such insurance policies are in full force and effect, and
applicable Plan Investor Group Member is not in default with respect to any
material obligations under any such insurance policy.  All premiums in respect
of each insurance policy maintained by any of Plan Investor Group Member have
been paid when due; to the Plan Investor’s Knowledge as of the date of this
Agreement no material default on the part of the counterparty to such policy
exists.  The applicable Plan Investor Group Member has not received written
notice of cancellation of any insurance policies listed on Section 5.16 of the
Plan Investor Disclosure Schedule.  There is no claim pending under any such
insurance policies as to which, to the Plan Investor’s Knowledge, coverage has
been questioned, denied or disputed by the underwriters of such policies.

 

Section 5.17.         Illegal or Improper Payments.

 

(a)           Each Plan Investor Group Member (i) is in compliance, and since
January 1, 2017 has been in compliance, in all material respects with the FCPA
and any other applicable Anti-corruption Laws; (ii) since January 1, 2017 has
not been investigated by any Governmental Entity with respect to, and to the
Knowledge of the Plan Investor, has not been given notice in writing by a
Governmental Entity or any other Person of, any actual or alleged violation by
any Plan Investor Group Member of the FCPA or any other Anti-corruption Laws;
and (iii) during the past five (5) years has had an operational and effective
FCPA and anticorruption compliance program that includes, at a minimum,
policies, procedures and training intended to enhance awareness of and
compliance by each Plan Investor Group Member with the FCPA and any other
applicable Anti-corruption Laws.

 

(b)           To the Knowledge of the Plan Investor, no Plan Investor Group
Member has, directly or indirectly through its Representatives or any Person
authorized to act on its behalf (including any distributor, agent, sales
intermediary or other third party), offered, promised, paid, authorized or given
money or anything of value to any Person for the purpose of: (i) influencing any
act or decision of any Government Official or Other Covered Party; (ii) inducing
any Government Official or Other Covered Party to do or omit to do an act in
violation of a lawful duty; (iii) securing any improper advantage; or
(iv) inducing any Government Official or Other Covered Party to influence the
act or decision of a government or government instrumentality, in order to
obtain or retain business, or direct business to, any Person or entity, in any
way.

 

(c)           To the Knowledge of the Plan Investor, since January 1, 2017, each
Plan Investor Group Member has maintained complete and accurate books and
records, including records of payments to any agents, consultants,
representatives, third parties and Government Officials, in accordance with
IFRS, in all material respects. There have been no false or fictitious entries
made in the books and records of any Plan Investor Group Member relating to any
unlawful offer, payment, promise to pay, or authorization of the payment of any
money, or unlawful offer, gift, promise to give, or authorization of the giving
of anything of value, including any bribe, kickback or other illegal or improper
payment, and no Plan Investor Group Member has established or maintained a
secret or unrecorded fund.

 

(d)           To the Knowledge of the Plan Investor, since January 1, 2017, no
Plan Investor Group Member has had a customer or supplier or other business
relationship with, is a party to any Contract with, or has engaged in any
transaction with, any Person (i) that is organized or domiciled in or that is a
citizen of Crimea, Cuba, Iran, North Korea or Syria (including any Governmental
Entity within

 

47

--------------------------------------------------------------------------------



 

such country) or (ii) that is the subject of any international economic or trade
sanction administered or enforced by the Office of Foreign Assets Control of the
United States Department of the Treasury, the United Nations Security Council,
the European Union, Her Majesty’s Treasury, the United Kingdom Export Control
Organization or other relevant sanctions authority.

 

Section 5.18.         Related Party Transactions.  No officer, member of the
board of directors or managers (or equivalent governing body) of any Plan
Investor Group Member or, to the Plan Investor’s Knowledge, any individual in
such officer’s, director’s or manager’s immediate family or an Affiliate of any
such Person, is a party to any material Contract or transaction with any Plan
Investor Group Member or has any material interest in any material property that
is currently used by any Plan Investor Group Member, other than under a Plan
Investor Employee Benefit Plan or pursuant to an employment agreement or as
contemplated by this Agreement or the Transaction Documents.

 

Section 5.19.         Brokers’ Fees.  Except as set forth on Section 5.19 of the
Plan Investor Disclosure Schedule, neither the Plan Investor nor any of its
officers or directors on behalf of the Plan Investor has employed any financial
advisor, broker or finder or incurred any liability for any financial advisory
fee, broker’s fees, commissions or finder’s fees in connection with any of the
transactions contemplated by the Transaction Documents.

 

Section 5.20.         Employees.(a)      No Plan Investor Group Member is bound
by or a party to any collective bargaining agreement, agreement with any works
council, or labor contract.  There are no actual, or to the Knowledge of the
Plan Investor, threatened or pending organizing activities of any trade union,
council of trade unions, employee bargaining agency or affiliated bargaining
agent or any actual, threatened or pending unfair labor practice complaints,
strikes, work stoppages, picketing, lock-outs, hand-billings, boycotts,
slowdowns, arbitrations, grievances, complaints, charges or similar
labor-related disputes or proceedings pertaining to any of the Plan Investor
Group Members, and there have not been any such activities or disputes or
proceedings since January 1, 2017, in each case, except as has not had or would
not reasonably be expected to have, individually or in the aggregate, a Plan
Investor Material Adverse Effect.

 

(b)           Each Plan Investor Group Member is, and since January 1, 2016 has
been, in compliance with all Laws respecting employment and employment
practices, including, without limitation, all Laws respecting terms and
conditions of employment, health and safety, wage payment, wages and hours,
child labor, collective bargaining, immigration and work authorizations,
employment discrimination, retaliation, civil rights, veterans’ rights,
disability rights or benefits, equal opportunity, plant closures and layoffs,
affirmative action, workers’ compensation, labor relations, social welfare
obligations, proper classification of employees as exempt and non-exempt for
purposes of wage and hour laws and as employees and independent contractors,
unemployment insurance and the collection and payment of withholding and/or
social security Taxes and any similar Tax, except for noncompliance that has not
had and would not reasonably be expected to have, individually or in the
aggregate, a Plan Investor Material Adverse Effect.

 

(c)           Section 5.20(c) of the Plan Investor Disclosure Schedule contains
a list of every Plan Investor Employee Benefit Plan.  The Plan Investor has
delivered to the Company true, complete and up-to-date copies of all Plan
Investor Employee Benefit Plans and all amendments thereto together with, if
applicable, all summary descriptions thereof, past or present participants
therein, the statement of investment policies for each such Plan Investor
Employee Benefit Plans, all funding agreements and service provider Contracts or
other Contracts (including insurance Contracts, investment management
agreements, subscription and participation agreements and recordkeeping
agreements) relating thereto, the two most recent actuarial reports, the
financial statements and evidence of any registration or

 

48

--------------------------------------------------------------------------------



 

qualification in respect thereof, in each case, to the extent any Plan Investor
Group Members, may have any Liability under such Plan Investor Employee Benefit
Plans.

 

(d)           All of the Plan Investor Employee Benefit Plans are duly
registered or qualified where required by applicable Law (including registration
or qualification with the relevant Tax authorities where such registration or
qualification is required to qualify for Tax exemption or other beneficial Tax
treatment) and have always been administered in compliance with their terms and
all applicable Laws. Each Plan Investor Employee Benefit Plan intended to be
tax-qualified within the meaning of Section 401(a) of the Code is subject to a
favorable determination or opinion letter from the Internal Revenue Service and,
to the Knowledge of the Plan Investor, nothing has occurred that could
reasonably be expected to adversely impact such tax-qualified status.  The Plan
Investor Group Members have no direct or contingent obligation with respect to
any plan subject to Title IV of ERISA or any obligation to provide
post-employment welfare benefits except to the extent required by Section 4980B
of the Code or similar law.

 

(e)           Neither the execution, delivery or performance of this Agreement
nor the consummation of any of the transactions contemplated herein will result
in any bonus, golden parachute, severance or other payment, obligation or
liability to any current or former employee or director of any of Plan Investor
Group Member (whether or not under any Plan Investor Employee Benefit Plan),
increase the benefits payable or provided under any Plan Investor Employee
Benefit Plan, result in any acceleration of the time of payment or vesting of
any such benefit, increase or accelerate employer contributions thereunder, or
result in any payment that could be nondeductible pursuant to Section 280G of
the Code.

 

(f)            All of the Plan Investor Employee Benefit Plans are fully funded
in accordance with their terms and all applicable Laws and generally accepted
actuarial principles and practices.

 

Section 5.21.         Healthcare Compliance Matters.

 

(a)           Except as set forth on Section 5.21 of the Plan Investor
Disclosure Schedule (i) each Plan Investor Group Member is in compliance and
since January 1, 2017 has been in compliance with all Health Care Laws
applicable to such Plan Investor Group Member or any assets owned or used by it
and (ii) no Plan Investor Group Member has received any written communication or
has been subject to any Proceeding (other than routine FDA inspections) since
January 1, 2017 from a Governmental Entity that alleges that such Plan Investor
Group Member is not in compliance with any Health Care Law, except in the case
of the immediately foregoing clauses (i) and (ii) where any non-compliance has
not had and would not reasonably be expected to have, individually or in the
aggregate, a Plan Investor Material Adverse Effect.  Except as set forth on
Section 5.21 of the Plan Investor Disclosure Schedule, (i) no Plan Investor
Group Member is party to and has any ongoing obligations pursuant to or under
any corporate integrity agreements, deferred prosecution agreements, monitoring
agreements, consent decrees, settlement orders, plans of correction or similar
agreements with or imposed by any Governmental Entity, and (ii) no Plan Investor
Group Member or any of its employees, officers or directors has been excluded,
suspended or debarred from participation in any U.S. state or federal health
care program or, to the Knowledge of the Plan Investor, has been convicted of
any crime or is subject to any Proceeding by any Governmental Entity or other
similar action, or has engaged in any conduct, that could reasonably be expected
to result in debarment, suspension, or exclusion.

 

(b)           Each Plan Investor Group Member has, maintains and is operating in
material compliance with all Health Care Permits, and all such Health Care
Permits are valid, subsisting, and in full force and effect, except where the
failure to have, maintain or operate in compliance with the Health Care Permits
has not had and would not reasonably be expected to have, individually or in the
aggregate,

 

49

--------------------------------------------------------------------------------



 

a Plan Investor Material Adverse Effect.  Each Plan Investor Group Member has
fulfilled and performed all of its obligations with respect to the Health Care
Permits, and no event has occurred which allows, or with notice or lapse of time
or both, would allow revocation or termination thereof or results in any other
material impairment of the rights of the holder of any Health Care Permit,
except where the failure to so fulfill or perform, or the occurrence of such
event, has not had and would not reasonably be expected to have, individually or
in the aggregate, a Plan Investor Material Adverse Effect.  There is no
Proceeding pending or, to the Knowledge of the Plan Investor, threatened in
writing that could result in the suspension, termination, revocation,
cancellation, limitation or impairment of any such Health Care Permit other than
those that have not had and would not reasonably be expected to have,
individually or in the aggregate, a Plan Investor Material Adverse Effect.

 

(c)           Except as has not had and would not reasonably be expected to
have, individually or in the aggregate, a Plan Investor Material Adverse Effect,
all applications, notifications, submissions, information, claims, reports and
statistics, and other data and conclusions derived therefrom, utilized as the
basis for or submitted in connection with any and all requests for a Health Care
Permit relating to any Plan Investor Group Member, its business and product
candidates, when submitted to the FDA, DEA or other Governmental Entity were
true, complete and correct as of the date of submission and any necessary or
required updates, changes, corrections or modification to such applications,
submissions, information and data have been submitted to the FDA, DEA or other
Governmental Entity.

 

(d)           Except as has not had and would not reasonably be expected to
have, individually or in the aggregate, a Plan Investor Material Adverse Effect,
since January 1, 2017, no Plan Investor Group Member had any product, product
candidate or manufacturing site subject to a Governmental Entity (including FDA
or DEA) shutdown or import or export prohibition, and has not received any FDA
Form 483 or other Governmental Entity notice of inspectional observations,
“warning letters,” “untitled letters” or written requests or requirements to
make changes to a product candidate, or similar correspondence or written notice
from the FDA, DEA or other Governmental Entity alleging or asserting
noncompliance with any applicable Health Care Law, Health Care Permit or such
requests or requirements of a Governmental Entity.

 

(e)           Except as has not had and would not reasonably be expected to
have, individually or in the aggregate, a Plan Investor Material Adverse Effect,
(i) the clinical, pre-clinical and other studies and tests conducted by or on
behalf of or sponsored by any Plan Investor Group Member or in which any Plan
Investor Group Member, or any of its product candidates have participated were,
and if still pending are, being conducted in accordance with standard medical
and scientific research procedures and all applicable Laws, including, but not
limited to, the Federal Food, Drug and Cosmetic Act and its applicable
implementing regulations and (ii) no investigational new drug application filed
by or on behalf of any Plan Investor Group Member with the FDA has been
terminated or suspended by the FDA, and neither the FDA nor any applicable
foreign Governmental Entity has commenced, or, to the Knowledge of the Plan
Investor, threatened to commence, any action to place a clinical hold order on,
or otherwise terminate, delay or suspend, any proposed or ongoing clinical
investigation conducted or proposed to be conducted by or on behalf of any Plan
Investor Group Member.

 

(f)            No Plan Investor Group Member is the subject of any pending or,
to the Knowledge of the Plan Investor, threatened investigation in respect of
such Plan Investor Group Member or its product candidates, by the FDA pursuant
to its “Fraud, Untrue Statements of Material Facts, Bribery, and Illegal
Gratuities” Final Policy set forth in 56 Fed. Reg. 46191 (September 10, 1991)
and any amendments thereto.  The Plan Investor has provided the Company with
accurate and complete copies of all Health Care Permits and correspondence with
any Governmental Entity related to all product candidates of any Plan Investor
Group Member.

 

50

--------------------------------------------------------------------------------



 

Section 5.22.         No Other Representations or Warranties.  NOTWITHSTANDING
ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, EXCEPT FOR THE REPRESENTATIONS
AND WARRANTIES EXPRESSLY MADE BY THE PLAN INVESTOR IN THIS Article V, NO PLAN
INVESTOR GROUP MEMBER, ANY AFFILIATE THEREOF, OR ANY OTHER PERSON MAKES ANY
REPRESENTATION OR WARRANTY WITH RESPECT TO ANY PLAN INVESTOR GROUP MEMBER, ANY
AFFILIATE THEREOF OR ANY OTHER PERSON OR ITS RESPECTIVE BUSINESSES, OPERATIONS,
ASSETS, LIABILITIES, CONDITION (FINANCIAL OR OTHERWISE) OR PROSPECTS,
NOTWITHSTANDING THE DELIVERY OR DISCLOSURE TO THE COMPANY OR ANY OF ITS
RESPECTIVE AFFILIATES OR REPRESENTATIVES OF ANY DOCUMENTATION, FORECASTS,
PROJECTIONS OR OTHER INFORMATION WITH RESPECT TO ANY ONE OR MORE OF THE
FOREGOING.  EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY MADE BY THE
PLAN INVESTOR IN THIS Article V, ALL OTHER REPRESENTATIONS AND WARRANTIES,
WHETHER EXPRESS OR IMPLIED, ARE EXPRESSLY DISCLAIMED BY THE PLAN INVESTOR.

 

ARTICLE VI.

 

COVENANTS

 

Section 6.1.           Conduct of Business of the Company Pending the Closing.

 

(a)           Except as (i) otherwise contemplated by any Transaction Document
including the Plan, (ii) set forth on Section 6.1 of the Company Disclosure
Schedule, (iii) consented to in writing by the Plan Investor or (iv) required by
Law or the Bankruptcy Court, during the period from the date of this Agreement
until the Closing, the Company shall, and shall cause each of the Company Group
Members to, use its reasonable best efforts to conduct its operations and
business in the ordinary course of business and in accordance with applicable
Law, and to keep available the services of their respective current officers,
employees and consultants and to preserve the goodwill and current relationships
with Persons with which they have business relations.

 

(b)           Without limiting the generality of Section 6.1, except as
(i) otherwise contemplated by any Transaction Document including the Plan,
(ii) set forth on Section 6.1 of the Company Disclosure Schedule,
(iii) consented to in writing by the Plan Investor, (iv) required by Law or the
Bankruptcy Court or (v) necessary to implement the Scheme in accordance with the
Scheme Document, the Company shall not, and shall not permit any of the Company
Group Members to:

 

(i)                                     amend any of their respective Charter
Documents except as consistent with the Transaction Documents, including the
Plan;

 

(ii)                                  merge or consolidate with or into any
other Person;

 

(iii)                               excluding debtor in possession financing,
sell, assign, lease, sublease, license, sublicense, pledge or otherwise
transfer, dispose of or grant any option, warrant or rights in, to or under or
subject or allow to be subjected to any Encumbrance (other than a Permitted
Encumbrance), any portion of the Company Group Members’ debt or equity
securities, properties or assets (including tangible and intangible assets)
other than, in the case of such properties or assets, in the ordinary course of
business;

 

51

--------------------------------------------------------------------------------



 

(iv)                              issue any equity shares or instrument
convertible into, or exchangeable or exercisable for, any equity securities or
other ownership interest of the Company or any other Company Group Member;

 

(v)                                 make, declare, set aside, establish a record
date for or effect a distribution (whether payable in cash, shares, property or
a combination thereof) to holders of its capital stock;

 

(vi)                              reclassify, combine, split, subdivide or amend
the terms of, or redeem, purchase or otherwise acquire, directly or indirectly,
any of its equity securities;

 

(vii)                           form any new Subsidiary of the Company, or merge
or consolidate any Company Group Member with any Person or adopt a plan of
complete or partial liquidation or resolutions providing for a complete or
partial liquidation, dissolution, restructuring, recapitalization or other
reorganization of any Company Group Member;

 

(viii)                        enter into any Contract with respect to the voting
and registration of its equity securities;

 

(ix)                              acquire any Person, business or assets of any
Person (other than in the ordinary course of business);

 

(x)                                 make or authorize any loans, advances or
capital contributions to, or investments in, any other Person;

 

(xi)                              forgive any loans to the directors, officers
or employees of any Company Group Member;

 

(xii)                           change any material Tax election or material
accounting or Tax accounting method, file any amendment to a material Tax
Return, enter into any closing agreement, waive or extend any statute of
limitations with respect to material Taxes, settle or compromise any Tax claim
or assessment or consent to any Tax claim or assessment, surrender any right to
claim a refund of material Taxes;

 

(xiii)                        (A) materially reduce the amount of any material
insurance coverage provided by existing insurance policies, or (B) fail to
maintain in full force and effect insurance coverage materially consistent with
past practices;

 

(xiv)                       change in any material respect its practices related
to the collection of accounts receivable or the payment of accounts payables
outside the ordinary course of business or otherwise in a manner not permitted
by the terms thereof;

 

(xv)                          make any changes in its methods of accounting or
accounting practices (including with respect to reserves), or write down, write
up or write off the book value of any assets (except for depreciations or
amortization in ordinary course), in each case, other than as required by GAAP;

 

(xvi)                       sell, assign, transfer, license, permit to lapse,
abandon, or otherwise dispose of any Owned Company IP, other than in the
ordinary course of business;

 

52

--------------------------------------------------------------------------------



 

(xvii)                    amend or terminate any Company Group Material
Contract, involving consideration in excess of $250,000 individually, and
$500,000 in aggregate, or enter into any Contract, involving consideration in
excess of $250,000 individually, and $500,000 in aggregate that, if entered into
prior to the date hereof, would be a Company Group Material Contract, other than
in the ordinary course of business; or

 

(xviii)                 take, or agree (in writing or otherwise) to take, any of
the actions prohibited by this Section 6.1(b).

 

Section 6.2.           Conduct of Business of the Plan Investor Pending the
Closing.

 

(a)           Except as (i) otherwise contemplated by any Transaction Document,
(ii) set forth on Section 6.2 of the Plan Investor Disclosure Schedule,
(iii) consented to in writing by the Company or (iv) required by the UK Panel on
Takeovers and Mergers (the “Panel”), during the period from the date of this
Agreement until the Closing, the Plan Investor shall, and shall cause each of
the Plan Investor Group Members to, use its reasonable best efforts to conduct
its operations and business in the ordinary course of business and in accordance
with applicable Law, and to keep available the services of their respective
current officers, employees and consultants and to preserve the goodwill and
current relationships with Persons with which they have business relations.

 

(b)           Without limiting the generality of Section 6.2(a), except as
(i) otherwise contemplated by any Transaction Document, (ii) set forth on
Section 6.2 of the Plan Investor Disclosure Schedule, (iii) consented to in
writing by the Company, (iv) required by Law or (v) required by the Panel, the
Plan Investor shall not, and shall not permit any of the Plan Investor Group
Members to:

 

(i)                                     amend any of their respective Charter
Documents;

 

(ii)                                  merge or consolidate with or into any
other Person;

 

(iii)                               sell, issue or distribute or allow to be
subjected to any Encumbrance (other than Permitted Encumbrances), any equity
securities or instrument convertible into, or exchangeable or exercisable for,
any equity securities or other ownership interest of the Plan Investor or any
other Plan Investor Group Member; other than in connection with (A) the Plan
Investor Rights Offering Transactions, (B) the Plan Investor Additional Equity
Issuance, (C) the CVR Securities and the CVR Distributions, or (D) the issuance
of equity securities in connection with the conversion or exercise of any
security convertible into or exercisable for equity securities which are
outstanding as of the date of this Agreement and disclosed in accordance with
Section 5.4;

 

(iv)                              sell, assign, lease, sublease, license,
sublicense, pledge or otherwise transfer, dispose of or grant any option or
rights in, to or under or subject or allow to be subjected to any Encumbrance
(other than Permitted Encumbrances), any portion of the Plan Investor Group
Members’ properties or assets (including tangible and intangible assets) other
than the disposition of inventory in the ordinary course of business;

 

(v)                                 other than in connection with the CVR
Securities and the CVR Distributions, make, declare, set aside, establish a
record date for or effect a distribution

 

53

--------------------------------------------------------------------------------



 

(whether payable in cash, shares, property or a combination thereof) to holders
of its capital stock;

 

(vi)                              form any new Subsidiary (other than a direct
or indirect wholly owned Subsidiary) of the Plan Investor, or merge or
consolidate any Plan Investor Group Member with any Person or adopt a plan of
complete or partial liquidation or resolutions providing for a complete or
partial liquidation, dissolution, restructuring, recapitalization or other
reorganization of any Plan Investor Group Member;

 

(vii)                           enter into any Contract with respect to the
voting and registration of its equity securities other than any Contract entered
into in connection with the Plan Investor Additional Equity Issuance, subject to
the terms and obligations under the Registration Rights Agreement;

 

(viii)                        acquire any Person, business or assets of any
Person other than the acquisition of inventory in the ordinary course of
business;

 

(ix)                              make or authorize any loans, advances or
capital contributions to, or investments in, any other Person (other than a
direct or indirect wholly owned Subsidiary of the Plan Investor);

 

(x)                                 forgive any loans to the directors, officers
or employees of any Company Group Member;

 

(xi)                              adopt or change any material Tax election or
material accounting or Tax accounting method, file any amendment to a material
Tax Return, enter into any closing agreement, waive or extend any statute of
limitations with respect to material Taxes, settle or compromise any Tax claim
or assessment or consent to any Tax claim or assessment, surrender any right to
claim a refund of material Taxes;

 

(xii)                           (A) materially reduce the amount of any material
insurance coverage provided by existing insurance policies, or (B) fail to
maintain in full force and effect insurance coverage materially consistent with
past practices;

 

(xiii)                        make any changes in its methods of accounting or
accounting practices (including with respect to reserves), or write down, write
up or write off the book value of any assets (except for depreciations or
amortization in ordinary course), in each case, other than as required by IFRS;

 

(xiv)                       sell, assign, transfer, license, permit to lapse,
abandon, or otherwise dispose of any Owned Plan Investor IP, other than in the
ordinary course of business;

 

(xv)                          amend in any material respect or terminate any
Plan Investor Material Contract (other than a Distribution Agreement or services
agreement), involving consideration in excess of $250,000 individually, and
$500,000 in aggregate, or enter into any Contract (other than a Distribution
Agreement, DTIF Agreement or services agreement), involving consideration in
excess of $250,000 individually, and $500,000 in aggregate, that, if entered
into prior to the date hereof, would be a Plan Investor Material Contract, other
than in the ordinary course of business;

 

54

--------------------------------------------------------------------------------



 

(xvi)                       change in any material respect its practices related
to the collection of accounts receivable or the payment of accounts payables
outside the ordinary course of business or otherwise in a manner not permitted
by the terms thereof ; or

 

(xvii)                    take, or agree (in writing or otherwise) to take, any
of the actions prohibited by this Section 6.2(b).

 

Section 6.3.           Cooperation; Access to Information; Interim Financial
Information.

 

(a)           Subject to Section 6.3(c), from the date hereof through the
earlier of termination hereof and the Closing Date, each Party shall, and shall
cause each of its directors, officers and employees and Representatives to,
(i) give the other Party and its Representatives reasonable access, during
normal business hours upon reasonable notice, to the books, Contracts, records
and other documents, properties, facilities and personnel of the first Party and
its Subsidiaries; provided, however, that none of the foregoing shall
unreasonably interfere with the conduct of the business of the first Party or
any of its applicable Subsidiaries, (ii) as promptly as reasonably practicable,
furnish to the other Party all such information concerning its business,
properties, facilities, operations and personnel as such other Party may
reasonably request; provided, however, that none of the foregoing provisions of
this paragraph shall require any Party to provide such access or furnish any
such information that, in such Party’s reasonable judgment based on the advice
of outside counsel does, or would reasonably be expected to, violate any Law or
Data Protection Laws.  All documents and information obtained by the Parties or
any of their respective Affiliates and Representatives, in each case, that is
obtained by virtue of the rights granted by, or otherwise in connection with or
pursuant to, this Agreement (including, for the avoidance of doubt, this
Section 6.3) shall be subject to the terms and conditions of the Confidentiality
Agreement and, for the avoidance of doubt, no information about, or any
documents related to, any Plan Investor Group Member shall be disclosed by any
Company Group Member in the Bankruptcy Cases or otherwise without the prior
written consent of the Plan Investor, except for any information or documents
(A) contained or described in the Plan disclosure statement or (B) required by
Law or the Bankruptcy Court.

 

(b)           Subject to Section 6.3(c), each Party shall give prompt notice to
the other Party if (i) such Party receives any notices or other communication in
writing from any Person alleging that the consent or approval of such Person is
or may be required in connection with the transactions contemplated by this
Agreement and the other Transaction Documents, (ii) such Party receives any
communications from any Governmental Entity (including the SEC), AIM, Euronext
or NASDAQ in connection with the transactions contemplated by this Agreement and
the other Transaction Documents, or (iii) such Party becomes aware of any
occurrence of an event that is reasonably likely to prevent or delay beyond the
Outside Date the consummation of the transactions contemplated by this Agreement
and the other Transaction Documents or that would reasonably be expected to
result in any of the conditions set forth in Article VII not being satisfied at
the Closing; provided, however, that the provision of such notice shall not cure
any breach of any representation, warranty or covenant contained in this
Agreement or otherwise limit or effect the remedies available to each Party
hereunder.

 

(c)           Notwithstanding Section 6.3(a) or Section 6.3(b) to the contrary,
the Plan Investor shall not be required to disclose to the Company any such
information that in the Plan Investor’s reasonable judgment: (i) is material
non-public information, the disclosure of which by the Plan Investor to the
Company would constitute a breach by the Plan Investor of its obligations under
the Market Abuse Regulation, Data Protection Laws or any other Law; (ii) any
information which is subject to legal

 

55

--------------------------------------------------------------------------------



 

professional privilege or similar rights under any Laws or (iii) any material
competitively sensitive information (including any such information, the
disclosure of which could, if required to be disclosed by the Plan Investor
pursuant to Rule 21.3 of the Takeover Code to a third party offeror or potential
offeror who is a competitor of the Plan Investor (as a result of the disclosure
by the Plan Investor to the Company hereunder), be materially detrimental to the
Plan Investor).

 

Section 6.4.           Further Actions; Reasonable Efforts.

 

(a)           Upon the terms and subject to the conditions hereof and of the
Restructuring Support Agreement, the Plan Investor and the Company each agree to
use their respective reasonable best efforts to take, or cause to be taken, all
actions, and to do, or cause to be done, and to assist and cooperate with the
other Party and its Representatives in doing, all things necessary, proper or
advisable to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated by any of the Transaction Documents
in accordance with the terms of the Transaction Documents, including the
obtaining of all Governmental Requirements, the Plan Investor Stockholder
Approval and the execution and delivery of any additional instruments consistent
with the terms of the Transaction Documents and necessary to consummate the
transactions contemplated by, and to fully carry out the purposes of, the
Transaction Documents. The Plan Investor and the Company each agree to use their
respective reasonable best efforts to deliver the required notices to, and
obtain the required consents or waivers from any third parties in connection
with the transactions contemplated by the Transaction Documents, and each Party
shall keep the other Party reasonably informed of the status of the delivery and
receipt of such third-party consents.

 

(b)           Notwithstanding anything to the contrary herein, prior to the
consummation of the Closing, neither the Plan Investor nor the Company, nor any
of their respective Subsidiaries or Affiliates or any Person acting on the
behalf of the foregoing, shall unilaterally extend any waiting period or
comparable period under any Law in connection with any regulatory filing or
enter into any agreement with any Governmental Entity not to consummate the
transactions contemplated hereby, without the prior written consent of the other
Party.

 

(c)           Until the earlier of the Closing Date or termination of this
Agreement in accordance with the terms hereof, the Plan Investor hereby agrees
to, and to cause its Subsidiaries to:  (i) use reasonable best efforts to take
any and all necessary and appropriate actions in furtherance of the
restructuring transactions contemplated under the Restructuring Support
Agreement, the Plan and this Agreement and consummation of the transactions
contemplated by the Transaction Documents within the time frames contemplated by
the Restructuring Support Agreement; (ii) use its reasonable best efforts to
support (and not object to) the “first day” motions; (iii) refrain from taking
any action not required by Law which is materially inconsistent with, or that
would materially delay or materially impede approval, confirmation or
consummation of the Plan or that is otherwise materially inconsistent with the
express terms of the Restructuring Support Agreement, this Agreement or any
other Transaction Document; (iv) not, directly or indirectly, propose, support,
solicit, encourage, or participate in the formulation of any chapter 11 plan in
the Bankruptcy Cases other than the Plan or other restructuring or
reorganization of the Company; (v) use reasonable best efforts to obtain any and
all required regulatory approvals and third-party approvals of the transactions
contemplated by the Transaction Documents; and (vi) not take any actions
materially inconsistent with the Restructuring Support Agreement, the Plan, this
Agreement or any other related documents executed by the Company or the
Company’s efforts to expeditiously consummate the Restructuring and other
transactions contemplated by the Transaction Documents.  For the avoidance of
doubt, nothing in this Section 6.4 shall prohibit the Plan Investor from
exercising its rights under this Agreement or any other Transaction Document,
including Section 6.9 hereof, in accordance with the terms set forth therein.

 

56

--------------------------------------------------------------------------------



 

(d)           Until the earlier of the Closing Date or termination of this
Agreement in accordance with the terms hereof, the Company hereby agrees to, and
to cause its Affiliates to: (i) use reasonable best efforts to take any and all
necessary and appropriate actions in furtherance of the restructuring
transactions contemplated under the Restructuring Support Agreement, the Plan
and this Agreement and consummation of the transactions contemplated by the
Transaction Documents within the time frames contemplated by the Restructuring
Support Agreement; (ii) commence the Bankruptcy Cases within the time frame
provided in this Agreement and the Transaction Documents; (iii) file and
prosecute the “first day” motions and all other motions necessary to effectuate
the Restructuring pursuant to the Plan in accordance with the terms of this
Agreement and the Transaction Documents; (iv) refrain from taking any action not
required by Law which is materially inconsistent with, or that would materially
delay or materially impede approval, confirmation or consummation of the Plan or
that is otherwise materially inconsistent with the express terms of the
Restructuring Support Agreement, this Agreement or any other Transaction
Document; (v) not, directly or indirectly, propose, support, solicit, encourage,
or participate in the formulation of any chapter 11 plan in the Bankruptcy Cases
other than the Plan or other restructuring or reorganization of the Company;
(vi) use reasonable best efforts to obtain any and all required regulatory
approvals and third-party approvals of the transactions contemplated by the
Transaction Documents; and (vii) not take any actions materially inconsistent
with the Restructuring Support Agreement, the Plan, this Agreement or any other
related documents executed by the Plan Investor or the Plan Investor’s efforts
to expeditiously consummate the Restructuring and other transactions
contemplated by the Transaction Documents.  Without limiting the generality of
the foregoing, the Company agrees to support and use its reasonable best
efforts, and agrees to cause the other Company Group Members to use their
respective reasonable best efforts, to prosecute the Bankruptcy Cases to
accomplish the foregoing.  For the avoidance of doubt, nothing in this
Section 6.4 shall prohibit the Company from exercising its rights under this
Agreement or any other Transaction Document including, Section 6.8 hereof in
accordance with the terms set forth therein.

 

(e)           Consultation Right.  The Company may consult with the Plan
Investor in respect of, and the Plan Investor may provide consultation in
respect of, any material and non-ordinary course of business matters pertaining
to the launch of any products of the Company or any Subsidiary thereof in Europe
or Latin America, provided that neither the Company nor the Plan Investor shall
have any monetary obligation or liability of any kind to any person or entity in
respect of any such consultation; provided further, that failure to comply with
this Section 6.4 shall not be deemed a failure to satisfy the covenants in this
Article VI.

 

Section 6.5.           Listing on AIM.

 

(a)           The Parties shall use their reasonable best efforts to cause all
of the issued and to be issued ordinary shares of the Company to be listed and
admitted to trading on AIM and Euronext at Closing.  If an admission document
(an “Admission Document”) is required under the AIM Rules for Companies and/or
the Euronext Rules for Companies, as soon as reasonably practicable following
the date of this Agreement, the Plan Investor shall prepare a draft copy of the
Admission Document (together with any applications to AIM or Euronext) and the
Plan Investor shall cause the Admission Document to comply as to form and
substance in all material respects with the requirements of applicable Laws, and
the Admission Document shall contain a notice for the general meeting at which
the Plan Investor Stockholder Approval is sought in accordance with the Plan
Investor’s Charter Documents. The Plan Investor shall provide such copy of the
Admission Document to the Company in advance of submission and will provide the
Company a reasonable opportunity to review and comment thereon.  The Company
shall furnish all information concerning itself, its affiliates and its
stockholders to the Plan Investor and provide such other assistance as may be
reasonably required in respect of the preparation and approval of the Admission
Document. Each of the Company and the Plan Investor shall use its reasonable
best efforts to enable the Admission Document to be published promptly after the
date of this Agreement, including

 

57

--------------------------------------------------------------------------------



 

by supplying all such information, executing all such documents and paying all
such fees incurred by each such Party as may be reasonably necessary or
required. If at any time prior to the Closing Date any information relating to
the Plan Investor, the Company, or any of their respective Affiliates, officers
or directors should be discovered by Plan Investor or the Company that should be
set forth in an amendment of, or a supplement to, the Admission Document so that
it would not include any misstatement of a material fact or omit to state any
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, the Party that
discovers such information shall promptly notify the other Party and the Parties
shall cooperate in the prompt publication of any necessary amendment of, or
supplement to, the Admission Document, and to the extent required by applicable
Law, in disseminating the information contained in such amendment or supplement
to the stockholders of the Plan Investor. Notwithstanding any other provision
herein to the contrary, no amendment or supplement (including by incorporation
by reference) to the Admission Document shall be made without prior written
approval of both Parties, which approval shall not be unreasonably withheld,
conditioned or delayed.

 

(b)           The Plan Investor shall use its reasonable best efforts to publish
the Admission Document, in accordance with applicable Laws and as promptly as
practicable following the date hereof. The Plan Investor shall advise the
Company, promptly when the Admission Document has been approved by its nominated
adviser (the “Nomad”).  The Plan Investors agrees to provide the Company with
copies of any written comments, and shall inform the Company of any oral
comments, from the Nomad (or any other person) relating to drafts of the
Admission Document or notification that the Admission Document is formally
approved by the Nomad. The Plan Investor shall give due consideration to the
additions, deletions or changes suggested by the Company in response to
communication from the Nomad and the Plan Investor shall use its reasonable best
efforts to respond as promptly as practicable to any comments from the Nomad
relating to drafts of the Admission Document.

 

(c)           The Company shall use reasonable best efforts to create, as
promptly as practicable following the date of this Agreement, a consolidated
balance sheet of the Company Group and the related statements of income, cash
flows and changes in owners’ equity for each of the fiscal years of the Company
as required by the AIM Rules (and any derogation therefrom granted by AIM) prior
to the date of this Agreement.  The Company shall use reasonable best efforts to
have such financial statements audited by an internationally recognized
accounting firm and, upon receipt of the audit opinion of such accounting firm,
the Company shall promptly deliver such financial statements and such audit
opinion to the Plan Investor.  The Company shall permit the Plan Investor to use
such financial statements, and will use reasonable best efforts to cause the
accounting firm to use such audit opinion in any filings with the Nomad or any
Governmental Entity, or in any disclosure document (including the Admission
Document), necessary to consummate the transactions contemplated by this
Agreement and the other Transactions Documents.  The Company shall keep the Plan
Investor reasonably informed of the status of the preparation of such financial
statements and the receipt of such audit opinion.

 

Section 6.6.           U.S. Registration.

 

(a)           As promptly as practicable after the execution of this Agreement,
the Parties shall jointly prepare and cause to be confidentially submitted to
the SEC, a Form F-1 or other form appropriate for registration under the
Securities Act (the “Form F-1”) in connection with the registration for resale
of certain of the ordinary shares of the Plan Investor or American Depositary
Shares representing such ordinary shares to be issued hereunder. Each Party
shall use its reasonable best efforts to cause the Form F-1 to be declared
effective as promptly as practicable after Closing (including by responding to
comments of the SEC, if any). Each Party shall furnish all information as may be
reasonably requested by the other Party in connection with any such action and
the preparation, filing and distribution of the Form F-1.  Prior to the Closing,
no filing of, or amendment or supplement to, the Form

 

58

--------------------------------------------------------------------------------



 

F-1 will be made by either Party without providing the other Party with a
reasonable opportunity to review and comment thereon.  Each Party agrees to
provide the other Party with copies of any written comments, and shall inform
the other Party of any oral comments, that such Party or its counsel may receive
prior to the Closing from the SEC or its staff with respect to Form F-1 promptly
after receipt of such comments, and any written or oral responses thereto. Each
Party shall be given a reasonable opportunity to review any such written
responses and each Party shall give due consideration to the additions,
deletions or changes suggested thereto by the other Party.  If at any time prior
to the time that the Form F-1 is declared effective by the SEC any information
relating to a Party or its Affiliates, directors or officers should be
discovered by such Party which should be set forth in an amendment or supplement
to the Form F-1, so that either such document would not include any misstatement
of a material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, the Party that discovers such information shall promptly notify
the other Party and an appropriate amendment or supplement describing such
information shall be promptly filed with the SEC.  The Plan Investor shall
promptly notify the Company of (i) the time when the Form F-1 has been declared
effective, and (ii) the issuance of any stop order or suspension of the
qualification of the Closing Shares for offering or sale in any jurisdiction.

 

(b)           The Parties shall use their reasonable best efforts to cause the
Closing Shares to be listed and approved for trading on NASDAQ (under a ticker
symbol to be agreed upon in writing by the Parties) at Closing or as soon as
reasonably practicable thereafter.  Prior to Closing, the Parties shall submit
an initial listing application with NASDAQ (the “NASDAQ Listing Application”)
with respect to the Closing Shares.  Each Party shall use its reasonable best
efforts to cause the NASDAQ Listing Application to be approved (subject to
official notice of issuance) as promptly as practicable following such
submission (including by responding to any comments from NASDAQ).  Each of Party
shall furnish all information as may be reasonably requested by the other Party
in connection with any such action and the preparation and submission of the
NASDAQ Listing Application. No material submission of, or material amendment or
supplement to, the NASDAQ Listing Application will be made by either Party
without providing the other Party with a reasonable opportunity to review and
comment thereon.  In addition, each Party agrees to provide the other Party with
copies of any written comments, and shall inform the other Party of any oral
comments, that such Party or its counsel may receive prior to the Closing from
NASDAQ or its staff with respect to the NASDAQ Listing Application promptly
after receipt of such comments, and any written or oral responses thereto. Each
Party shall be given a reasonable opportunity to review any such written
responses and each Party shall give due consideration to the additions,
deletions or changes suggested thereto by the other Party.

 

Section 6.7.           Regulatory Filings.

 

(a)           The Plan Investor and the Company shall cooperate to promptly (and
in any event within ten (10) Business Days) after the date hereof make or cause,
as applicable, to be made, all required filings and submissions under the HSR
Act, if applicable, or any other applicable antitrust Laws (the HSR Act and any
other applicable antitrust Law, in each case if applicable, “Antitrust Laws”). 
Each Party shall promptly comply with any additional requests for information,
including requests for production of documents and production of witnesses for
interviews or depositions by any Governmental Entity.  The Parties shall
cooperate in good faith in connection with all filings under applicable
Antitrust Laws and use their respective reasonable best efforts to undertake
promptly any and all action required to complete the transactions contemplated
by any of the Transaction Documents.  In furtherance and not in limitation of
the covenants of the Parties contained in this Section 6.7, each of the Parties
shall use its reasonable best efforts to resolve objections, if any, that may be
asserted by any Governmental Entity in connection with any Antitrust Laws and to
avoid the entry of, or effect the dissolution of, any order in any suit or
proceeding that would otherwise have the effect of preventing the consummation
of the transactions contemplated hereby (including by defending any lawsuits or
other legal proceedings,

 

59

--------------------------------------------------------------------------------



 

whether judicial or administrative, challenging this Agreement or the
transactions contemplated by any of the Transaction Documents).

 

(b)           If an action is threatened or instituted by any Governmental
Entity or any other Person challenging the validity or legality or seeking to
restrain the consummation of the transactions contemplated by any of the
Transaction Documents, the Plan Investor and the Company shall each use their
reasonable best efforts to avoid, resist, resolve or, if necessary, defend such
action and shall afford the other Party a reasonable opportunity to participate
therein at its own expense.

 

(c)           Subject to the provisions of the Confidentiality Agreement, each
Party shall cooperate with the other Party in preparing and filing any and all
written communications that are to be submitted to any Governmental Entity in
connection with the transactions contemplated by any of the Transaction
Documents and in obtaining any governmental or third-party consents, waivers,
authorizations or approvals that may be required to be obtained by either Party
in connection with the transactions contemplated by any of the Transaction
Documents, which assistance and cooperation shall include: (i) timely furnishing
to the other Party all information concerning the first Party or any of its
Affiliates that counsel to the requesting Party reasonably determines is
required to be included in such documents or would be helpful in obtaining such
required consent, waiver, authorization or approval; (ii) promptly providing the
other Party with copies of all written communications to or from any
Governmental Entity relating to Antitrust Laws; (iii) keeping the other Party
reasonably informed of any communication received or given in connection with
any Proceeding regarding the Restructuring and the transactions contemplated by
any of the Transaction Documents; and (iv) permitting the other Party to review,
and considering in good faith incorporating such other Party’s comments to, any
written communication to any Governmental Entity or in connection with any
proceeding related to Antitrust Laws, in each case regarding the Restructuring
and transactions contemplated by the Transaction Documents.

 

(d)           Neither the Plan Investor nor the Company, nor any of their
respective Representatives, shall initiate, or participate in any meeting or
discussion with any Governmental Entity with respect to any filings,
applications, investigation, or other inquiry regarding the Restructuring or
filings under any Antitrust Laws without giving the other party reasonable prior
notice of the meeting or discussion and, to the extent permitted by the relevant
Governmental Entity, the opportunity to attend and participate in such meeting
or discussion.  The Plan Investor and the Company shall equally split all filing
fees payable to Governmental Entities under any Antitrust Laws with respect to
the transactions contemplated by the Transaction Documents.

 

(e)           Compliance with Agreements with Governmental Entities.  The
Company shall provide notice to the Plan Investor and shall use reasonable best
efforts to take any actions requested by the Governmental Entities in connection
with effecting the transactions contemplated by this Agreement in conformity
with the Agreements with Governmental Entities provided on Section 4.12 of the
Company Disclosure Schedule.

 

Section 6.8.           Financing.

 

(a)           The Company shall use its reasonable best efforts to take any
actions, reasonably necessary to effectuate the issuance of the New Term Loan
and New Convertible Notes and the Plan Investor shall reasonably cooperate in
connection with issuance of the New Term Loan and New Convertible Notes
Financing, including by delivery of information or execution of documents or
instruments reasonably requested by the Company.

 

60

--------------------------------------------------------------------------------



 

(b)                                 The Plan Investor shall use its reasonable
best efforts to take any actions, reasonably necessary to consummate, on or
prior to the Closing, the Company Rights Offering Transaction, the Plan Investor
Equity Raise and the Plan Investor Additional Equity Issuance (the Plan Investor
Equity Raise, the Company Rights Offering Transactions and the Plan Investor
Additional Equity Issuance are collectively referred to herein as the “Equity
Transactions”).  The Company shall use its reasonable best efforts to take any
actions, reasonably necessary to effectuate the Equity Transactions and the
Parties shall reasonably cooperate in connection with consummation of the Equity
Transactions, including by delivery of information or execution of documents or
instruments reasonably requested by the other Party.

 

Section 6.9.                                 Company Solicitations; Company
Alternative Transactions.

 

(a)                                 No Change in Company Board Approval.  Except
as set forth in this Section 6.9, the Company Board shall not (i)(A) withhold or
withdraw (or modify or qualify in any manner adverse to the Plan Investor), or
(B) propose publicly to withhold or withdraw (or modify or qualify in any manner
adverse to the Plan Investor) the Company Board Approval, or (ii) approve,
recommend or declare advisable, or propose publicly to approve, recommend or
declare advisable, any Company Alternative Proposal or Company Alternative
Transaction or allow any Company Group Member to enter into any definitive
agreement relating to any Company Alternative Transaction (a “Company
Alternative Transaction Agreement”) constituting or relating to, or that is
intended to or would reasonably be expected to result in or lead to, any Company
Alternative Proposal or Company Alternative Transaction, or requiring, or that
would reasonably be expected to cause, the Company to abandon, terminate, delay
or fail to consummate, or that would otherwise impede, interfere with or be
inconsistent with, the transactions contemplated by this Agreement and the other
Transaction Documents, or requiring, or that would reasonably be expected to
cause, the Company to fail to comply with the terms of this Agreement or other
Transaction Documents.

 

(b)                                 Go-Shop Rights.  Notwithstanding anything to
the contrary set forth in this Agreement, during the period (the “Go-Shop
Period”) (i) beginning on the Petition Date, the Company and its advisors,
members, consultants, legal counsel and investment bankers that are providing
services in connection with the transactions contemplated in the Transaction
Documents (each a “Representative” and collectively, “Representatives”) shall
have the right (subject to the entry into, and in accordance with, an Acceptable
Confidentiality Agreement) to, furnish to any Person that has made an
unsolicited proposal any non-public information relating to the Company and its
Subsidiaries or afford to any Person access to the business, properties, assets,
books, records or other non-public information, or to any personnel, of the
Company and its Subsidiaries, and (ii) beginning on the date that the Bankruptcy
Court enters the PFA Order and continuing until 12:00 p.m., Eastern time on the
date that is fifty-five (55) days following the entry of such PFA Order, the
Company and its Representatives shall have the right to: (A) solicit, initiate,
propose or induce the making of, or knowingly encourage, any proposal that
constitutes, or is reasonably expected to lead to, a Company Alternative
Proposal; (B) subject to the entry into, and in accordance with, an Acceptable
Confidentiality non-public information relating to the Company and its
Subsidiaries or afford to any Person access to the business, properties, assets,
books, records or other non-public information, or to any personnel, of the
Company and its Subsidiaries, in any such case, in connection with the actions
permitted by this Section 6.9(b); provided, however, that with respect to
clauses (i) and (ii), the Company will promptly (and in any event within 24
hours) provide to the Plan Investor, or provide the Plan Investor access to, any
such non-public information concerning the Company and/or its Subsidiaries that
is provided to any such Person or its Representatives that was not previously
provided to the Plan Investor or its Representatives; and, provided, further
that with respect to clauses (i) and (ii), the Company shall withhold such
portions of documents or information, or provide pursuant to customary
“clean-room” or other appropriate procedures, to the extent relating to any
pricing or other matters that are highly sensitive or competitive in nature if
the exchange of such

 

61

--------------------------------------------------------------------------------



 

information (or portions thereof) would reasonably be likely in the Company’s
reasonable judgment to be harmful to the operation of the Company in any
material respect and neither furnish nor otherwise provide access to any
information to any Person pursuant to this Section 6.9(b) to the extent the
Company reasonably determines that such furnishing or access would jeopardize
any legal professional privilege or similar right; and (iii) subject to the
restrictions contained in the immediately preceding clause (ii), participate and
engage in discussions or negotiations with any Person with respect to a Company
Alternative Proposal.

 

(c)                                  No Solicitation.  Except as expressly
permitted by this Section 6.9, the Company will, and will cause each other
Company Group Member and its and their respective officers and directors to, and
will cause its other Representatives to, (i) promptly cease and terminate all
solicitations, discussions and negotiations with any Person that would be
prohibited by this Section 6.9(c) (including any Person that received non-public
information about the Company and its Subsidiaries or with whom the Company or
its Representatives had discussions during the Go-Shop Period) and terminate all
physical and electronic data-room access previously granted to any such Person
or any of their Representatives in connection with the consideration of a
Company Alternative Proposal (other than with respect to the Plan Investor and
the other parties to the Restructuring Support Agreement and its and their
respective Affiliates and Representatives); and (ii)  not, directly or
indirectly, (A) initiate, solicit, knowingly encourage or knowingly facilitate
any inquiries, proposals or offers from any Person other than the Plan Investor
and its Affiliates and its and their respective Representatives, relating to, or
that could reasonably result in, any merger, acquisition, divestiture, sale of
material assets or equity, business combination, recapitalization, joint
venture, or other extraordinary transaction directly or indirectly involving the
equity, voting power or all or a material portion of the assets of the Company
Group, taken as a whole or any proposal that by its terms requires the Company
to abandon, terminate or fail to consummate the transactions contemplated by
this Agreement (any such transaction or proposal, a “Company Alternative
Transaction”); (B) other than an Acceptable Confidentiality Agreement, enter
into any agreement (including any acquisition agreement, restructuring support
agreement, plan funding agreement, or similar definitive agreement, or any
letter of intent, memorandum of understanding, agreement in principle or similar
agreement) relating to any Company Alternative Transaction other than with the
Plan Investor or one of its Affiliates; (C) participate in discussions or
negotiations with any other Person with respect to, or that would reasonably be
expected to result in, a Company Alternative Transaction with a party other than
the Plan Investor or one of its Affiliates; (D) provide to any other Person, any
material non-public information relating directly or indirectly to any Company
Group Member, the purpose of which is to assist or facilitate a Company
Alternative Proposal or a Company Alternative Transaction with any Person other
than the Plan Investor or one of its Affiliates; or (E) publicly propose to do
any of the actions prohibited by any of clauses (A) through (D), other than in
connection with a transaction with the Plan Investor or its Affiliates. Without
limiting the foregoing, it is agreed that any violation of the restrictions set
forth in this Section 6.9(c) by any Company Group Member, and officer or
director of the Company or any Company Group Member or any other Representative
shall constitute a breach of this Section 6.9(c) by the Company. 
Notwithstanding anything to the contrary in Section 6.9, nothing herein shall
prohibit the Company from releasing, waiving, modifying or not enforcing a
standstill or confidentiality restriction with respect to any Person solely to
the extent necessary to permit such Person to make a Company Alternative
Proposal.

 

(d)                                 Permitted Actions.  Notwithstanding anything
to the contrary in Section 6.9(c), nothing in this Agreement shall prohibit or
limit the Company or any of its Representatives from (i) indicating to any
Person that the Company or such Representatives are not permitted to engage in
any negotiations relating to any Company Alternative Transaction, (ii) making
any (x) disclosure or (y) “stop-look-and-listen” communication or any other
similar disclosure that, in either case, in the good faith determination of the
Company Board (after consultation with its outside legal counsel) is required by
applicable Laws, (iii) participating in any negotiations, or entering into any
definitive agreements, with

 

62

--------------------------------------------------------------------------------



 

any other Person (or such Person’s Representatives) solely in connection with
such Person or an Affiliate thereof providing debt financing to the Company
Group (including under the DIP Financing Agreement) as contemplated by the Plan,
or (iv) participating in any negotiations, or entering into any definitive
agreements (including a joinder to the Restructuring Support Agreement), with
any Person (or such Person’s Representatives) who is a debt holder or creditor
of any Company Group Member, but in either instance of the immediately foregoing
clauses (iii) or (iv), only in connection with the completion and consummation
of the transactions contemplated by the Restructuring Support Agreement and the
other Transaction Documents and making any related filings or petitions for
relief under chapter 11 of the Bankruptcy Code or other similar Laws that are
consistent with and in furtherance of the transactions contemplated by the
Restructuring Support Agreement and the other Transaction Documents.

 

(e)                                  Company Alternative Proposals. 
Notwithstanding anything to the contrary in this Section 6.9, and without
limiting any rights of the Company under the Restructuring Support Agreement,
prior to the confirmation of the Plan, if the Company receives a bona fide
Company Alternative Proposal that did not result from a breach of this
Section 6.9 from any Person, the Company and its Representatives may, in all
cases subject to compliance with this Section 6.9(e): (i) communicate with such
Person solely to clarify the terms and conditions thereof in order to determine
whether such Company Alternative Proposal constitutes or would reasonably be
expect to lead to a Company Superior Proposal, (ii) provide information
(including non-public information and data) regarding, and afford access to the
business, properties, assets, books, records and personnel of, the Company Group
to such Person and its Representatives if the Company receives from such Person
(or has received from such Person) an executed Acceptable Confidentiality
Agreement; provided that the Company shall promptly make available to the Plan
Investor any information concerning the Company and the Subsidiaries that is
provided to any such Person and that was not previously made available to the
Plan Investor or any of its Representatives; and, provided further that (A) the
Company shall withhold such portions of documents or information, or provide
pursuant to customary “clean-room” or other appropriate procedures, to the
extent relating to any pricing or other matters that are highly sensitive or
competitive in nature if the exchange of such information (or portions thereof)
could reasonably be likely in the Company’s reasonable judgment to be harmful to
the operation of the Company in any material respect or (B) the Company shall
neither furnish nor otherwise provide access to any information to any Person
pursuant to this Section 6.9(e) to the extent the Company reasonably determines
that such furnishing or access would jeopardize any legal professional privilege
or similar right; and (iii) engage in, enter into or otherwise participate in
any discussions or negotiations with such Person (and the stakeholders in the
Company that are party to the Restructuring Support Agreement) with respect to
such Company Alternative Proposal, if prior to taking any action described in
immediately foregoing clauses (ii)-(iii) above, the Company Board determines in
good faith, after consultation with its outside counsel and financial advisors,
that such Company Alternative Proposal constitutes a Company Superior Proposal
or would reasonably be expected to result in a Company Superior Proposal and
that the failure to take the actions set forth in immediately foregoing clauses
(ii)-(iii) above would reasonably be expected to constitute a breach of the
Company Board’s fiduciary duties.  The Company shall promptly (and in any event
within twenty-four (24) hours) notify the Plan Investor of (i) the receipt of
any Company Alternative Proposal or any initial request for non-public
information concerning the Company or any of its Subsidiaries, related to, or
from any Person who could reasonably be expected to make any Company Alternative
Proposal, or any other inquiry or initial request for discussions or
negotiations related to any Company Alternative Proposal (including any material
changes related to the foregoing), and in connection such notice, shall specify
the material terms thereof (including, if applicable, by providing copies of any
written requests, proposals, letters of intent or offers, including proposed
agreements), and provide the identity of the Person making such Company
Alternative Proposal, request or inquiry (including, if known, each of its
beneficial owners and controlling persons), and (ii) the Company shall keep the
Plan Investor informed, on a reasonably current basis (and, in any event within
twenty-four (24) hours of the Company’s Knowledge of any such event), of any
material developments, discussions, negotiations or modifications to the
financial or other

 

63

--------------------------------------------------------------------------------



 

material terms and conditions of such Company Alternative Proposal, request or
inquiry or any amendment thereto (including by providing copies of any written
requests, proposals, letters of intent or offers, including).

 

(f)                                   Company Superior Proposals. 
Notwithstanding anything to the contrary set forth in this Agreement, prior to
the confirmation of the Plan, if (i) the Company receives a Company Alternative
Proposal that did not result from a breach of this Section 6.9 that the Company
Board determines in good faith, after consultation with its outside counsel and
financial advisors, constitutes a Company Superior Proposal, and (ii) the
Company Board determines in good faith, after consultation with its outside
counsel and financial advisors, that the failure to take the actions set forth
in this Section 6.9(f) would reasonably be expected to constitute a breach of
its fiduciary duties, then the Company Board may authorize, adopt, or approve
such Company Superior Proposal and cause or permit the Company to terminate this
Agreement pursuant to Section 8.1(b)(iii) in order to simultaneously enter into
a Company Alternative Transaction Agreement with respect to such Company
Superior Proposal if: (i) the Company shall have provided prior written notice
(a “Company Notice of Intended Recommendation Change”) to the Plan Investor of
the Company’s intention to take such actions described in this Section 6.9(f) at
least five (5) Business Days in advance of taking such actions, which notice
shall include a reasonably detailed description of the material terms and
conditions of the Company Alternative Proposal received by the Company that
constitutes a Company Superior Proposal, including a copy of the Company
Alternative Transaction Agreement and any other proposed transaction agreements
with, and the identity of, the party making such Company Alternative Proposal;
(ii) after providing such notice and prior to terminating this Agreement, the
Company shall have negotiated, and shall have caused its Representatives to
negotiate, with the Plan Investor and its Representatives in good faith (to the
extent the Plan Investor desires to so negotiate) during such five (5) Business
Day period to make such adjustments to the terms and conditions of this
Agreement and the other Transaction Documents as would result in such Company
Alternative Proposal not constituting a Company Superior Proposal; (iii) the
Company Board shall have considered in good faith any changes to this Agreement
and the other Transaction Documents that may be offered in writing by the Plan
Investor by 5:00 p.m. Eastern Time on the last Business Day of the period
described in the foregoing clause (ii); and (iv) following the expiration of
such five (5) Business Days’ notice period, the Company Board shall have
determined in good faith, after consultation with its outside counsel and
financial advisors, that the Company Alternative Proposal received by the
Company would continue to constitute a Company Superior Proposal even if such
changes offered in writing by the Plan Investor were given effect and that the
failure to take the actions contemplated by this Section 6.9(f) would continue
to be reasonably expected to constitute a breach of its fiduciary duties;
provided, however, that any material amendment to the terms of any Company
Superior Proposal (and, in any event, including any amendment to any price term
thereof or the form of consideration payable in connection therewith), shall
require delivery of a new Company Notice of Intended Recommendation Change and
compliance with the five (5) Business Days’ period described in this
Section 6.9(f). For the avoidance of doubt, in connection with any Company
Alternative Proposal (including any Company Superior Proposal) pursuant to this
Section 6.9(f), the Company shall continue to comply with the obligations set
forth in the last sentence of Section 6.9(e).

 

Section 6.10.                          Plan Investor Solicitations; Plan
Investor Alternative Transactions.  No provision of this Agreement shall require
the Plan Investor to take any action in relation to any Plan Investor
Alternative Transaction (or any potential Plan Investor Alternative Transaction)
which is prohibited or restricted by the Takeover Code, nor shall any provision
of this Agreement require the Plan Investor to refrain from taking any action in
relation to any Plan Investor Alternative Transaction (or any potential Plan
Investor Alternative Transaction) which is required by the Takeover Code.

 

Section 6.11.                          Plan Investor Stockholder Approval.  The
Plan Investor shall, in accordance with its Charter Documents and applicable
Law, as promptly as reasonably practicable following the date of

 

64

--------------------------------------------------------------------------------



 

this Agreement, take all actions that are reasonably necessary or required to
receive the approval of the Plan Investor Stockholders, as required in
accordance with Section 7.1(e) (the “Plan Investor Stockholder Approval”) in
connection with the Acquisition, the issuance of the Closing Shares and other
transactions contemplated herein and in the other Transaction Documents
(including, without limitation, the approval of any waiver obtained from the
Panel of any obligation that would otherwise arise on the recipients of the
Closing Shares, either individually and collectively, to make a general offer to
the remaining Plan Investor Stockholders pursuant to Rule 9 of the Takeover Code
as a result of the allotment and issue of the Closing Shares to such recipients,
to the extent that such waiver is required by the Panel).  Without limiting the
generality of the foregoing, the Plan Investor shall, in consultation with the
Company, (i) establish a record date for, and duly call and give notice of, a
meeting of the Plan Investor Stockholders entitled to vote on the transactions
contemplated by this Agreement (at which meeting the Plan Investor shall seek
the Plan Investor Stockholder Approval), (ii) cause appropriate proxy materials
for such meeting to be mailed to the Plan Investor Stockholders and (iii) duly
convene and hold such meeting. The Plan Investor shall use its reasonable best
efforts to take, or cause to be taken, all actions, and do or cause to be done
all things, necessary, proper or advisable on its part to cause the Plan
Investor Stockholder Approval to be received at such meeting or any adjournment
or postponement thereof, and shall comply with all legal requirements applicable
to such meeting. The Plan Investor shall not, without the prior written consent
of the Company, adjourn, postpone or otherwise delay such meeting; provided that
the Plan Investor may, notwithstanding the foregoing, without the prior written
consent of the Company, adjourn or postpone such meeting if, after consultation
with the Company, the Plan Investor believes in good faith that such adjournment
or postponement is reasonably necessary to allow reasonable additional time to
solicit additional proxies necessary to obtain the Plan Investor Stockholder
Approval.  Without the prior written consent of the Company, the matters
contemplated by the Plan Investor Stockholder Approval shall be the only matters
(other than matters of procedure and matters required by applicable Law to be
voted on by the Plan Investor Stockholders in connection therewith) that the
Plan Investor shall propose to be voted on by the stockholders of the Plan
Investor Stockholders at such meeting.

 

Section 6.12.                          Intercompany Obligations.  From and after
the Closing, all intercompany agreements or obligations (including any
intercompany account balances or cash pooling arrangements), between the
Company, on the one hand, and any other Company Group Member, on the other hand,
shall be treated in accordance with the Plan.

 

Section 6.13.                          Scheme.  Notwithstanding anything herein
to the contrary, the Plan Investor shall (and shall be entitled to), in
accordance with its Charter Documents and applicable Law, as promptly as
reasonably practicable following the date of this Agreement, use reasonable best
efforts to take all actions that are reasonably necessary or required to receive
the approval of the Plan Investor Stockholders in connection with the Scheme,
such that the Scheme shall become effective prior to Closing.  The Parties agree
that on and from the effectiveness of the Scheme, if determined by the Plan
Investor by delivery of written notice to the Company, New Atlas TopCo shall
assume all rights and obligations of the Plan Investor by hereunder (but such
assumption shall not release the Plan Investor from its obligations hereunder
unless and until the Closing shall occur), and shall be substituted for the Plan
Investor as a party to this Agreement for all purposes hereunder, mutatis
mutandis. The Parties shall, and the Plan Investor shall procure that New Atlas
TopCo shall, enter into all such agreements and execute all such further
contracts as are required to give effect to this Section 6.13.  In connection
with the Scheme, notwithstanding anything herein to the contrary (including
Section 6.2), the Plan Investor may procure that New Atlas TopCo may issue
securities to the Plan Investor Stockholders and Plan Investor Optionholders as
of the record date established therefor (such securities, the “CVR Securities”)
which CVR Securities entitle the holder thereof to receive certain distributions
(such distributions, the “CVR Distributions”), with such CVR Distributions to be
made, and such CVR Securities to have, the terms set forth on Exhibit C attached
hereto.

 

65

--------------------------------------------------------------------------------



 

Section 6.14.                          Other Governance Matters. The Parties
shall use reasonable best efforts to cause immediately following the Closing:

 

(a)                                 Headquarters.  The global headquarters of
the Plan Investor and its Subsidiaries to be located in Dublin, Ireland and the
U.S. headquarters of the Plan Investor and its Subsidiaries to be located in
Boston, Massachusetts.

 

(b)                                 Board Composition.  The Plan Investor Board
shall be comprised of seven (7) members appointed for terms of a period of two
years following Closing and all such members shall be subject to the prior
unanimous approval of the Plan Investor, Highbridge and Athyrium, which approval
shall not be unreasonably withheld, and the Plan Investor Board shall be
comprised of the following: (i) the chief executive officer of the Plan Investor
as at the Closing, who shall be Joe Wiley, and, together with the chief
executive officer of the Plan Investor, the Plan Investor shall be entitled to
designate for nomination, appointment or reappointment two (2) members to the
Plan Investor Board, both of whom shall be Independent, (ii) Highbridge shall be
entitled to designate for nomination two (2) members to the Plan Investor Board
and (iii) Athyrium shall be entitled to designate for nomination two (2) members
to the Plan Investor Board, for a total of four (4) directors between each of
Highbridge and Athyrium and their respective Affiliates, one (1) of whom shall
not be an American citizen or U.S. resident. At least one (1) director nominated
by each of Highbridge or its Affiliates and Athyrium or its Affiliates shall be
Independent.

 

(c)                                  Employment Agreements.  The Plan Investor
to enter into employment agreements, as promptly as practicable following the
Closing, in form and substance reasonably acceptable to the Plan Investor, with
Joe Wiley and Rory Nealon, whereby each such Person shall be, respectively, the
Chief Executive Officer and Chief Financial Officer of the Plan Investor as of
and following consummation of the Closing (the “Employment Agreements”).

 

(d)                                 Employee Equity Incentive Plan.  The Plan
Investor to reserve ten percent of the Plan Investor’s Closing Shares
(calculated on a fully-diluted basis) for issuance pursuant to an employee
equity incentive plan to be adopted by the Plan Investor Board following the
Closing.

 

Section 6.15.                          Communication Materials.  Prior to the
Closing, the Parties shall use reasonable best efforts to (i) cooperate in good
faith to jointly develop a communications plan with the employees of the Parties
and their Subsidiaries regarding the transactions contemplated hereby and
(ii) provide reasonable cooperation with each other in connection with
communications with employees.

 

Section 6.16.                          American Depository Shares.  During the
term of this Agreement, the Plan Investor Stockholder shall provide the Company
with all notices and documentation related to the issuance of any American
Depository Shares.

 

ARTICLE VII.
CONDITIONS TO CLOSING

 

Section 7.1.                                 Conditions to the Obligations of
Each Party.  The obligations of the Plan Investor and the Company to consummate
the transactions contemplated by this Agreement are subject to the satisfaction
or waiver (or the extent permitted by applicable Law), at or prior to the
Closing, of the following conditions:

 

(a)                                 Plan Confirmation.  The Confirmation Order,
in form and substance reasonably acceptable to the Plan Investor and the
Company, shall have become a Final Order and remain in full force and effect
(and no stay of the Confirmation Order shall be in effect).

 

66

--------------------------------------------------------------------------------



 

(b)                                 Plan Approval.  The conditions precedent to
the consummation of the Plan have each been satisfied or waived in accordance
with the terms of the Plan and the transactions contemplated by the Plan
(including the emergence of the relevant members of the Company Group from the
Bankruptcy Cases) shall be consummated substantially concurrently with the
Closing.

 

(c)                                  Regulatory Approval.  Any applicable
waiting period (and any extension thereof) under the applicable Antitrust Laws
relating to the transactions contemplated by any of the Transaction Documents as
set forth on Section 7.1(c) of the Company Disclosure Schedule and
Section 7.1(c) of the Plan Investor Disclosure Schedule shall have been
terminated or expired.

 

(d)                                 No Injunction.  No order, whether temporary,
preliminary or permanent (each, a “Restraining Order”), shall have been enacted,
entered, promulgated, adopted, issued or enforced by any Governmental Entity of
competent jurisdiction that is in effect on the Closing Date and has the effect
of making any of the transactions contemplated by any of the Transaction
Documents illegal or otherwise prohibiting or preventing the consummation of the
transactions contemplated by any of the Transaction Documents.

 

(e)                                  Plan Investor Stockholder Approval.  The
Plan Investor shall have duly passed the Plan Investor Stockholder Approval.

 

(f)                                   The Plan Investor Equity Raise and Company
Rights Offering Transactions.  The Plan Investor Equity Raise and the Company
Rights Offering Transactions shall have been consummated in accordance with the
Rights Offering Documentation .

 

(g)                                  The Restructuring Support Agreement.  The
Restructuring Support Agreement  shall not have been terminated and shall remain
in full force and effect and the PFA Order shall have become a Final Order and
remain in full force and effect; provided that a termination of the
Restructuring Support Agreement as to any party thereto where the termination
occurs only as to such party and the Restructuring Support Agreement remains in
full force and effect with respect to the other parties thereto, shall not mean
the Restructuring Support Agreement has been terminated or is not in full force
and effect for purposes of this paragraph.

 

(h)                                 AIM Listing.  The Admission Document shall
have been published and AIM shall have acknowledged to the Plan Investor or New
Atlas Topco (and such acknowledgment shall not have been withdrawn) that the
application for readmission of the ordinary shares of the Plan Investor or New
Atlas Topco, as the case may be, to trading on the AIM has been approved and
will become effective after satisfaction of any conditions to which such
approval is expressed to be subject, and such conditions having been satisfied.

 

(i)                                     Whitewash.  A waiver being granted by
the Panel of the obligations which may otherwise arise pursuant to Rule 9 of the
Takeover Code for certain lenders of the Company to make a general offer to the
Plan Investor Stockholders for all the issued ordinary shares in the capital of
the Plan Investor as a result of the distribution of the Closing Shares to such
lenders following the issuance thereof to the Company as contemplated hereby,
and such waiver being approved by the Plan Investor Stockholders by a resolution
duly passed by the requisite majority of Plan Investor Stockholders entitled to
vote on such resolution pursuant to the Takeover Code and any requirement or
direction issued by the Panel in connection therewith.

 

(j)                                    New Term Loan Financing.  The financing
in connection with the New Term Loan Agreement (the “New Term Loan Financing”)
shall have been consummated prior to the Closing, or it shall be manifestly
apparent that the New Term Loan Financing will be consummated simultaneously

 

67

--------------------------------------------------------------------------------



 

with the Closing (including by the lenders thereunder confirming that they are
ready, willing and able to close the New Term Loan Financing pursuant to its
terms and, if applicable, the proceeds thereof will be used to satisfy the
amount(s) due under the EIB Payoff Letter as directed by the Plan Investor ).

 

(k)                                 New Convertible Notes.  The New Convertible
Notes shall have been issued or shall be issued contemporaneously with the
Closing.

 

(l)                                     Scheme Resolutions.  The approval of the
Scheme, by the requisite majority in number and in value of the Plan Investor
Stockholders who are on the register of members of the Plan Investor at the
voting record time in respect of the Scheme as set forth pursuant to the terms
of the Scheme Document, at the court meeting convened in respect of the Scheme
and at any separate class meeting which may be required by the courts of England
in connection with the Scheme (or any adjournment thereof).

 

(m)                             Scheme Sanction.  The sanction of the Scheme by
the courts of England (with or without modification (but subject to such
modification being acceptable to the Plan Investor and the Company)) and the
delivery of the office copy of the court order to the Registrar of Companies in
the United Kingdom.

 

Section 7.2.                                 Conditions to the Obligations of
the Plan Investor.  The obligation of the Plan Investor to consummate the
transactions contemplated hereby shall be subject to the satisfaction at or
prior to the Closing of each of the following conditions; provided, however,
that the Plan Investor may, in its sole and absolute discretion, waive any or
all of the following conditions:

 

(a)                                 Company Representations and Warranties;
Company Covenants.  (i) (A) The Company Fundamental Representations shall be
true and correct in all material respects (without giving effect to any
limitation as to “materiality”, “Company Material Adverse Effect” or other
similar qualifications) both as of the date of this Agreement and as of the
Closing Date as if made as of such date (except to the extent expressly made as
of an earlier date, in which case, as of such earlier date) and (B) all other
representations and warranties of the Company set forth in this Agreement shall
be true and correct in all respects (without giving effect to any limitation as
to “materiality”, “Company Material Adverse Effect” or other similar
qualifications) both as of the date of this Agreement and as of the Closing Date
as if made as of such date (except to the extent expressly made as of an earlier
date, in which case, as of such earlier date), except where the failure of such
representations and warranties to be true and correct would not, individually or
in the aggregate, reasonably be expected to result in a Company Material Adverse
Effect, (ii) the Company has performed, or caused to be performed, in all
material respects the covenants in this Agreement that are required to be
complied with by the Company Group between the date of this Agreement and the
Closing Date, and (iii) the Plan Investor shall have received a certificate
signed by an authorized officer of the Company, in a form reasonably acceptable
to the Plan Investor, certifying that the conditions in the foregoing clauses
(i) and (ii) have been satisfied at Closing (“Company Closing Certificate”).

 

(b)                                 Transaction Documents.  Each of the parties
to the Transaction Documents (other than the Plan Investor and its subsidiaries
and Affiliates) shall have executed and delivered the applicable Transaction
Documents.

 

Section 7.3.                                 Conditions to the Obligations of
the Company.  The obligation of the Company to consummate the transactions
contemplated hereby shall be subject to the satisfaction at or prior to the
Closing of each of the following conditions; provided, however, that Company
may, in its sole and absolute discretion, waive any or all of the following
conditions:

 

68

--------------------------------------------------------------------------------



 

(a)                                 Plan Investor Representations and
Warranties; Plan Investor Covenants.  (i) (A) The Plan Investor Fundamental
Representations shall be true and correct in all material respects (without
giving effect to any limitation as to “materiality”, “Plan Investor Material
Adverse Effect” or other similar qualifications) both as of the date of this
Agreement and as of the Closing Date as if made and as of such date (except to
the extent expressly made as of an earlier date, in which case, as of such
earlier date) and (B) all other representations and warranties of the Plan
Investor set forth in this Agreement shall be true and correct in all respects
(without giving effect to any limitation as to “materiality”, “Plan Investor
Material Adverse Effect” or other similar qualifications) as of the date of this
Agreement and the Closing Date (except to the extent expressly made as of an
earlier date, in which case, as of such earlier date), except where the failure
of such representations and warranties to be true and correct would not,
individually or in the aggregate, reasonably be expected to result in a Plan
Investor Material Adverse Effect and except where the failure of such
representations and warranties to be true and correct arises solely out of the
implementation of the Scheme, (ii) the Plan Investor has performed, or caused to
be performed, in all material respects the covenants in this Agreement that are
required to be complied with by the Plan Investor Group between the date of this
Agreement and the Closing Date, and (iii) the Company shall have received a
certificate signed by an authorized officer of the Plan Investor, in a form
reasonably acceptable to the Company, certifying that this conditions in the
foregoing clauses (i) and (ii) have been satisfied at Closing.

 

(b)                                 Transaction Documents.  Each of the parties
to the Transaction Documents (other than the Company and its subsidiaries and
Affiliates) shall have executed and delivered the applicable Transaction
Documents.

 

Section 7.4.                                 Frustration of Closing Conditions.

 

(a)                                 The Plan Investor may not rely on the
failure of any condition set forth in Section 7.1 and Section 7.2 to be
satisfied, if such failure was directly the result of the failure of any Plan
Investor Group Member to perform and comply in all material respects with the
covenants and agreements in this Agreement to be performed or complied with by
Plan Investor Group Member prior to the Closing.

 

(b)                                 The Company may not rely on the failure of
any condition set forth in Section 7.1 and Section 7.3 to be satisfied, if such
failure was directly the result of the failure any Company Group Member to
perform and comply in all material respects with the covenants and agreements in
this Agreement to be performed or complied with by such Company Group Member
prior to the Closing.

 

ARTICLE VIII.
TERMINATION

 

Section 8.1.                                 Termination.  This Agreement may be
terminated and the transactions contemplated hereby may be abandoned at any time
prior to the Effective Date, notwithstanding the fact that any requisite
authorization and approval of the transactions contemplated hereby (including
the Plan Investor Stockholder Approval) shall have been received:

 

(a)                                 by the mutual written consent of the Plan
Investor and the Company;

 

(b)                                 by either the Plan Investor or the Company:

 

(i)                                     if there shall be any Law that makes
consummation of the transactions contemplated hereby (including the Acquisition)
illegal or otherwise prohibited, or if any Governmental Entity shall have issued
a final and non-appealable Restraining Order which permanently prohibits,
restrains

 

69

--------------------------------------------------------------------------------



 

or makes illegal the transactions contemplated this Agreement; provided,
however, that the right to terminate this Agreement pursuant to this
Section 8.1(b)(i) shall not be available to any Party whose material uncured
breach of this Agreement or any of the Transaction Documents is the principal
cause of the enactment or issuance of any such Law or Restraining Order;

 

(ii)                                  if the Closing has not occurred by the
Outside Date; provided, however, that (A) in the event that, as of the initial
Outside Date, all conditions to Closing set forth in Article VII have been
satisfied or waived (other than (x) such conditions that by their terms are
satisfied at the Closing, which shall be reasonably capable of being satisfied
as of such date and (y) the receipt of any required regulatory or other approval
of a Governmental Entity (other than entry of applicable orders by the
Bankruptcy Court) or shareholder approval of a Plan Investor as necessary for
the occurrence of the Plan effective date), the Outside Date shall be deemed
automatically extended a single time for sixty (60) days (for the avoidance of
doubt, the Outside Date shall only be extended one time pursuant to this clause
(A)); (B) in the event that, as of the initial Outside Date, all conditions to
Closing set forth in Article VII have not been satisfied or waived (other than
such conditions that by their terms are satisfied at the Closing, which shall be
reasonably capable of being satisfied as of such date), the Plan Investor may
elect to extend the Outside Date for a single time for thirty (30) days upon
delivery of written notice thereof to the Company at least three (3) days prior
to the initial Outside Date (for the avoidance of doubt, the Outside Date may
only be extended one time pursuant to the foregoing provisions of this clause
(B)) or (C) in the event that, as of the initial Outside Date, all conditions to
Closing set forth in Article VII have not been satisfied or waived (other than
such conditions that by their terms are satisfied at the Closing, which shall be
reasonably capable of being satisfied as of such date), the Company may elect
(subject to the prior written approval of each of Highbridge and Athyrium) to
extend the Outside Date for a single time for sixty (60) days upon delivery of
written notice thereof to the Plan Investor at least three (3) days prior to the
initial Outside Date (for the avoidance of doubt, the Outside Date may only be
extended one time pursuant to the foregoing provisions of this clause (C));
provided, however, for the avoidance of doubt, the Outside Date may not be
extended to exceed sixty (60) days past the initial Outside Date; provided,
further, that the right to terminate this Agreement pursuant to this
Section 8.1(b)(ii) shall not be available to a Party whose material uncured
breach of this Agreement or any of the Transaction Documents is the principal
cause of the transactions contemplated by this Agreement to not be consummated
by the Outside Date;

 

(iii)                               if the Company Board authorizes the Company
to enter into a Company Alternative Transaction Agreement which constitutes a
Company Superior Proposal pursuant to and in accordance with Section 6.9(f),
provided, the Company may only terminate this Agreement pursuant to this
Section 8.1(b)(iii) if the Company enters into such Company

 

70

--------------------------------------------------------------------------------



 

Alternative Transaction Agreement immediately following or concurrently with
such termination;

 

(iv)                              if the Plan Investor Board approves,
recommends, enters into or declares advisable, or proposes publicly to approve,
recommend or declare advisable, a Plan Investor Alternative Transaction; or

 

(v)                                 if the Plan Investor Stockholder Approval is
not received upon a vote taken thereon at a meeting of the stockholders of the
Plan Investor (including any adjournments or postponements thereof), provided
that the Plan Investor may not terminate this Agreement pursuant to this
Section 8.1(b)(v) if the Plan Investor is in breach of Section 6.11 of this
Agreement.

 

(c)                                  by the Plan Investor:

 

(i)                                     if the Company is in breach of any
representation or warranty or failure to perform any covenant or agreement such
that the conditions to the obligations of the Plan Investor set forth in
Section 7.2(a) could not be satisfied at or prior to the Closing, and such
failure cannot be or has not been cured by the earlier of the Outside Date or
thirty (30) days after the giving of written notice by the Plan Investor to the
Company;

 

(ii)                                  if (A) the Company breaches, in any
material respect, any covenant or agreement set forth in Section 6.9 or (B) the
Company delivers to the Plan Investor a Company Notice of Intended
Recommendation Change or

 

(iii)                               upon termination of the Restructuring
Support Agreement for any reason unless the termination of the Restructuring
Support Agreement is principally due to a material uncured breach of this
Agreement or the Restructuring Support Agreement by the Plan Investor.

 

(d)                                 by the Company:

 

(i)                                     if the Plan Investor is in breach of any
representation or warranty or failure to perform any covenant or agreement such
that the conditions to the obligations of the Company set forth in
Section 7.3(a) could not be satisfied at or prior to the Closing, and such
failure cannot be or has not been cured by the earlier of the Outside Date or
thirty (30) days after the giving of written notice by the Company to the Plan
Investor; or

 

(ii)                                  upon termination of the Restructuring
Support Agreement for any reason unless the termination of the Restructuring
Support Agreement is principally due to a material uncured breach of this
Agreement by the Company or the Restructuring Support Agreement by the Company
or the Consenting Lenders (as defined in the Restructuring Support Agreement).

 

71

--------------------------------------------------------------------------------



 

Section 8.2.                                 Effect of Termination.

 

(a)                                 If this Agreement is validly terminated in
accordance with Section 8.1, this Agreement shall thereafter become void and
have no effect, and neither Party shall have any liability to the other Party,
its Subsidiaries, or its Affiliates or any of their respective Representatives
in connection with this Agreement, except that (i) the obligations of the
Parties contained in the Confidentiality Agreement, the provisions of
Section 8.3, this Section 8.2 and Article IX shall survive such termination, and
(ii) subjection to Section 8.3, such termination shall not relieve either Party
from Liability for any fraud or Willful Breach of this Agreement prior to such
termination.

 

Section 8.3.                                 Fees and Expenses.

 

(a)                                 Certain Plan Investor Termination Fee and
Expense Reimbursement Obligations.  If this Agreement is terminated (i) in
accordance with Section 8.1(b)(ii) and, at the time of such termination, any of
the conditions set forth in Section 7.1(e), Section 7.1(l) or
Section 7.1(m) have not been satisfied (solely with respect to Section 7.1(l) or
Section 7.1(m), if the Parties have elected to pursue the Scheme), or (ii) in
accordance with Section 8.1(b)(iv), Section 8.1(b)(v), Section 8.1(d)(i) or
Section 8.1(d)(ii) (in the event that the termination of the Restructuring
Support Agreement arose from the uncured material breach thereof by the Plan
Investor), then the Plan Investor shall pay to the Company (or its designee or
successor) an amount equal to the Plan Investor Termination Fee no later than
two (2) Business Days after the date of such a termination of this Agreement (in
the case of any such termination by the Company) or at or prior to, and as a
condition precedent to, such a termination of this Agreement (in the case of any
such termination by the Plan Investor); provided, however, that if at the time
of any such termination the Plan Investor is in an offer period (as defined
under the Takeover Code), then the Plan Investor shall have no obligation to pay
the Plan Investor Termination Fee to the Company unless and until such offer
period concludes (in accordance with the Takeover Code) without a Plan Investor
Alternative Transaction becoming or being declared unconditional or becoming
effective, in which case the Plan Investor Termination Fee shall be payable no
later than two (2) Business Days after the conclusion of the offer period.

 

(b)                                 Certain Company Termination Fee and Expense
Reimbursement Obligations.  If this Agreement is terminated (i) in accordance
with Section 8.1(b)(ii) other than in those circumstances as contemplated by
Section 8.3(a), Section 8.1(c)(i), Section 8.1(c)(ii)(A) or
Section 8.1(c)(iii) (in the event that the termination of the Restructuring
Support Agreement arose from the uncured material breach thereof by the Company
or any of the Consenting Lenders), then the Company shall pay to the Plan
Investor (or its designee or successor) an amount equal to the Company Expense
Reimbursement Amount no later than two (2) Business Days after the date of such
a termination of this Agreement (in the case of any such termination by the Plan
Investor) or at or prior to, and as a condition precedent to, such a termination
of this Agreement (in the case of any such termination by the Company);
provided, however, that if (i) prior to the date of such a termination of this
Agreement, a bona fide Company Alternative Proposal shall have been publicly
disclosed or announced and shall not have been publicly withdrawn prior to the
date of such termination; and (ii) within the first (1st) year following such
termination of this Agreement: (1) a Company Alternative Transaction is
consummated; or (2) a Company Alternative Transaction Agreement is executed, the
Company shall pay to the Plan Investor the Company Termination Fee, with such
payment to be payable on the date on which the Company Alternative Transaction
is consummated.

 

(c)                                  Termination Regarding Company Alternative
Transactions.  If this Agreement is terminated pursuant to Section 8.1(b)(iii),
(i) the Company shall pay to the Plan Investor (or its designee or successor) an
amount equal to the Company Expense Reimbursement Amount at or prior to, and as
a condition precedent to, such a termination of this Agreement, and (ii) the
Company shall pay to the Plan

 

72

--------------------------------------------------------------------------------



 

Investor (or its designee or successor) an amount equal to the Company
Termination Fee upon the consummation of the Company Alternative Transaction
contemplated by the Company Alternative Transaction Agreement that was entered
into in connection with the termination of this Agreement (or, if earlier, upon
consummation of any other Company Alternative Transaction that is consummated
within one (1) year of the termination of this Agreement).

 

(d)                                 Payment.  Any payment of the Company
Termination Fee, the Plan Investor Termination Fee or the Company Expense
Reimbursement Amount shall be made by wire transfer of immediately available
funds to an account designated in writing by the Plan Investor or the Company,
as applicable, if and when so provided.

 

(e)                                  Effect of Payments. The Parties agree and
understand that (x) in no event shall the Company be required to pay the Company
Termination Fee on more than one occasion, and in no event shall the Plan
Investor be required to pay the Plan Investor Termination Fee on more than one
occasion, in each case, under any circumstances, and (y) except in the case of
fraud or Willful Breach of any covenant or agreement set forth in this Agreement
by the other Party, (1) in no event shall the Plan Investor be entitled to
receive an amount greater than the Company Termination Fee and the Company
Expense Reimbursement Amount, and (2) in no event shall the Company be entitled
to receive an amount greater than the Plan Investor Termination Fee. 
Notwithstanding anything to the contrary in this Agreement, except in the case
of fraud or Willful Breach of any covenant or agreement set forth in this
Agreement by the other party, (i) if the Plan Investor receives the Company
Termination Fee and any applicable Company Expense Reimbursement Amount from the
Company, or if the Company receives the Plan Investor Termination Fee from the
Plan Investor, such payment shall be the sole and exclusive remedy of the
receiving Party against the paying Party and its Subsidiaries and their
respective former, current or future partners, equityholders, managers, members,
Affiliates and Representatives, (ii) if the Company receives any payments from
the Plan Investor in respect of any breach of this Agreement and thereafter the
Company receives the Plan Investor Termination Fee, the amount of such Plan
Investor Termination Fee shall be reduced by the aggregate amount of such
payments made by the Plan Investor in respect of any such breaches, and (iii) if
the Plan Investor receives any payments from the Company in respect of any
breach of this Agreement (other than the Company Expense Reimbursement Amount)
and thereafter the Plan Investor receives the Company Termination Fee, the
amount of such Company Termination Fee shall be reduced by the aggregate amount
of such payments made by the Company in respect of any such breaches (other than
the Company Expense Reimbursement Amount).

 

(f)                                   Company Expense Reimbursement Amount.  In
all circumstances when the Company is required to pay to the Plan Investor the
Company Expense Reimbursement Amount hereunder, the Company shall pay to the
Plan Investor an amount equal to the amount of all reasonable and documented
fees and expenses incurred by the Plan Investor in connection with the
negotiation, preparation and implementation of the Transaction Documents (such
reimbursement obligation not to exceed $4,000,000 in the aggregate) (the
“Company Expense Reimbursement Amount”).

 

(g)                                  Integral Part of Agreement. The Parties
acknowledge that the agreements contained in this Section 8.3 are an integral
part of the transactions contemplated hereby, that, without these agreements,
the Parties would not enter into this Agreement and that any amounts payable
pursuant to this Section 8.3 do not constitute a penalty.  Accordingly, if any
Party fails to promptly pay any amount due pursuant to this Section 8.3, such
Party shall also pay any out-of-pocket costs and expenses (including reasonable
legal fees and expenses) incurred by the Party entitled to such payment in
connection with a legal action to enforce this Agreement that results in a
judgment for such amount against the Party failing to promptly pay such amount. 
Any amount not paid when due pursuant to this Section 8.3 shall bear interest
from the date such amount is due until the date paid at a rate equal to the
prime rate as published in The Wall Street Journal, Eastern Edition in effect on
the date of such payment.

 

73

--------------------------------------------------------------------------------



 

(h)                                 Agreement Subject to PFA Order.  The
obligations of the Company to make any of the payments contemplated by this
Section 8.3 shall become effective upon the date on which the Bankruptcy Court
enters the PFA Order and shall have no effect on the Company until such PFA
Order has been entered.

 

ARTICLE IX.

 

BANKRUPTCY COURT MATTERS

 

Section 9.1.                                 PFA Order.  On the Petition Date or
as soon as reasonably practicable thereafter, the Company shall file with the
Bankruptcy Court a motion seeking entry of the PFA Order, and the Company shall
use reasonable best efforts to obtain the entry of the PFA Order on the time
contemplated by the Restructuring Support Agreement.  The Plan Investor agrees
that it will promptly take such actions as are reasonably requested by the
Company to assist in obtaining entry of the PFA Order.

 

ARTICLE X.

 

MISCELLANEOUS

 

Section 10.1.                          Governing Law. This Agreement (and all
Proceedings arising out of or related to this Agreement, whether based upon
contract, tort or otherwise) shall be governed by, and construed in accordance
with, the procedural and substantive Laws of the State of New York (including
the Laws relating to the statutes of limitation) without giving effect to
conflicts of Law principles thereof that would compel the application of the
Laws of another jurisdiction, other than sections 5-1401 and 5-1402 of the New
York General Obligations Law. Notwithstanding the foregoing, to the extent that
the fiduciary duties of any director or officer of the Plan Investor and its
Subsidiaries are governed by the Laws of England and Wales, then the Laws of
England and Wales shall govern with respect to such duties.

 

Section 10.2.                          Jurisdiction; Forum; Service of Process;
Waiver of Jury Trial.  With respect to any Proceeding arising out of or relating
to this Agreement, each Party hereby irrevocably:

 

(a)                                 submits to the exclusive jurisdiction of the
Bankruptcy Court, or in the event that the Bankruptcy Cases are no longer
pending or the Bankruptcy Court does not have jurisdiction over the matters in
question, the state and federal courts sitting in the Southern District of New
York (any such court, the “Selected Court”), for any Proceeding arising out of
or relating to this Agreement and the transactions contemplated hereby (and
agrees not to commence any Proceeding relating hereto except in such court) and
waives any objection to venue being laid in the Selected Court whether based on
the grounds of forum non conveniens or otherwise; provided that each of the
Company and the Plan Investor hereby irrevocably submits to the exclusive
jurisdiction of the Bankruptcy Court for so long as the Bankruptcy Cases are
pending;

 

(b)                                 consents to service of process in any
Proceeding in accordance with Section 10.6 (other than email); and

 

(c)                                  WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT.

 

Section 10.3.                          Successors and Assigns.  Except as
otherwise provided herein, the provisions hereof shall inure to the benefit of,
and be binding upon, the successors by operation of Law and

 

74

--------------------------------------------------------------------------------



 

permitted assigns of the Parties.  No assignment of this Agreement may be made
by a Party at any time, whether or not by operation of Law, without the other
Party’s prior written consent.

 

Section 10.4.                          Entire Agreement; Amendment.  This
Agreement (including the Exhibits and Schedules attached hereto), any
confidentiality agreement between the Parties or their respective Affiliates
(including the Confidentiality Agreement) and the other Transaction Documents
constitute the full and entire understanding and agreement between the Parties
with regard to the subject-matter hereof and supersede all prior agreements
relating to the subject matter hereof (other than the Confidentiality
Agreement); provided, however, that the Confidentiality Agreement shall
terminate in accordance with the terms thereof.  Except as expressly provided
herein, neither this Agreement nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by each of
the Parties.  If any ruling is made by the Panel that any provision of this
Agreement is not permitted by the Takeover Code, such provision shall be given
no effect. The Parties shall negotiate in good faith to replace such provision
with a valid and enforceable provision which is acceptable to the Panel and
carries out, as closely as possible, the intentions of the Parties.

 

Section 10.5.                          Disclosure Schedule References; Data Room
Disclosures.  The Parties agree that the disclosure set forth in any particular
section or subsection of the Company Disclosure Schedule or the Plan Investor
Disclosure Schedule provided in connection with this Agreement and/or the
Restructuring Support Agreement shall be deemed to be an exception to (or, as
applicable, a disclosure for purposes of) (a) the representations and warranties
(or covenants, as applicable) of the disclosing Party that are set forth in the
corresponding Section or subsection of this Agreement or the Restructuring
Support Agreement; and (b) any other representations and warranties (or
covenants, as applicable) of the disclosing party that are set forth in this
Agreement or the Restructuring Support Agreement, but in the case of this clause
(b) only if the relevance of that disclosure as an exception to (or a disclosure
for purposes of) such other representations and warranties (or covenants, as
applicable) is reasonably apparent in the face of such disclosure.  In addition,
solely for purposes of the representations and warranties set forth in this
Agreement or the Restructuring Support Agreement, any information or
documentation that is (i) disclosed in any Electronic Data Room at 11:59 p.m.,
New York time, on the date that is two (2) days prior to the date of this
Agreement (excluding, for computational purposes the date of this Agreement),
and (ii) Fairly Disclosed, shall be deemed to have been disclosed on the Company
Disclosure Schedule or Plan Investor Disclosure Schedule, as applicable, for
purposes of this Agreement or the Restructuring Support Agreement. Concurrently
with the execution of this Agreement, for evidentiary purposes, the Parties have
provided each other with a USB drive containing all of the information and
documents contained in each Electronic Data Room as of 11:59 p.m., New York
time, on the date that is two (2) days prior to the date of this Agreement
(excluding, for computational purposes the date of this Agreement).

 

Section 10.6.                          Notices.  All notices, requests, consents
and other communications hereunder to any Party shall be deemed to be sufficient
if contained in a written instrument delivered in person or sent by email or
nationally recognized overnight courier, addressed to such Party at the
applicable address set forth below or such other address as may hereafter be
designated in writing by such Party to the other Party from time to time:

 

(a)                                 if to the Company:

 

c/o Aegerion Pharmaceuticals, Inc.

245 First Street
Riverview II, 18th Floor
Cambridge, MA 02142

Attention: John R. Castellano

 

75

--------------------------------------------------------------------------------



 

Email: JCastellano@alixpartners.com

 

with a copy to:

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Attention: Russell L. Leaf, Esq.; Jared Fertman, Esq.; Paul V. Shalhoub, Esq.;
and Andrew S. Mordkoff, Esq.

Email: rleaf@willkie.com; jfertman@willkie.com;

pshalhoub@willkie.com; amordkoff@willkie.com

 

(b)                                 if to the Plan Investor, to:

 

Amryt Pharma plc

90 Harcourt Street

Dublin 2, Ireland

Attention: Joe Wiley

Email:            joe.wiley@amrytpharma.com

 

with a copy to:
Gibson, Dunn & Crutcher LLP
200 Park Avenue

New York, NY 10166

Attention:                 George P. Stamas, Esq.; William B. Sorabella, Esq.;
Robert Klyman, Esq.; and Matthew J. Williams, Esq.

Email:                                    GStamas@gibsondunn.com;
WSorabella@gibsondunn.com; RKlyman@gibsondunn.com; MJWilliams@gibsondunn.com

 

All such notices, requests, consents and other communications shall be deemed to
have been given or made on the date so given or made, if and when delivered
personally or by overnight courier to the applicable Party at the above
addresses or sent by electronic transmission, with delivery confirmed (which may
be electronic), or to the email addresses specified above (or at such other
address for a Party as shall be specified by like notice).

 

Section 10.7.                          Delays or Omissions.  No delay or
omission to exercise any right, power or remedy accruing to a Party upon any
breach or default by the other Party under this Agreement shall impair any such
right, power or remedy of the non-breaching or the non-defaulting Party nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.  Any
waiver, consent or approval of any kind or character on the part of a Party of
any breach or default under this Agreement by the other Party, or any waiver on
the part of any such Party of any provisions or conditions of this Agreement,
must be in writing and shall be effective only to the extent specifically set
forth in such writing.  All remedies, either under this Agreement or by Law or
otherwise afforded to a Party, shall be cumulative and not alternative.

 

Section 10.8.                          Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
and all of which shall constitute one and the same agreement.  Delivery of an
executed signature page of this Agreement by facsimile or portable document
format shall be effective as delivery of a manually executed signature page of
this Agreement.

 

76

--------------------------------------------------------------------------------



 

Section 10.9.                          Severability.  In the event that any
provision of this Agreement becomes or is declared by a final and non-appealable
judgment of a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision(s); provided that no such severability shall be effective if it
materially changes the economic benefit of this Agreement to any Party.

 

Section 10.10.                   Headings.  The table of contents and headings
used in this Agreement are used for convenience only, do not constitute a part
of this Agreement and are not to be considered in construing or interpreting
this Agreement.

 

Section 10.11.                   No Third-Party Beneficiaries.  Nothing in this
Agreement is intended to, or shall, confer any third-party beneficiary or other
rights or remedies upon any Person other than the Parties.

 

Section 10.12.                   No Survival.  The representations and
warranties of the Parties in this Agreement, other than as set forth in
Section 4.22 and Section 5.22, shall not survive the Closing.  The covenants or
agreements of the Parties shall only survive the Closing if and as explicitly
set forth in the applicable provision of this Agreement requiring a Party to
perform such covenant(s) following the Closing.

 

Section 10.13.                   Fees and Expenses.  Except as otherwise
expressly set forth in this Agreement, each Party shall bear all costs and fees
and expenses that it incurs, or that may be incurred on its behalf, in
connection with this Agreement and the transactions contemplated by any of the
Transaction Documents.

 

Section 10.14.                   No Public Announcement.  The Parties agree that
any press release or public announcement to be issued with respect to the
transactions contemplated by the Transaction Documents shall be made in
accordance with the provisions of Section 6.6 of the Restructuring Support
Agreement.

 

Section 10.15.                   Specific Performance.  This Agreement shall be
enforceable by a decree of specific performance issued by any court of competent
jurisdiction, and appropriate injunctive relief may be applied for and granted
in connection therewith without the posting of a bond or other security.  Such
remedies shall, however, be cumulative and not exclusive and shall be in
addition to any other remedies that a Party may have under this Agreement or
otherwise.  The Parties agree to waive any defense in any action for specific
performance to the effect that a remedy at law would be adequate.

 

Section 10.16.                   Construction.  The Parties have participated
jointly in the negotiation and drafting of this Agreement.  If an ambiguity or
question of intent or interpretation arises, then this Agreement will be
construed as drafted jointly by the Parties and no presumption or burden of
proof will arise favoring or disfavoring any Party by virtue of the authorship
of any of the provisions of this Agreement.  Unless otherwise indicated to the
contrary herein by the context or use thereof:  (a) any reference to any Law
will be deemed also to refer to all rules and regulations promulgated thereunder
and all amendments thereto; (b) all references to the preamble, recitals,
Sections, Articles, Exhibits or Schedules are to the preamble, recitals,
Sections, Articles, Exhibits or Schedules of or to this Agreement; (c) the words
“herein,” “hereto,” “hereof” and words of similar import refer to this Agreement
as a whole and not to any particular Section or paragraph hereof; (d) masculine
gender shall also include the feminine and neutral genders and vice versa;
(e) words importing the singular shall also include the plural and vice versa;
(f) the words “include,” “including” and “includes” shall mean without
limitation by reason of enumeration; (g) all references to “$” or dollar amounts
are to lawful currency of the United States of America; (h) all reference to a
“day” or a number of “days” (without explicit reference to “Business Days”)
shall be interpreted as a reference to a calendar day or number of calendar
days; and (i) the word “will” shall be construed to have the same meaning as the
word “shall”, (j) the phrase “ordinary course” or “ordinary course of business”
shall mean “ordinary course of business and consistent with past

 

77

--------------------------------------------------------------------------------



 

practices,” (k) subject to Section 10.5, the phrase “provided,” “delivered” or
“made available” when used in reference to a document shall include all
documents and materials that are made available by the applicable Party to the
other Party via an Electronic Data Room as of 11:59 p.m., New York time, no
later than the date that is two (2) days prior to the date of this Agreement
(excluding, for computational purposes, the date of this Agreement), and
(l) unless the context provides otherwise, the word “or” shall not be exclusive
and shall mean “and/or”.  If any action is to be taken or given on or by a
particular calendar day, and such calendar day is not a Business Day, then such
action shall automatically be deferred until the next Business Day.

 

[SIGNATURE PAGES TO FOLLOW]

 

78

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned has caused the foregoing Agreement
to be executed as of the date first above written.

 

 

 

AEGERION PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

/s/ John R. Castellano

 

 

Name:  John R. Castellano

 

 

Title:  Chief Restructuring Officer

 

 

 

 

 

AMRYT PHARMA PLC

 

 

 

 

 

 

 

By:

/s/ Joe Wiley

 

 

Name:

Joe Wiley

 

 

Title:

CEO

 

79

--------------------------------------------------------------------------------